Exhibit 10.1

CREDIT AGREEMENT

Dated as of August 20, 2009

by and among

CARAUSTAR INDUSTRIES, INC.

AND CERTAIN OF ITS SUBSIDIARIES,

as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent,

and

GE CAPITAL MARKETS, INC.,

as Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    AMOUNT AND TERMS OF CREDIT    4    1.1    Credit
Facilities    4    1.2    Letters of Credit    7    1.2A    Swap Related
Reimbursement Obligations    7    1.3    Prepayments    8    1.4    Use of
Proceeds    11    1.5    Interest and Applicable Margins    11    1.6   
Eligible Accounts    13    1.7    Eligible Inventory    15    1.8    Cash
Management Systems    17    1.9    Fees    17    1.10    Receipt of Payments   
17    1.11    Application and Allocation of Payments    18    1.12    Loan
Account and Accounting    18    1.13    Indemnity    19    1.14    Access    20
   1.15    Taxes    21    1.16    Capital Adequacy; Increased Costs; Illegality
   22    1.17    Single Loan    24    1.18    Bank Products    24 2.   
CONDITIONS PRECEDENT    24    2.1    Conditions to the Initial Loans    24   
2.2    Further Conditions to Each Loan    25 3.    REPRESENTATIONS AND
WARRANTIES    26    3.1    Corporate Existence; Compliance with Law    26    3.2
   Executive Offices, Collateral Locations, FEIN    27    3.3    Corporate
Power, Authorization, Enforceable Obligations    27    3.4    Financial
Statements and Projections    27    3.5    Material Adverse Effect    28    3.6
   Ownership of Property; Liens    28

 



--------------------------------------------------------------------------------

   3.7    Labor Matters    29    3.8    Ventures, Subsidiaries and Affiliates;
Outstanding Stock and Indebtedness    29    3.9    Government Regulation    29
   3.10    Margin Regulations    30    3.11    Taxes    30    3.12    ERISA   
30    3.13    No Litigation    31    3.14    Brokers    31    3.15   
Intellectual Property    31    3.16    Full Disclosure    32    3.17   
Environmental Matters    32    3.18    Insurance    33    3.19    Deposit and
Disbursement Accounts    33    3.20    Government Contracts    33    3.21   
Customer and Trade Relations    33    3.22    Bonding; Licenses    33    3.23   
Solvency    33    3.24    Term Notes    33    3.25    Intentionally Omitted   
34    3.26    Anti-Terrorism Laws    34 4.    FINANCIAL STATEMENTS AND
INFORMATION    34    4.1    Reports and Notices    34    4.2    Communication
with Accountants and Other Financial Advisors    34 5.    AFFIRMATIVE COVENANTS
   35    5.1    Maintenance of Existence and Conduct of Business    35    5.2   
Payment of Charges    35    5.3    Books and Records    35    5.4    Insurance;
Damage to or Destruction of Collateral    35    5.5    Compliance with Laws   
37    5.6    Supplemental Disclosure    37    5.7    Intellectual Property    37
   5.8    Environmental Matters    37

 

ii



--------------------------------------------------------------------------------

   5.9    Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases    38    5.10    Intentionally Omitted    39    5.11    Further
Assurances    39    5.12    New Subsidiaries    39 6.    NEGATIVE COVENANTS   
40    6.1    Mergers, Subsidiaries, Etc.    40    6.2    Investments; Loans and
Advances    40    6.3    Indebtedness    41    6.4    Employee Loans and
Affiliate Transactions    42    6.5    Capital Structure and Business    42   
6.6    Guaranteed Indebtedness    42    6.7    Liens    42    6.8    Sale of
Stock and Assets    43    6.9    ERISA    43    6.10    Financial Covenants   
43    6.11    Hazardous Materials    44    6.12    Sale-Leasebacks    44    6.13
   Cancellation of Indebtedness    44    6.14    Restricted Payments    44   
6.15    Change of Corporate Name, State of Incorporation or Location; Change of
Fiscal Year    44    6.16    No Impairment of Intercompany Transfers    44   
6.17    No Speculative Transactions    45    6.18    Real Estate Purchases    45
   6.19    Anti-Terrorism Laws    45    6.20    Changes Relating to Material
Contracts    45    6.21    Term Note Documents    45 7.    TERM    46    7.1   
Termination    46    7.2    Survival of Obligations Upon Termination of
Financing Arrangements    46 8.    EVENTS OF DEFAULT; RIGHTS AND REMEDIES    46
   8.1    Events of Default    46

 

iii



--------------------------------------------------------------------------------

   8.2    Remedies    48    8.3    Waivers by Credit Parties    49 9.   
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT    49    9.1    Assignment
and Participations    49    9.2    Appointment of Agent    52    9.3    Agent’s
Reliance, Etc.    52    9.4    GE Capital and Affiliates    53    9.5    Lender
Credit Decision    53    9.6    Indemnification    53    9.7    Successor Agent
   54    9.8    Setoff and Sharing of Payments    54    9.9    Advances;
Payments; Non-Funding Lenders; Information; Actions in Concert    55 10.   
SUCCESSORS AND ASSIGNS    57    10.1    Successors and Assigns    57 11.   
MISCELLANEOUS    58    11.1    Complete Agreement; Modification of Agreement   
58    11.2    Amendments and Waivers    58    11.3    Fees and Expenses    60   
11.4    No Waiver    61    11.5    Remedies    61    11.6    Severability    61
   11.7    Conflict of Terms    62    11.8    Confidentiality    62    11.9   
GOVERNING LAW    62    11.10    Notices    63    11.11    Section Titles    64
   11.12    Counterparts    64    11.13    WAIVER OF JURY TRIAL    64    11.14
   Press Releases and Related Matters    64    11.15    Reinstatement    64   
11.16    Advice of Counsel    65    11.17    No Strict Construction    65

 

iv



--------------------------------------------------------------------------------

12.    CROSS-GUARANTY    65    12.1    Cross-Guaranty    65    12.2    Waivers
by Borrowers    66    12.3    Benefit of Guaranty    66    12.4    Waiver of
Subrogation, Etc.    66    12.5    Election of Remedies    66    12.6   
Limitation    67    12.7    Contribution with Respect to Guaranty Obligations   
67    12.8    Liability Cumulative    68    12.9    Subordination    68

 

v



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A (Recitals)

Annex B (Section 1.2)

Annex C (Section 1.8)

Annex D (Section 2.1(a))

Annex E (Section 4.1 a)

Annex F (Section 4.1(b))

  

—

—

—

—

—

—

    

Definitions

Letters of Credit

Cash Management System

Closing Checklist

Financial Statements and Projections - Reporting

Collateral Reports

Annex G (Section 6.10)

Annex H (Section 9.9(a))

Annex I (Section 11.10)

  

—

—

—

    

Financial Covenants

Lenders’ Wire Transfer Information

Notice Addresses

Annex J (from Annex A

Commitments definition)

   —      Commitments as of Closing Date

Exhibit 1.1 (a)(i)

Exhibit 1.1 (a)(ii)

Exhibit 1.1 (c)(ii)

Exhibit 1.5(e)

  

—

—

—

—

    

Form of Notice of Revolving Credit Advance

Form of Revolving Note

Form of Swing Line Note

Form of Notice of Conversion/Continuation

Exhibit 4.1(b)

Exhibit 9.1(a)

Exhibit B-1

  

—

—

—

    

Form of Borrowing Base Certificate

Form of Assignment Agreement

Application for Standby Letter of Credit

Schedule 1.1

Schedule 1.3(b)

Schedule 1.4

Schedule 3.1

Schedule 3.2

  

—

—

—

—

—

    

Agent’s Representatives

Permitted Dispositions

Sources and Uses; Funds Flow Memorandum

Type of Entity; State of Organization

Executive Offices, Collateral Locations, FEIN

Schedule 3.4(a)

Schedule 3.4(c)

Schedule 3.5

Schedule 3.6

Schedule 3.7

  

—

—

—

—

—

    

Financial Statements

Projections

Material Adverse Effect

Real Estate and Leases

Labor Matters

Schedule 3.8

Schedule 3.12

Schedule 3.13

Schedule 3.14

Schedule 3.15

  

—

—

—

—

—

    

Ventures, Subsidiaries and Affiliates; Outstanding Stock

ERISA Plans

Litigation

Brokers

Intellectual Property

Schedule 3.17

Schedule 3.18

Schedule 3.19

Schedule 3.20

Schedule 3.21

Schedule 3.22

Schedule 6.2

Schedule 6.3

Schedule 6.4(a)

Schedule 6.7

  

—

—

—

—

—

—

—

—

—

—

    

Hazardous Materials

Insurance

Deposit and Disbursement Accounts

Government Contracts

Customer Relations

Bonding; Licensing

Investments

Indebtedness

Affiliate Transactions

Liens

 



--------------------------------------------------------------------------------

Schedule 6.16

Schedule E-1

Schedule F-1

Schedule R-1

Schedule S-1

  

—

—

—

—

—

    

Intercompany Transfers

Existing Letters of Credit

Deemed EBITDA and Fixed Charges

Mortgaged Properties

Significant Subsidiaries



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of August 20, 2009 among
CARAUSTAR INDUSTRIES, INC., a Delaware corporation and successor-by-merger to
Caraustar Industries, Inc., a North Carolina corporation (“Parent”), CARAUSTAR
CUSTOM PACKAGING GROUP, INC., a Delaware corporation (“Custom Packaging”),
CARAUSTAR RECOVERED FIBER GROUP, INC., a Delaware corporation (“Fiber”),
CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC., a Delaware corporation
(“Caraustar Industrial”), CARAUSTAR MILL GROUP, INC., an Ohio corporation
(“Caraustar Mill Group”), SPRAGUE PAPERBOARD, INC., a Connecticut corporation
(“Sprague”), PBL INC., a Delaware corporation (“PBL”), GYPSUM MGC, INC., a
Delaware corporation (“Gypsum MGC”), MCQUEENEY GYPSUM COMPANY, a Delaware
corporation (“McQueeney Gypsum”), CARAUSTAR, G.P., a South Carolina general
partnership (“Caraustar GP”), MCQUEENY GYPSUM COMPANY, LLC, a Delaware limited
liability company (“McQueeny Gypsum LLC”), RECCMG, LLC, a Georgia limited
liability company (“RECCMG”), FEDERAL TRANSPORT, INC., an Ohio corporation
(“Federal”), AUSTELL HOLDING COMPANY, LLC, a Georgia limited liability company
(“Austell”), CAMDEN PAPERBOARD CORPORATION, a New Jersey corporation (“Camden”),
CHICAGO PAPERBOARD CORPORATION, an Illinois corporation (“Chicago”), HALIFAX
PAPER BOARD COMPANY, INC., a North Carolina corporation (“Halifax”), CARAUSTAR
CUSTOM PACKAGING GROUP (MARYLAND), INC., a Maryland corporation (“Custom
Packaging MD”), and PARAGON PLASTICS, INC., a South Carolina corporation
(“Paragon”; and together with Parent, Custom Packaging, Fiber, Caraustar
Industrial, Caraustar Mill Group, Sprague, PBL, Gypsum MGC, McQueeney Gypsum,
Caraustar GP, McQueeny Gypsum LLC, RECCMG, Federal, Austell, Camden, Chicago,
Halifax and Custom Packaging MD are sometimes collectively referred to herein as
“Borrowers” and individually as a “Borrower”); the other Credit Parties
signatory hereto, if any; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), for itself, as Lender,
and as administrative agent for Lenders (“Agent”), Wells Fargo Foothill, LLC and
GE Capital, each as an L/C Issuer (an “L/C Issuer”) and the other Lenders
signatory hereto from time to time.

RECITALS

WHEREAS, on May 31, 2009, Borrowers and certain other Credit Parties (such
Borrowers and Credit Parties are sometimes collectively referred to herein as
the “Debtors” and individually as a “Debtor”) commenced Chapter 11 Case Nos.
09-73830, 09-73835 through 09-73837, 09-73839 through 09-73841, 09-73843 through
09-73851, 09-73853 through 09-73855, as administratively consolidated at
Chapter 11 Case No. 09-73830 (each a “Chapter 11 Case” and collectively, the
“Chapter 11 Cases”) by filing separate voluntary petitions for reorganization
under Chapter 11, 11 U.S.C. §§101 et seq. (the “Bankruptcy Code”), with the
United States Bankruptcy Court for the Northern District of Georgia (the
“Bankruptcy Court”);

WHEREAS, Borrowers and certain other Credit Parties entered into that certain
Senior Secured, Super-Priority Debtor-in-Possession Credit Agreement, dated
June 4, 2009 (as amended, modified or supplemented prior to the date hereof, the
“DIP Credit Agreement”), among Borrowers, the other credit parties signatory
thereto, GE Capital, as agent, and the lenders from time to time signatory
thereto;

 

2



--------------------------------------------------------------------------------

WHEREAS, by order, dated August 4, 2009, the Bankruptcy Court confirmed that
certain Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of
the Bankruptcy Code, dated June 30, 2009, as supplemented by the Plan Supplement
dated and filed July 17, 2009 and the Annex to the Plan Supplement dated and
filed July 29, 2009 (the “Plan of Reorganization”), in accordance with §1129 of
the Bankruptcy Code;

WHEREAS, Borrowers have requested that Lenders extend a revolving credit
facility to Borrowers of up to Seventy-Five Million Dollars ($75,000,000) in the
aggregate to fund the working capital requirements of Borrowers and their
Subsidiaries, to pay administrative expenses and other emergence costs, fees and
expenses in respect of the Chapter 11 Cases, to pay other obligations of
Borrowers and their Subsidiaries, and for other general business purposes, and
to repay in full all obligations under the DIP Credit Agreement;

WHEREAS, Lenders are willing to make certain loans and other extensions of
credit to Borrowers of up to such amount upon the terms and conditions set forth
herein;

WHEREAS, Borrowers have agreed to secure all of their Obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and Lenders, a security
interest in and lien upon all of their existing and after-acquired personal and
real property; and

WHEREAS, Borrowers’ business is a mutual and collective enterprise and Borrowers
believe that the consolidation of all loans and other financial accommodations
under this Agreement will enhance the aggregate borrowing powers of Borrowers
and their loan relationship with Agent and the Lenders, all to the mutual
advantage of Borrowers and their respective Subsidiaries;

WHEREAS, each Borrower acknowledges that it will receive substantial direct and
indirect benefits by reason of the making of loans and other financial
accommodations to the other Borrowers as provided in this Agreement;

WHEREAS, Agent’s and the Lenders’ willingness to extend financial accommodations
to Borrowers, and to administer each Borrower’s collateral security therefor, on
a combined basis as more fully set forth in this Agreement, is done solely as an
accommodation to Borrowers and at Borrowers’ request and in furtherance of
Borrowers’ mutual and collective enterprise; and

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Schedules, Exhibits and other attachments (collectively, “Appendices”)
hereto, or expressly identified to this Agreement, are incorporated herein by
reference, and taken together with this Agreement, shall constitute but a single
agreement. These Recitals shall be construed as part of the Agreement.

 

3



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. AMOUNT AND TERMS OF CREDIT

1.1 Credit Facilities.

(a) Revolving Credit Facility.

(i) Subject to the terms and conditions hereof, each Revolving Lender agrees to
make available to Borrowers from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”). The
Pro Rata Share of the Revolving Loan of any Revolving Lender shall not at any
time exceed its separate Revolving Loan Commitment. The obligations of each
Revolving Lender hereunder shall be several and not joint. Until the Commitment
Termination Date, Borrowers may borrow, repay and reborrow under this
Section 1.1(a); provided, that the amount of any Revolving Credit Advance to be
made at any time shall not exceed Borrowing Availability at such time. Borrowing
Availability may be reduced by Reserves (without duplication of any Reserve
included in the calculation of the Borrowing Base) imposed by Agent in its
reasonable credit judgment. Each Revolving Credit Advance shall be made on
notice by Borrower Representative on behalf of the applicable Borrower to one of
the representatives of Agent identified in Schedule (1.1) at the address
specified therein. Any such notice must be given no later than (1) 12:00 noon
(New York time) on the Business Day of the proposed Revolving Credit Advance, in
the case of an Index Rate Loan, or (2) 12:00 noon (New York time) on the date
which is three (3) Business Days prior to the proposed Revolving Credit Advance,
in the case of a LIBOR Loan. Each such notice (a “Notice of Revolving Credit
Advance”) must be given in writing (by telecopy or overnight courier)
substantially in the form of Exhibit 1.1(a)(i), and shall include the
information required in such Exhibit and such other information as may be
required by Agent. If any Borrower desires to have the Revolving Credit Advances
bear interest by reference to a LIBOR Rate, Borrower Representative must comply
with Section 1.5(e).

(ii) Each Borrower shall, if requested by a Revolving Lender, jointly execute
and deliver to such Revolving Lender a note to evidence the Revolving Loan
Commitment of that Revolving Lender. Each note shall be in the principal amount
of the Revolving Loan Commitment of the applicable Revolving Lender, dated the
Closing Date (or such “effective date” as set forth under any Assignment
Agreement) and substantially in the form of Exhibit 1.1(a)(ii) (each a
“Revolving Note” and, collectively, the “Revolving Notes”). Each Revolving Note
shall represent the obligation of the applicable Borrower to pay the amount of
the applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the aggregate Revolving
Loan and all other non-contingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date.

 

4



--------------------------------------------------------------------------------

(b) Intentionally Omitted.

(c) Swing Line Facility.

(i) Agent shall notify the Swing Line Lender upon Agent’s receipt of any Notice
of Revolving Credit Advance. Subject to the terms and conditions hereof, the
Swing Line Lender may, in its discretion, make available from time to time until
the Commitment Termination Date advances (each, a “Swing Line Advance”) in
accordance with any such notice. The provisions of this Section 1.1(c) shall not
relieve Revolving Lenders of their obligations to make Revolving Credit Advances
under Section 1.1(a); provided that if the Swing Line Lender makes a Swing Line
Advance pursuant to any such notice, such Swing Line Advance shall be in lieu of
any Revolving Credit Advance that otherwise may be made by Revolving Credit
Lenders pursuant to such notice. The aggregate amount of Swing Line Advances
outstanding shall not exceed at any time the lesser of (A) the Swing Line
Commitment and (B) the lesser of the Maximum Amount and the Borrowing Base, in
each case, less the outstanding balance of the Revolving Loan at such time
(“Swing Line Availability”). Until the Commitment Termination Date, Borrowers
may from time to time borrow, repay and reborrow under this Section 1.1(c). Each
Swing Line Advance shall be made pursuant to a Notice of Revolving Credit
Advance delivered to Agent by Borrower Representative on behalf of the
applicable Borrower in accordance with Section 1.1(a). Any such notice must be
given no later than 12:00 noon (New York time) on the Business Day of the
proposed Swing Line Advance. Unless the Swing Line Lender has received at least
one Business Day’s prior written notice from Requisite Lenders instructing it
not to make a Swing Line Advance, the Swing Line Lender shall, notwithstanding
the failure of any condition precedent set forth in Section 2.2, be entitled to
fund that Swing Line Advance, and to have each Revolving Lender make Revolving
Credit Advances in accordance with Section 1.1(c)(iii) or purchase participating
interests in accordance with Section 1.1(c)(iv). Notwithstanding any other
provision of this Agreement or the other Loan Documents, the Swing Line Loan
shall constitute an Index Rate Loan. Borrowers shall repay the aggregate
outstanding principal amount of the Swing Line Loan upon demand therefor by
Agent from the proceeds of a Revolving Credit Advance, whether requested by
Borrower Representative or by Swing Line Lender on behalf of Borrowers in the
manner provided in Section 1.1(c)(iii).

(ii) Each Borrower shall, if requested by Swing Line Lender, jointly execute and
deliver to the Swing Line Lender a promissory note to evidence the Swing Line
Commitment. Such note shall be in the principal amount of the Swing Line
Commitment of the Swing Line Lender, dated the Closing Date and substantially in
the form of Exhibit 1.1(c)(ii) (the “Swing Line Note”). The Swing Line Note
shall represent the obligation of each Borrower to pay the amount of the Swing
Line Commitment or, if less, the aggregate unpaid principal amount of all Swing
Line Advances made to such Borrower together with interest thereon as prescribed
in Section 1.5. The entire unpaid balance of the Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date if not sooner
paid in full.

(iii) The Swing Line Lender, at any time and from time to time no less
frequently than once weekly shall on behalf of any Borrower (and each Borrower
hereby irrevocably authorizes the Swing Line Lender to so act on its behalf)
request each Revolving Lender (including the Swing Line Lender) to make a
Revolving Credit Advance to each

 

5



--------------------------------------------------------------------------------

Borrower (which shall be an Index Rate Loan) in an amount equal to that
Revolving Lender’s Pro Rata Share of the principal amount of the applicable
Borrower’s Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the
date such notice is given. Unless any of the events described in Sections 8.1(h)
or 8.1(i) has occurred (in which event the procedures of Section 1.1(c)(iv)
shall apply) and regardless of whether the conditions precedent set forth in
this Agreement to the making of a Revolving Credit Advance are then satisfied,
each Revolving Lender shall disburse directly to Agent, its Pro Rata Share of a
Revolving Credit Advance on behalf of the Swing Line Lender prior to 3:00 p.m.
(New York time) in immediately available funds on the Business Day next
succeeding the date that notice is given. The proceeds of those Revolving Credit
Advances shall be immediately paid to the Swing Line Lender and applied to repay
the Refunded Swing Line Loan of the applicable Borrower.

(iv) If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(c)(iii), one of the events described in Sections 8.1(h)
or 8.1(i) has occurred, then, subject to the provisions of Section 1.1(c)(v)
below, each Revolving Lender shall, on the date such Revolving Credit Advance
was to have been made, purchase from the Swing Line Lender an undivided
participation interest in the Swing Line Loan in an amount equal to its Pro Rata
Share of such Swing Line Loan. Upon request, each Revolving Lender shall
promptly transfer to the Swing Line Lender, in immediately available funds, the
amount of its participation interest.

(v) Each Revolving Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(c)(iii) and to purchase participation interests in
accordance with Section 1.1(c)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swing Line Lender, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to Sections
1.1(c)(iii) or 1.1(c)(iv), as the case may be, the Swing Line Lender shall be
entitled to recover such amount on demand from such Revolving Lender, together
with interest thereon for each day from the date of non-payment until such
amount is paid in full at the Federal Funds Rate for the first two (2) Business
Days and at the Index Rate thereafter.

(d) Reliance on Notices; Appointment of Borrower Representative. Agent shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Revolving Credit Advance, Notice of Conversion/Continuation or similar notice
believed by Agent to be genuine. Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary. Each Borrower hereby designates Parent as its representative and agent
on its behalf for the purposes of issuing Notices of Revolving Credit Advances
and Notices of Conversion/Continuation, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants)

 

6



--------------------------------------------------------------------------------

on behalf of any Borrower or Borrowers under the Loan Documents. Borrower
Representative hereby accepts such appointment. Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or
Borrowers hereunder to Borrower Representative on behalf of such Borrower or
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

1.2 Letters of Credit.

(a) Subject to and in accordance with the terms and conditions contained herein
and in Annex B, Borrower Representative, on behalf of the applicable Borrower,
shall have the right to request, and Revolving Lenders agree to incur, or
purchase participations in, Letter of Credit Obligations in respect of each
Borrower.

(b) On and as of the Closing Date, all letters of credit issued for the account
of Borrowers and their Subsidiaries under the DIP Credit Agreement (the
“Existing Letters of Credit”) as listed on Schedule E-1 shall continue in place
as Letters of Credit under this Agreement and shall be subject to the terms and
conditions of this Agreement, including, without limitation, Annex B. All
obligations under or in connection with the Existing Letters of Credit shall
constitute Letter of Credit Obligations hereunder.

1.2A Swap Related Reimbursement Obligations.

(a) Borrowers agree to reimburse GE Capital in immediately available funds in
the amount of any payment made by GE Capital under a Swap Related L/C (such
reimbursement obligation, whether contingent upon payment by GE Capital under
the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”). No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by
Borrowers under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C.

(b) A Swap Related Reimbursement Obligation shall be due and payable by
Borrowers within one (1) Business Day after the date on which the related
payment is made by GE Capital under the Swap Related L/C.

(c) Any Swap Related Reimbursement Obligation shall, during the period in which
it is unpaid, bear interest at the rate per annum equal to the LIBOR Rate plus
one percent (1%), as if the unpaid amount of the Swap Related Reimbursement
Obligation were a LIBOR Loan, and not at any otherwise applicable Default Rate.
Such interest shall be payable upon demand. The following additional provisions
apply to the calculation and charging of interest by reference to the LIBOR
Rate:

(i) The LIBOR Rate shall be determined for each successive one-month LIBOR
Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.

 

7



--------------------------------------------------------------------------------

(ii) If a Swap Related Reimbursement Obligation is paid during a monthly period
for which the LIBOR Rate is determined, interest shall be pro-rated and charged
for the portion of the monthly period during which the Swap Related
Reimbursement Obligation was unpaid. Section 1.13(b) shall not apply to any
payment of a Swap Related Reimbursement Obligation during the monthly period.

(iii) Notwithstanding the last paragraph of the definition of “LIBOR Rate”, if
the LIBOR Rate is no longer available from Reuters, the LIBOR Rate shall be
determined by GE Capital from such financial reporting service or other
information available to GE Capital as in GE Capital’s reasonable discretion
indicates GE Capital’s cost of funds.

(d) Except as provided in the foregoing provisions of this Section 1.2A and in
Section 11.3, Borrowers shall not be obligated to pay to GE Capital or any of
its Affiliates any Letter of Credit Fee, or any other fees, charges or expenses,
in respect of a Swap Related L/C or arranging for any interest rate protection
or hedging agreement or transaction supported by the Swap Related L/C. GE
Capital and its Affiliates shall look to the beneficiary of a Swap Related L/C
for payment of any such letter of credit fees or other fees, charges or expenses
and such beneficiary may factor such fees, charges, or expenses into the pricing
of any interest rate protection or hedging arrangement or transaction supported
by the Swap Related L/C.

(e) If any Swap Related L/C is revocable prior to its scheduled expiry date, GE
Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred.

(f) GE Capital or any of its Affiliates shall be permitted to (i) provide
confidential or other information furnished to it by any of the Credit Parties
(including, without limitation, copies of any documents and information in or
referred to in the Closing Checklist, Financial Statements and Compliance
Certificates) to a beneficiary or potential beneficiary of a Swap Related L/C
and (ii) receive confidential or other information from the beneficiary or
potential beneficiary relating to any agreement or transaction supported or to
be supported by the Swap Related L/C. However, no confidential information shall
be provided to any Person under this paragraph unless the Person has agreed to
comply with the covenant substantially as contained in Section 11.8.

1.3 Prepayments.

(a) Voluntary Prepayments; Reductions in Revolving Loan Commitments. Borrowers
may at any time on at least five (5) days’ prior written notice by Borrower
Representative to Agent permanently reduce (but not terminate) the Revolving
Loan Commitment; provided that (A) any such prepayments or reductions shall be
in a minimum amount of $5,000,000 and integral multiples of $250,000 in excess
of such amount, (B) the Revolving Loan Commitment shall not be reduced to an
amount less than the amount of the Revolving Loan then outstanding, and
(C) after giving effect to such reductions, Borrowers shall comply with
Section 1.3(b)(i). In addition, Borrowers may at any time on at least three (3)

 

8



--------------------------------------------------------------------------------

Business Days’ prior written notice by Borrower Representative to Agent
terminate the Revolving Loan Commitment; provided that upon such termination,
all Loans and other Obligations shall be immediately due and payable in full and
all Letter of Credit Obligations shall be cash collateralized or otherwise
satisfied in accordance with Annex B hereto. Any voluntary prepayment and any
reduction or termination of the Revolving Loan Commitment must be accompanied by
payment of the Fee required by the GE Capital Fee Letter, if any, plus the
payment of any LIBOR funding breakage costs in accordance with Section 1.13(b).
Upon any such reduction or termination of the Revolving Loan Commitment, each
Borrower’s right to request Revolving Credit Advances, or request that Letter of
Credit Obligations be incurred on its behalf, or request Swing Line Advances,
shall simultaneously be permanently reduced or terminated, as the case may be;
provided that a permanent reduction of the Revolving Loan Commitment shall not
require a corresponding pro rata reduction in the L/C Sublimit. Each notice of
partial prepayment shall designate the Loans or other Obligations to which such
prepayment is to be applied.

(b) Mandatory Prepayments.

(i) If at any time the aggregate outstanding balances of the Revolving Loan and
the Swing Line Loan exceed the lesser of (A) the Maximum Amount and (B) the
Borrowing Base, Borrowers shall immediately repay the aggregate outstanding
Revolving Credit Advances to the extent required to eliminate such excess. If
any such excess remains after repayment in full of the aggregate outstanding
Revolving Credit Advances, Borrowers shall provide cash collateral for the
Letter of Credit Obligations in the manner set forth in Annex B to the extent
required to eliminate such excess.

(ii) Immediately upon receipt by any Credit Party of cash proceeds of any asset
disposition, (A) from ABL Priority Collateral, Borrowers shall prepay the Loans
in an amount equal to all such proceeds and (B) from any Term Priority
Collateral, Borrowers shall only be required to prepay the Loans in an amount
equal to the amount required to be paid if such proceeds were a required “Asset
Sale Offer” or “Event of Loss Offer” (each as defined in the Term Note
Indenture), but were not required to be paid to the Term Note Holders (after
expiration of any reinvestment periods under Sections 4.13 and 4.22 of the Term
Note Indenture), in each case pursuant to clause (A) or clause (B), net of
(I) commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by Borrowers in
connection therewith (in each case, paid to non-Affiliates), (II) transfer
taxes, (III) amounts payable to holders of senior Liens on such asset (to the
extent such Liens constitute Permitted Encumbrances hereunder), if any, (IV) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith, and (V) reserves determined in good faith in accordance with GAAP
against seller liabilities associated with such asset disposition, including,
without limitation, customary purchase price adjustments, environmental
liabilities and other customary indemnities. Any such prepayment shall be
applied in accordance with Section 1.3(c); provided that the amount of any
mandatory prepayment required to be made under this Section 1.3(b)(ii)(B) shall
be reduced, on a dollar-for-dollar basis, by (1) the amount of any corresponding
mandatory prepayment made under the Term Note Indenture or (2) the amount of any
reinvestment of such proceeds made in accordance with the Term Note Indenture.
The following shall not be subject to mandatory prepayment under this clause
(ii): (1) proceeds of sales of Inventory in the ordinary course of

 

9



--------------------------------------------------------------------------------

business; (2) asset disposition proceeds of less than $1,000,000 in the
aggregate in any Fiscal Year; (3) asset disposition proceeds received in respect
of any assets and properties described in Schedule (1.3(b)); (4) proceeds of
sales of Equipment in the ordinary course of business; (5) disposition of cash
equivalents; (6) dispositions of obsolete, worn-out or surplus Equipment in the
ordinary course of business; (7) dispositions of Term Priority Collateral in any
transaction or series of related transactions in an aggregate amount not to
exceed $100,000 individually; and (8) asset disposition proceeds that are
reinvested in Equipment, Fixtures or Real Estate within one hundred and eighty
(180) days following receipt thereof; provided that Borrower notifies Agent of
its intent to reinvest at the time such proceeds are received and when such
reinvestment occurs; and provided, further, that if, within such 180-day period,
a Borrower has entered into an agreement on terms acceptable to Agent to apply
such proceeds to the purchase or construction of replacement assets for use in
the business of such Borrower, then such 180-day period may be extended by such
Borrower for an additional 180 days.

(iii) If any Borrower issues Stock or any debt securities, no later than the
Business Day following the date of receipt of any cash proceeds thereof, the
issuing Borrower shall prepay the Loans (and cash collateralize Letter of Credit
Obligations) in an amount equal to all such cash proceeds, net of usual and
customary placement and investment banking fees, legal and accounting fees,
taxes, expense indemnities, underwriting discounts and commissions and other
reasonable costs paid to non-Affiliates in connection therewith. Any such
prepayment shall be applied in accordance with Section 1.3(c). The following
shall not be subject to mandatory prepayment under this clause (iii): (a) cash
proceeds received from another Borrower; (b) cash proceeds received from any
Indebtedness permitted pursuant to Section 6.3(a); and (c) cash proceeds of
equity issuances by or contributions to Parent.

(c) Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Sections 1.3(b)(i), 1.3(b)(ii) or 1.3 (b)(iii) above shall
be applied as follows: first, to Fees and reimbursable expenses of Agent then
due and payable pursuant to any of the Loan Documents, second, to interest then
due and payable on Swing Line Loan; third, to the principal balance of the Swing
Line Loan outstanding until the same has been repaid in full; fourth, to
interest then due and payable on Revolving Credit Advances; fifth, to the
principal balance of Revolving Credit Advances outstanding until the same has
been paid in full; sixth, to any Letter of Credit Obligations to provide cash
collateral therefore in the manner set forth in Annex B, until all such Letter
of Credit Obligations have been fully cash collateralized in the manner set
forth in Annex B. Neither the Revolving Loan Commitment nor the Swing Line
Commitment shall be permanently reduced by the amount of any such prepayments.

(d) Application of Prepayments from Insurance and Condemnation Proceeds.
Prepayments from insurance or condemnation proceeds in accordance with
Section 5.4(c) shall be applied as follows: first, to the Swing Line Loans and,
second, to the Revolving Credit Advances; provided, that prior to the Discharge
of Note Obligations (as defined in the Intercreditor Agreement), proceeds of
Term Priority Collateral to the extent payable to the Term Note Holders or to be
held as Term Priority Collateral or otherwise shall be applied, in each case, in
accordance with the terms of the Term Note Indenture and the Intercreditor
Agreement; provided further that the Borrower Representative shall certify to
Agent that all such proceeds of Term Priority Collateral have been deposited or
paid as required by the Term Note Indenture and the Intercreditor Agreement.
Neither the Revolving Loan Commitment nor the Swing Line Loan Commitment shall
be permanently reduced by the amount of any such prepayments.

 

10



--------------------------------------------------------------------------------

(e) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

1.4 Use of Proceeds. Borrowers shall utilize the proceeds of the Loans and the
proceeds of Collateral solely for the Refinancing (and to pay any related
transaction expenses), the payment of fees, costs and expenses related to the
Chapter 11 Cases, mandatory payments required pursuant to the Term Note
Documents so long as any such payment would not result in a Default or an Event
of Default, payments to Bank of America, N.A. (or its Affiliates) in respect of
outstanding lease obligations so long as all cash collateral held by Bank of
America, N.A. (or its Affiliate) with respect to such lease obligations has been
returned to Borrowers, and for the financing of Borrowers’ working capital and
general corporate needs. Schedule (1.4) contains a description of Borrowers’
sources and uses of funds as of the Closing Date, including Loans and Letter of
Credit Obligations to be made or incurred on that date, and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.

1.5 Interest and Applicable Margins.

(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders in
accordance with the various Loans being made by each Lender, in arrears on each
applicable Interest Payment Date, at the following rates: (i) with respect to
the Revolving Credit Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower Representative, the applicable
LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum; and (ii) with
respect to the Swing Line Loan, the Index Rate plus the Applicable Revolver
Index Margin per annum.

The Applicable Margins are as follows:

 

Applicable Revolver Index Margin

   3.50 % 

Applicable Revolver LIBOR Margin

   4.50 % 

Applicable L/C Margin

   4.50 % 

Applicable Unused Line Fee Margin

   1.00 % 

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Agent on the basis of a 360-day year (except that Loans that bear
interest based on the Index Rate shall be calculated on the basis of a 365-day
year), in each case for the actual

 

11



--------------------------------------------------------------------------------

number of days occurring in the period for which such interest and Fees are
payable. The Index Rate is a floating rate determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees in the absence of
manifest error.

(d) So long as an Event of Default has occurred and is continuing under Sections
8.1(a), (h) or (i) or so long as any other Event of Default has occurred and is
continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2.00%) per annum above
the rates of interest or the rate of such Fees otherwise applicable hereunder
unless Agent or Requisite Lenders elect to impose a smaller increase (the
“Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations. Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable upon demand.

(e) Subject to the conditions precedent set forth in Section 2.2, Borrower
Representative shall have the option to (i) request that any Revolving Credit
Advance be made as a LIBOR Loan, (ii) convert at any time all or any part of
outstanding Loans (other than the Swing Line Loan) from Index Rate Loans to
LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan subject to
payment of LIBOR breakage costs in accordance with Section 1.13(b) if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any Loan (other than the Swing
Line Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period
and the succeeding LIBOR Period of that continued Loan shall commence on the
first day after the last day of the LIBOR Period of the Loan to be continued.
Any Loan or group of Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$5,000,000 and integral multiples of $500,000 in excess of such amount. Any such
election must be made by 12:00 noon (New York time) on the third Business Day
prior to (1) the date of any proposed Advance which is to bear interest at the
LIBOR Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to
be continued as such, or (3) the date on which Borrower Representative wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election. If no election is received with
respect to a LIBOR Loan by 12:00 noon (New York time) on the third Business Day
prior to the end of the LIBOR Period with respect thereto (or if a Default or an
Event of Default has occurred and is continuing or if the additional conditions
precedent set forth in Section 2.2 shall not have been satisfied), that LIBOR
Loan shall be converted to an Index Rate Loan at the end of its LIBOR Period.
Borrower Representative must make such election by notice to Agent in writing,
by telecopy or overnight courier. In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 1.5(e).

(f) Notwithstanding anything to the contrary set forth in this Section 1.5, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any

 

12



--------------------------------------------------------------------------------

time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.

1.6 Eligible Accounts. All of the Accounts owned by each Borrower and reflected
in the most recent Borrowing Base Certificate delivered by Borrower
Representative, on behalf of itself and each other Borrower, to Agent shall be
“Eligible Accounts” for purposes of this Agreement, except any Account to which
any of the exclusionary criteria set forth below applies. Agent shall have the
right to establish, modify or eliminate Reserves against Eligible Accounts from
time to time in its reasonable credit judgment. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the criteria set forth below, to establish new criteria, and to adjust,
without duplication of any Reserves established by Agent, advance rates with
respect to Eligible Accounts, in each case in its reasonable credit judgment, in
order to reflect changes in the collectibility or realization values of such
Accounts arising or discovered by Agent after the Closing Date which have the
effect of making more or less credit available. Agent shall furnish Borrower
Representative with notice as soon as reasonably practicable of Agent’s
determination to establish or increase Reserves or to establish new eligibility
criteria or to decrease advance rates pursuant to the forgoing; provided,
however, Agent’s failure to provide such notice shall not impair the rights of
Agent or the Lenders hereunder and shall not impose any liability upon Agent or
the Lenders for not providing such notice. Eligible Accounts shall not include
any Account of any Borrower:

(a) that does not arise from the sale of goods or the performance of services by
such Borrower in the ordinary course of its business;

(b) (i) upon which such Borrower’s right to receive payment is contingent upon
the fulfillment of any further obligation on the part of such Borrower or
(ii) as to which such Borrower is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process or (iii) if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to such Borrower’s completion
of further performance under such contract or is subject to the equitable lien
of a surety bond issuer;

(c) to the extent that any defense, counterclaim, setoff or dispute is asserted
as to such Account (but any portion of such Account net of the amount of such
defense, counterclaim, setoff or dispute shall not be excluded as an Eligible
Account pursuant to this clause (c));

(d) that is not a true and correct statement of a bona fide obligation incurred
in the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor;

 

13



--------------------------------------------------------------------------------

(e) with respect to which an invoice in the form used on the Closing Date, or
otherwise in a form reasonably acceptable to Agent, in either case in compliance
with Annex C, has not been sent to the applicable Account Debtor;

(f) that (i) is not owned by such Borrower or (ii) is subject to any Lien of any
other Person, other than Liens in favor of Agent, on behalf of itself and
Lenders;

(g) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party, or to any entity that has any common officer or
director with any Credit Party, except for Accounts arising from ordinary
course, arm’s length transactions with entities that are Affiliates of a
Borrower by virtue of the ownership interests held by Parent’s Stockholders,
directly or indirectly, in such entities;

(h) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and such Borrower, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting assignment thereof;

(i) that is the obligation of an Account Debtor located in a foreign country
other than Canada unless payment thereof is assured by a letter of credit
assigned and delivered to Agent, reasonably satisfactory to Agent as to form,
amount and issuer;

(j) to the extent such Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to such Borrower or
any Subsidiary thereof but only to the extent of the potential offset;

(k) that arises with respect to goods that are delivered on a bill-and-hold or
cash-on-delivery basis or placed on guaranteed sale or other terms by reason of
which the payment by the Account Debtor is or may be conditional;

(l) that is in default; provided, that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:

(i) the Account is not paid within the earlier of: sixty (60) days following its
due date or ninety (90) days following its original invoice date;

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(iii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

 

14



--------------------------------------------------------------------------------

(m) that is the obligation of an Account Debtor if fifty percent (50%) or more
of the Dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this Section 1.6;

(n) as to which Agent’s Lien thereon, on behalf of itself and Lenders, is not a
first priority perfected Lien;

(o) as to which any of the representations or warranties in the Loan Documents
are untrue with respect to such Account in any material respect (but without
duplication of any materiality qualifier contained therein);

(p) to the extent such Account is evidenced by a judgment, Instrument or Chattel
Paper;

(q) to the extent such Account exceeds any credit limit established by Agent, in
its reasonable credit judgment , following prior notice of such limit by Agent
to Borrower Representative;

(r) to the extent that such Account, together with all other Accounts owing by
such Account Debtor and its Affiliates as of any date of determination exceed
twenty percent (20%) of all Eligible Accounts (but only to the extent of such
excess); or

(s) that is payable in any currency other than Dollars.

1.7 Eligible Inventory. All of the Inventory owned by Borrowers and reflected in
the most recent Borrowing Base Certificate delivered by Borrower Representative
(which may include “freight-in” charges recorded under Borrowers’ standard cost
accounting policies, consistent with past practices, in accordance with GAAP),
on behalf of itself and each other Borrower, to Agent shall be “Eligible
Inventory” for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below applies. Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Inventory from time to
time in its reasonable credit judgment. In addition, Agent reserves the right,
at any time and from time to time after the Closing Date, to adjust of the
criteria set forth below, to establish new criteria, and to adjust, without
duplication of any Reserves established by Agent, advance rates with respect to
Eligible Inventory, in each case in its reasonable credit judgment, in order to
reflect changes in the salability or realization values of Inventory arising or
discovered by Agent after the Closing Date which have the effect of making more
or less credit available. Agent shall furnish Borrower Representative with
notice as soon as reasonably practicable of Agent’s determination to establish
or increase Reserves or to establish new eligibility criteria or to decrease
advance rates pursuant to the forgoing; provided, however, Agent’s failure to
provide such notice shall not impair the rights of Agent or the Lenders
hereunder and shall not impose any liability upon Agent or the Lenders for not
providing such notice. Eligible Inventory shall not include any Inventory of any
Borrower that:

(a) is not owned by such Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory), except the Liens in
favor of Agent, on behalf of itself and Lenders, and

 

15



--------------------------------------------------------------------------------

Permitted Encumbrances in favor of landlords and bailees to the extent permitted
in Section 5.9 hereof (subject to Reserves established by Agent in accordance
with Section 5.9 hereof) and other Permitted Encumbrances;

(b) (i) is not located on premises owned, leased or rented by such Borrower and
set forth in Schedule (3.2) (as may be amended from time to time), (ii) is
stored at a leased location, unless either (x) a reasonably satisfactory
landlord waiver has been delivered to Agent or (y) Agent has established a
reserve in an amount equal to the Rent Reserve Amount plus any amounts past due
and owing to such landlord, (iii) is stored with a bailee or warehouseman unless
a reasonably satisfactory, acknowledged bailee letter has been received by
Agent, (iv) is located at an owned locations subject to a mortgage in favor of a
lender other than Agent or Term Note Agent, unless a reasonably satisfactory
mortgagee waiver has been delivered to Agent or (v) is located at any site if
the aggregate book value of Inventory at any such location is less than
$100,000;

(c) (i) is placed on consignment unless a reasonably satisfactory, acknowledged
customer access and waiver letter has been received by Agent, or (ii) is in
transit, except for Inventory in transit between domestic locations of Credit
Parties as to which Agent’s Liens have been perfected at origin and destination;

(d) is covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except those in favor of Agent and Lenders;

(e) is obsolete, slow moving (in excess of one year’s supply), unsaleable,
shopworn, seconds, damaged or unfit for sale;

(f) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or replacement parts;

(g) consists of goods which have been returned by the buyer;

(h) is not of a type held for sale in the ordinary course of such Borrower’s
business;

(i) is not subject to a first priority lien in favor of Agent on behalf of
itself and Lenders (subject to Permitted Encumbrances) unless subject to
reserves established by Agent in the exercise of its reasonable credit judgment;

(j) breaches in any material respect (but without duplication of any materiality
qualifier contained therein) any of the representations or warranties made with
respect to such Inventory set forth in the Loan Documents;

(k) [reserved];

(l) consists of Hazardous Materials or goods that can be transported or sold
only with Licenses that are not readily available;

 

16



--------------------------------------------------------------------------------

(m) is otherwise unacceptable to Agent in its reasonable credit judgment;

(n) is not covered by casualty insurance as required by the provisions of this
Agreement;

(o) is subject to any patent or trademark License requiring the payment of
royalties or fees or requiring the consent of the Licensor for a sale thereof by
Agent unless the applicable Borrower has delivered to Agent a consent or
sublicenses agreement from such licensor in form and substance reasonably
satisfactory to Agent; or

(p) is subject to any derivative or forward contract that can be terminated
based upon the bankruptcy filing of any Borrower.

1.8 Cash Management Systems. Subject to the terms of the Post-Closing Letter,
Borrowers will establish and will maintain until the Termination Date, the cash
management systems described in Annex C (the “Cash Management Systems”) or
otherwise satisfactory to Agent in the exercise of its reasonable discretion.

1.9 Fees.

(a) Borrowers shall pay to GE Capital, individually, the Fees specified in the
GE Capital Fee Letter dated as of August 20, 2009 among Borrowers and GE Capital
(the “GE Capital Fee Letter”), at the times specified for payment therein.

(b) As additional compensation for the Revolving Lenders, Borrowers shall pay to
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non-use of available funds in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360-day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
aggregate Revolving Loan and the Swing Line Loan outstanding during the period
for which such Fee is due.

(c) Borrowers shall pay to Agent, for the ratable benefit of Revolving Lenders,
the Letter of Credit Fee as provided in Annex B.

1.10 Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 2:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of computing
interest and Fees and determining Borrowing Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefor are received in the Collection Account prior to 2:00
p.m. New York time. Payments received after 2:00 p.m. New York time on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.

 

17



--------------------------------------------------------------------------------

1.11 Application and Allocation of Payments.

(a) So long as no Event of Default has occurred and is continuing, (i) payments
consisting of proceeds of Accounts received in the ordinary course of business
shall be applied, first, to the Swing Line Loan, second, to the Revolving Loan,
and third, to any Obligations arising under any Bank Product Document;
(ii) payments matching specific scheduled payments then due shall be applied to
those scheduled payments; (iii) voluntary prepayments shall be applied in
accordance with the provisions of Section 1.3(a); and (iv) mandatory prepayments
shall be applied as set forth in Sections 1.3(c) and 1.3(d). All payments and
prepayments applied to a particular Loan shall be applied ratably to the portion
thereof held by each Lender as determined by its Pro Rata Share. As to any other
payment, and as to all payments made when an Event of Default has occurred and
is continuing or following the Commitment Termination Date, each Borrower hereby
irrevocably waives the right to direct the application of any and all payments
received from or on behalf of such Borrower, and each Borrower hereby
irrevocably agrees that Agent shall have the continuing exclusive right to apply
any and all such payments against the Obligations of Borrowers as Agent may deem
advisable notwithstanding any previous entry by Agent in the Loan Account or any
other books and records. In all circumstances, after acceleration or maturity of
the Obligations, all payments and proceeds of Collateral shall be applied to
amounts then due and payable in the following order: (1) to reimburse the L/C
Issuer for all unreimbursed draws or payments made by it under Letters of
Credit; (2) to Fees and Agent’s expenses reimbursable hereunder; (3) to interest
on the Swing Line Loan; (4) to principal payments on the Swing Line Loan; (5) to
interest on the other Loans and unpaid Swap Related Reimbursement Obligations,
ratably in proportion to the interest accrued as to each Loan and unpaid Swap
Related Reimbursement Obligation, as applicable; (6) to principal payments on
the other Loans and the Obligations arising in respect of Bank Products then due
and payable and unpaid Swap Related Reimbursement Obligations and to provide
cash collateral for contingent Letter of Credit Obligations in the manner
described in Annex B, ratably to the aggregate, combined principal balance of
the other Loans, outstanding Obligations arising in respect of Bank Products
then due and payable, unpaid Swap Related Reimbursement Obligations and
outstanding Letter of Credit Obligations; and (7) to all other Obligations,
including expenses of Lenders to the extent reimbursable under Section 11.3.

(b) Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of each Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrowers under this Agreement or any of the other Loan
Documents if and to the extent Borrowers fail to pay promptly any such amounts
as and when due, even if the amount of such charges would exceed Borrowing
Availability at such time. At Agent’s option and to the extent permitted by law,
any charges so made shall constitute part of the Revolving Loan hereunder.

1.12 Loan Account and Accounting. Agent shall maintain a loan account (the “Loan
Account”) on its books to record: all Advances, all payments made by Borrowers,
and all other debits and credits as provided in this Agreement with respect to
the Loans or any other Obligations. All entries in the Loan Account shall be
made in accordance with Agent’s customary accounting practices as in effect from
time to time. The balance in the Loan Account, as recorded on Agent’s most
recent printout or other written statement, shall, absent manifest

 

18



--------------------------------------------------------------------------------

error, be presumptive evidence of the amounts due and owing to Agent and Lenders
by each Borrower; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect any Borrower’s duty to pay the
Obligations. Agent shall render to Borrower Representative a monthly accounting
of transactions with respect to the Loans setting forth the balance of the Loan
Account as to each Borrower for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within thirty (30) days
after the date thereof, each and every such accounting shall, absent manifest
error, be presumptive evidence of all matters reflected therein. Only those
items expressly objected to in such notice shall be deemed to be disputed by
Borrowers. Notwithstanding any provision herein contained to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of Notes to that Lender and may rely on the Loan Account as evidence of the
amount of Obligations from time to time owing to it. A transfer of the Notes, or
any interest therein, is effective only if the transferee is recorded on records
of Agent, which shall be deemed for this purpose to be acting on behalf of
Borrowers. If requested in writing by the Borrower Representative (due to a
written request for the information from the IRS), Agent will provide the name
of the transferee (and its address, if known) to the Borrower Representative.

1.13 Indemnity.

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Person”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence, willful
misconduct or breach of its express obligations under the Loan Documents. No
Indemnified Person shall be responsible or liable to any other Party to any Loan
Document, any successor, assignee or third party beneficiary of such Person or
any other Person asserting claims derivatively through such Party, for indirect,
punitive, exemplary or consequential damages which may be alleged as a result of
credit having been extended, suspended or terminated under any Loan Document or
as a result of any other transaction contemplated hereunder or thereunder.

(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law

 

19



--------------------------------------------------------------------------------

or otherwise); (ii) any Borrower shall default in payment when due of the
principal amount of or interest on any LIBOR Loan; (iii) any Borrower shall
refuse to accept any borrowing of, or shall request a termination of, any
borrowing of, conversion into or continuation of, LIBOR Loans after Borrower
Representative has given notice requesting the same in accordance herewith; or
(iv) any Borrower shall fail to make any prepayment of a LIBOR Loan after
Borrower Representative has given a notice thereof in accordance herewith, then
Borrowers shall jointly and severally indemnify and hold harmless each Lender
from and against all losses, costs and expenses resulting from or arising from
any of the foregoing. Such indemnification shall include any loss (excluding
loss of margin) or expense arising from the reemployment of funds obtained by it
or from fees payable to terminate deposits from which such funds were obtained.
For the purpose of calculating amounts payable to a Lender under this
subsection, each Lender shall be deemed to have actually funded its relevant
LIBOR Loan through the purchase of a deposit bearing interest at the LIBOR Rate
in an amount equal to the amount of that LIBOR Loan and having a maturity
comparable to the relevant LIBOR Period; provided that each Lender may fund each
of its LIBOR Loans in any manner it sees fit, and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this subsection.
This covenant shall survive the termination of this Agreement and the payment of
the Notes and all other amounts payable hereunder. As promptly as practicable
under the circumstances, each Lender shall provide Borrower Representative with
its written calculation of all amounts payable pursuant to this Section 1.13(b),
and such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.

1.14 Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon two (2) Business Days’ prior notice as
frequently as Agent reasonably determines to be appropriate: (a) provide Agent
and any of its officers, employees, consultants, financial advisors, agents and
other designees access to its properties, facilities, advisors, officers and
employees of each Credit Party and to the Collateral, (b) permit Agent, and any
of its officers, employees and agents, to inspect, audit and make extracts from
any Credit Party’s books and records, and (c) permit Agent, and its officers,
employees, consultants, financial advisors, agents and other designees, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Inventory and other Collateral of any Credit Party. If an Event of
Default has occurred and is continuing, each such Credit Party shall provide
such access to Agent and to each Lender and their respective officers,
employees, consultants, financial advisors, agents and other designees at all
times and without advance notice. Each Credit Party shall make available to
Agent and its counsel reasonably promptly originals or copies of all books and
records that Agent may reasonably request, including, without limitation, the
work product of any financial advisors, investment bankers or other consultants
retained by an Credit Party (redacted to exclude any privileged or confidential
portion). Each Credit Party shall deliver any document or instrument necessary
for Agent, as it may from time to time reasonably request, to obtain records
from any service bureau or other Person that maintains records for such Credit
Party, and shall maintain duplicate records or supporting documentation on
media, including computer tapes and discs owned by such Credit Party. Agent will
give Lenders at least five (5) days’ prior written notice of regularly scheduled
audits. Representatives of other Lenders may accompany Agent’s representatives
on regularly scheduled audits at no charge to Borrowers.

 

20



--------------------------------------------------------------------------------

1.15 Taxes.

(a) Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Notes shall be made, in accordance with
this Section 1.15, free and clear of and without deduction for any and all
present or future Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (including any sum payable
pursuant to Section 12) or under the Notes, (i) the sum payable shall be
increased as much as shall be necessary so that, after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.15), Agent or Lenders, as applicable, receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law; provided, however, that no Credit Party shall be required to pay
any additional amounts to Agent or any Lender pursuant to this clause (a) for
Taxes to the extent that the obligation for such Taxes existed on the date that
such Person became a Lender under this Agreement in the capacity under which
such Person makes a claim under this clause (a), except in each case to the
extent such Person is a direct or indirect assignee of any Lender that was
entitled, at the time the assignment to such Person became effective, to receive
additional amounts under this clause (a). Within thirty (30) days after the date
of any payment of Taxes, Borrower Representative shall furnish to Agent the
original or a certified copy of a receipt evidencing payment thereof.

(b) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of demand therefor, pay Agent and each
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.15) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted; provided, however, that no Credit Party
shall be required to indemnify Agent or any Lender pursuant to this clause
(b) for Taxes to the extent that the obligation for such Taxes existed on the
date that such Person became a Lender under this Agreement in the capacity under
which such Person makes a claim under this clause (b), except in each case to
the extent such Person is a direct or indirect assignee of any Lender that was
entitled, at the time the assignment to such Person became effective, to receive
additional amounts under this clause (b).

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder. No foreign Person
may become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender.

 

21



--------------------------------------------------------------------------------

(d) If any Borrower is required to pay any additional amounts to any Lender
pursuant to this Section 1.15, then such Lender shall, at Borrowers’ sole cost
and expense, use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its lending office so as to
eliminate any such additional payment by any Borrower which may thereafter
accrue, if such change in the judgment of such Lender is not otherwise
disadvantageous to it.

(e) Each Lender that is not a Foreign Lender (a “U.S. Lender”) shall (A) on or
prior to the date such U.S. Lender becomes a Lender hereunder, (B) on or prior
to the date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (e) and
(D) from time to time if requested by Borrowers or Agent (or, in the case of a
participant, the relevant Lender), provide Agent and Borrowers (or, in the case
of a participant, the relevant Lender) with a completed original of Form W-9
(certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form. Each Lender having sold a participation
in any of its Obligations or Revolving Loan Commitment shall collect from such
participant the documents described in this clause (e) or in clause (c), as the
case may be, and provide them to Agent.

1.16 Capital Adequacy; Increased Costs; Illegality.

(a) If any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order regarding capital adequacy, reserve requirements or similar
requirements or compliance by any Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction; provided, that
Borrowers shall not be required to compensate any Lender under this Section for
any such reduction incurred more than six (6) months prior to the date that such
Lender notifies Borrowers of such reductions and of such Lender’s intention to
claim compensation therefor; provided, further, that if any change giving rise
to such reductions is retroactive, then such six-month period shall be extended
to include the period of such retroactive effect. A certificate as to the amount
of that reduction and showing the basis of the computation thereof submitted by
such Lender to Borrower Representative and to Agent shall be presumptive
evidence of the matters set forth therein.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers
shall from time to time, upon demand by such Lender (with a copy of such demand
to Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such

 

22



--------------------------------------------------------------------------------

Lender for such increased cost; provided, that Borrowers shall not be required
to compensate any Lender under this Section for any such increased costs
incurred more than six (6) months prior to the date that such Lender notifies
Borrowers of such increased costs and of such Lender’s intention to claim
compensation therefor; provided, further, that if any change giving rise to such
increased costs is retroactive, then such six-month period shall be extended to
include the period of such retroactive effect. A certificate as to the amount of
such increased cost, submitted to Borrower Representative and to Agent by such
Lender, shall be presumptive evidence of the matters set forth therein. Each
Lender agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by Borrowers
pursuant to this Section 1.16(b).

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) to the extent it would be unlawful for such Lender to
maintain such LIBOR Loans in effect prior to the expiration of the current
Interest Period, such LIBOR Loans shall automatically convert into Index Rate
Loans, or, at such Borrower’s option, such Borrower shall forthwith prepay in
full all such LIBOR Loans, together with interest thereon.

(d) Within thirty (30) days after receipt by Borrower Representative of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Default or Event of Default has occurred and is continuing, Borrower
Representative, with the consent of Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be reasonably satisfactory to Agent. If Borrowers obtain
a Replacement Lender within ninety (90) days following notice of their intention
to do so, the Affected Lender must sell and assign its Loans and Commitments to
such Replacement Lender for an amount equal to the principal balance of all
Loans held by the Affected Lender and all accrued interest and Fees with respect
thereto through the date of such sale and such assignment shall not require the
payment of an assignment fee to Agent; provided, that Borrowers shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. Notwithstanding the foregoing, Borrowers shall not have the
right to obtain a Replacement Lender if the Affected Lender rescinds its demand
for increased costs or additional amounts within 15 days following its receipt
of Borrowers’ notice of intention to replace such Affected Lender. Furthermore,
if Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within ninety (90) days

 

23



--------------------------------------------------------------------------------

thereafter, Borrowers’ rights under this Section 1.16(d) shall terminate with
respect to such Affected Lender and Borrowers shall promptly pay all increased
costs or additional amounts demanded by such Affected Lender pursuant to
Sections 1.15(a), 1.16(a) and 1.16(b).

1.17 Single Loan. All Loans to each Borrower and all of the other Obligations of
each Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of that Borrower secured, until the
Termination Date, by all of the Collateral.

1.18 Bank Products. Any Credit Party may request and any Lender may, in its sole
and absolute discretion, arrange for such Credit Party to obtain from such
Lender or any Affiliate of such Lender, Bank Products although no Credit Party
is required to do so. If any Bank Products are provided by an Affiliate of any
Lender, the Credit Parties agree to indemnify and hold Agent and the Lenders, or
any of them, harmless from any and all costs and obligations now or hereafter
incurred by Agent and the Lenders, or any of them, which arise from any
indemnity given by such Lender to any of its Affiliates, as applicable, related
to such Bank Products; provided, however, nothing contained herein is intended
to limit the Credit Parties’ rights, with respect to such Lender or any of its
Affiliates, as applicable, if any, which arise as a result of the execution of
documents by and between the Credit Parties and such Person which relate to any
Bank Products; provided, further, that no such Credit Party shall be liable for
any indemnification to any Lender to the extent that any such costs or
obligations results from such Lender’s or its Affiliates’ gross negligence or
willful misconduct (as determined by a final, non-appealable judgment). The
agreement contained in this Section shall survive termination of this Agreement.
The Credit Parties acknowledge and agree that the obtaining of Bank Products
from any Lender or its Affiliates (a) is in the sole and absolute discretion of
such Lender or such Affiliates, and (b) is subject to all rules and regulations
of such Lender or such Affiliates.

 

2. CONDITIONS PRECEDENT

2.1 Conditions to the Initial Loans. No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner reasonably satisfactory to
Agent, or waived in writing by Agent and Lenders:

(a) Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, Borrowers, each other Credit
Party, if any, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.

(b) Repayment of Prior Lender Obligations. Agent shall have received a fully
executed original flow of funds statement reasonably satisfactory to Agent
confirming that all of the Prior Lender Obligations will be repaid in full from
the proceeds of the initial Revolving Credit Advance.

 

24



--------------------------------------------------------------------------------

(c) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer’s certificate in form and
substance reasonably satisfactory to Agent affirming that no such consents or
approvals are required.

(d) Opening Availability. The Eligible Accounts and Eligible Inventory
supporting the initial Revolving Credit Advance and the initial Letter of Credit
Obligations incurred and the amount of the Reserves to be established on the
Closing Date shall be sufficient in value, as determined by Agent in its
reasonable credit judgment, to provide Borrowers, collectively, with Borrowing
Availability, after giving effect to the initial Revolving Credit Advance made
to each Borrower, the Existing Letters of Credit and the incurrence of any
initial Letter of Credit Obligations and the consummation of the Related
Transactions (on a pro forma basis, with trade payables being paid currently,
and expenses and liabilities being paid in the ordinary course of business and
without acceleration of sales) of at least $35,000,000 (based on the Borrowing
Base Certificate determined as of July 31, 2009).

(e) EBITDA. Borrowers shall have a trailing twelve-month consolidated EBITDA,
calculated as of July 31, 2009, of not less than $20,000,000.

(f) Leverage Ratio. Borrowers shall have a Leverage Ratio, measured as of
July 31, 2009 after giving pro forma effect to the Related Transactions, of not
greater than 4.00 to 1.00.

(g) Payment of Fees. Borrowers shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 1.9 (including
the Fees specified in the GE Capital Fee Letter), and shall have reimbursed
Agent for all reasonable out-of-pocket fees, costs and expenses of closing
presented as of the Closing Date.

(h) Cash Management Systems. Subject to the terms of the Post-Closing Letter,
Borrowers shall have established the Cash Management System described in Annex C
(or as otherwise acceptable to Agent), all as acceptable to Agent.

2.2 Further Conditions to Each Loan. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert or continue
any Loan as a LIBOR Loan or incur any Letter of Credit Obligation, if, as of the
date thereof:

(a) (i) any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect in any material respect (but
without duplication of any materiality qualifier contained therein) as of such
date as determined by Agent or Requisite Lenders, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted or expressly contemplated by this Agreement
and (ii) Agent or Requisite Lenders have determined not to make such Advance,
convert or continue any Loan as LIBOR Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect in any material respect (but without duplication of any
materiality qualifier contained therein);

 

25



--------------------------------------------------------------------------------

(b) (i) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and (ii) Requisite Lenders shall have determined not to make
any Advance, convert or continue any Loan as a LIBOR Loan or incur any Letter of
Credit Obligation as a result of that Default or Event of Default; or

(c) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding principal amount of the aggregate Revolving
Loan would exceed the lesser of (i) the Borrowing Base and (ii) the Maximum
Amount, in each case, less the then outstanding principal amount of the Swing
Line Loan.

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrowers that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrowers of
the cross-guaranty provisions set forth in Section 12 and of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.

 

3. REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement.

3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company or partnership that is (except as noted
on Schedule (3.1)) duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of incorporation or organization set
forth in Schedule (3.1); (b) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses or
liabilities which could reasonably be expected to have a Material Adverse
Effect; (c) has the requisite power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease and to conduct its business as now conducted or
proposed to be conducted; (d) subject to specific representations regarding
Environmental Laws, has all material Licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all material
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (e) is in compliance in all
material respects with its charter and bylaws or partnership or operating
agreement, as applicable; and (f) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, tax and other laws, is in compliance
with all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

3.2 Executive Offices, Collateral Locations, FEIN. As of the Closing Date, each
Credit Party’s name as it appears in official filings in its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and the current location
of each Credit Party’s chief executive office and the warehouses and premises at
which any Collateral is located (excluding property (i) located at any customer
locations, (ii) located at any bailee or processor locations, (iii) located at
other locations for which the value of the Collateral at such locations is not,
in the aggregate, greater than $500,000, or (iv) in-transit, in each case in the
ordinary course of business) are set forth in Schedule (3.2), and each Credit
Party has only one state of incorporation or organization. In addition, Schedule
(3.2) lists the federal employer identification number of each Credit Party.

3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person’s power; (b) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (c) do not contravene
any provision of such Person’s charter, bylaws or partnership or operating
agreement as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any material
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound; (f) do not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent, on behalf of
itself and Lenders, pursuant to the Loan Documents; and (g) do not require the
consent or approval of any Governmental Authority or any other Person, except
those referred to in Section 2.1(c), all of which will have been duly obtained,
made or complied with prior to the Closing Date. Each of the Loan Documents
shall be duly executed and delivered by each Credit Party that is a party
thereto and each such Loan Document shall constitute a legal, valid and binding
obligation of such Credit Party enforceable against it in accordance with its
terms.

3.4 Financial Statements and Projections. Except for the Projections, all
Financial Statements concerning Borrowers and their respective Subsidiaries that
are referred to below have been prepared in accordance with GAAP consistently
applied throughout the periods covered (except as disclosed therein and except,
with respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

(a) Financial Statements. The unaudited balance sheet(s) at July 31, 2009 and
the related statement(s) of income and cash flows of Borrowers and their
Subsidiaries for the seven-month period then ended attached hereto as Schedule
(3.4(a)) have been delivered on the date hereof.

(b) Intentionally Omitted.

(c) Projections. The Projections delivered on the date hereof and attached
hereto as Schedule (3.4(c)) have been prepared by Borrowers in light of the past
operations of

 

27



--------------------------------------------------------------------------------

their businesses, and reflect projections for at least the two-year period
beginning on October 31, 2009 on a month-by-month basis for the first year and
on a year-by-year basis thereafter. The Projections are based upon the same
accounting principles as those used in the preparation of the financial
statements described above and the estimates and assumptions stated therein, all
of which Borrowers believe to be reasonable and fair in light of current
conditions and current facts known to Borrowers and, as of the Closing Date,
reflect Borrowers’ good faith and reasonable estimates of the future financial
performance of Borrowers for the period set forth therein. The Projections are
not a guaranty of future performance, and actual results may differ from the
Projections.

3.5 Material Adverse Effect. Between March 31, 2009 and the Closing Date except
for the filing by Borrowers of the Chapter 11 Cases and matters relating
thereto: (a) no Credit Party has incurred any obligations, contingent or
noncontingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments that are not reflected in the Projections and
that, alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Credit Party or has become binding upon any Credit Party’s
assets and no law or regulation applicable to any Credit Party has been adopted
that has had or could reasonably be expected to have a Material Adverse Effect,
and (c) except as set forth on Schedule 3.5, no Credit Party is in default and
to the best of Borrowers’ knowledge no third party is in default under any
material contract, lease or other agreement or instrument, that alone or in the
aggregate could reasonably be expected to have a Material Adverse Effect. Since
March 31, 2009, no event has occurred, that alone or together with other events,
could reasonably be expected to have a Material Adverse Effect other than the
commencement of the Chapter 11 Cases and matters relating thereto.

3.6 Ownership of Property; Liens. The Real Estate listed in Schedule
(3.6) constitutes all of the real property (i) owned, leased or subleased by any
Credit Party as of the Closing Date and (ii) used by any Credit Party as of
July 31, 2009. Each Credit Party owns good and marketable fee simple title to
all of its owned Real Estate, except where failure to own good and marketable
fee simple title to such Real Estate could not reasonably be expected to cause a
Material Adverse Effect, and valid and marketable leasehold interests in all of
its leased Real Estate, all as described on Schedule (3.6), and copies of all
such leases or a summary of terms thereof reasonably satisfactory to Agent have
been made available to Agent. Schedule (3.6) further describes any Real Estate
with respect to which any Credit Party is a lessor or sublessor as of the
Closing Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its material personal property and assets. As of
the Closing Date, none of the properties and assets of any Credit Party are
subject to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted
Encumbrances. Each Credit Party has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s right, title and
interest in and to all such Real Estate and other material properties and assets
(excluding equipment made available, or sold pursuant to secured financing
arrangements, to customers, and Inventory subject to consignment arrangements,
in each case in the ordinary course of business consistent with past practices),

 

28



--------------------------------------------------------------------------------

except where failure to so receive, record, file or perform any other such
action could not reasonably be expected to cause a Material Adverse Effect. As
of the Closing Date, no material portion of any Credit Party’s Real Estate has
suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored in all material respects to its original
condition or otherwise remedied. As of the Closing Date, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.

3.7 Labor Matters. Except as set forth on Schedule (3.7), as of the Closing Date
(a) no strikes or other material labor disputes against any Credit Party are
pending or, to any Credit Party’s knowledge, threatened; (b) hours worked by and
payment made to employees of each Credit Party comply in all material respects
with the Fair Labor Standards Act and each other federal, state, local or
foreign law applicable to such matters; (c) all material payments due from any
Credit Party for employee health and welfare insurance have been paid or accrued
as a liability on the books of such Credit Party to the extent required under
GAAP; (d) no Credit Party is a party to or bound by any collective bargaining
agreement, management agreement, consulting agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement (and true and complete copies of
any agreements described on Schedule (3.7) have been made available to Agent);
(e) there is no organizing activity involving any Credit Party pending or, to
any Credit Party’s knowledge, threatened by any labor union or group of
employees; (f) there are no representation proceedings pending or, to any Credit
Party’s knowledge, threatened with the National Labor Relations Board, and no
labor organization or group of employees of any Credit Party has made a pending
demand for recognition; and (g) there are no material complaints or charges
against any Credit Party pending or, to the knowledge of any Credit Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by any Credit Party of any individual that could
reasonably be expected to have a Material Adverse Effect.

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Schedule (3.8), as of the Closing Date, (i) no Credit
Party has any Subsidiaries, is engaged in any joint venture or partnership with
any other Person, or is an Affiliate of any other Person, and (ii) all of the
issued and outstanding Stock of each Credit Party (other than Parent) is owned
by each of the Stockholders and in the amounts set forth in Schedule (3.8). All
outstanding Indebtedness and Guaranteed Indebtedness of each Credit Party as of
the Closing Date (except for the Obligations) in excess of $250,000
individually, but not to exceed $500,000 in the aggregate, is described in
Section 6.3 (including Schedule (6.3)).

3.9 Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Federal Power Act or
any other federal or state statute that restricts or limits its ability to incur
Indebtedness or to perform its obligations hereunder. The making of the Loans by
Lenders to Borrowers, the incurrence of the Letter of Credit Obligations on
behalf of Borrowers, the application of the proceeds thereof and repayment
thereof and the consummation of the Related Transactions will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

3.11 Taxes. All Federal and other material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority, and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof,
excluding Charges or other amounts being contested in accordance with
Section 5.2(b) or unless the failure to so file or pay would not reasonably be
expected to result in fines, penalties or interest in excess of $500,000 in the
aggregate. Proper and accurate amounts have been withheld by each Credit Party
from its respective employees for all periods in compliance in all material
respects with all applicable federal, state, local and foreign laws and such
withholdings have been timely paid to the respective Governmental Authorities.
As of the Closing Date, no Credit Party has agreed or been requested to make any
adjustment under IRC Section 481(a), by reason of a change in accounting method
or otherwise, which would reasonably be expected to have a Material Adverse
Effect.

3.12 ERISA.

(a) Schedule (3.12) lists, as of the Closing Date, (i) all ERISA Affiliates and
(ii) all Plans and separately identifies all Pension Plans, including Title IV
Plans, Multiemployer Plans, and all Retiree Welfare Plans. Copies of all such
listed Plans, together with a copy of the latest form IRS/DOL 5500-series, as
applicable, for each such Plan, have been made available to Agent. Except with
respect to Multiemployer Plans, each Qualified Plan has been determined by the
IRS to qualify under Section 401 of the IRC, the trusts created thereunder have
been determined to be exempt from tax under the provisions of Section 501 of the
IRC, and nothing has occurred that would cause the loss of such qualification or
tax-exempt status. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and its terms, including the timely
filing of all reports required under the IRC or ERISA. Except as may be set
forth in Schedule (3.12), as of the Closing Date, neither any Credit Party nor
ERISA Affiliate has failed to make any material contribution or pay any material
amount due as required by either Section 412 of the IRC or Section 302 of ERISA
or the terms of any such Plan. Except as may be set forth in Schedule (3.12), as
of the Closing Date, no “prohibited transaction,” as

 

30



--------------------------------------------------------------------------------

defined in Section 406 of ERISA and Section 4975 of the IRC, has occurred with
respect to any Plan that would subject any Credit Party to a material tax on
prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC.

(b) Except as set forth in Schedule (3.12): (i) no Title IV Plan has any
material Unfunded Pension Liability; (ii) no ERISA Event that could reasonably
be expected to have a Material Adverse Effect has occurred or is reasonably
expected to occur; (iii) there are no pending, or to the knowledge of any Credit
Party, threatened material claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary or sponsor of any Plan; (iv) no Credit Party or ERISA
Affiliate has incurred or reasonably expects to incur any material liability as
a result of a complete or partial withdrawal from a Multiemployer Plan; and
(v) within the last five years no Title IV Plan of any Credit Party or ERISA
Affiliate has been terminated, whether or not in a “standard termination” as
that term is used in Section 4041 of ERISA, nor has any Title IV Plan of any
Credit Party or any ERISA Affiliate (determined at any time within the last five
years) with material Unfunded Pension Liabilities been transferred outside of
the “controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of
any Credit Party or ERISA Affiliate (determined at such time).

3.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or
(b) except as set forth on Schedule (3.13), that could reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule (3.13), as of
the Closing Date there is no Litigation pending or, to any Credit Party’s
knowledge, threatened, that could reasonably be expected to result in damages
(not covered by insurance) in excess of $1,000,000 or that seeks injunctive
relief against, or alleges criminal misconduct of, any Credit Party.

3.14 Brokers. Except as set forth on Schedule (3.14), no broker or finder
brought about the obtaining, making or closing of the Loans or the Related
Transactions, and no Credit Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

3.15 Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all material intellectual property necessary to continue to
conduct its business as now conducted by it or presently proposed to be
conducted by it, and each Patent, Trademark, registered Copyright and License
now owned or held by a Credit Party, as applicable, is listed, together with
application or registration numbers, as applicable, in Schedule (3.15). Each
Credit Party conducts its business and affairs without infringement of or
interference with any intellectual property of any other Person in any material
respect. Except as set forth in Schedule (3.15), no Credit Party is aware of any
material infringement by any other Person with respect to any Intellectual
Property.

 

31



--------------------------------------------------------------------------------

3.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time prepared by any Credit Party and delivered
hereunder or any written statement prepared by any Credit Party and furnished by
or on behalf of any Credit Party to Agent or any Lender pursuant to the terms of
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. Projections from time to time delivered hereunder are or
will be based upon the estimates and assumptions stated therein, all of which
Borrowers believed at the time of delivery to be reasonable and fair in light of
current conditions and current facts known to Borrowers as of such delivery
date, and reflect Borrowers’ good faith and reasonable estimates of the future
financial performance of Borrowers and of the other information projected
therein for the period set forth therein. Such Projections are not a guaranty of
future performance and actual results may differ from those set forth in such
Projections. The Liens granted to Agent, on behalf of itself and Lenders,
pursuant to the Collateral Documents will at all times be fully perfected first
priority Liens in and to the Collateral described therein, subject, as to
priority, only to Permitted Encumbrances.

3.17 Environmental Matters.

(a) Except as set forth in Schedule (3.17), as of the Closing Date: (i) the Real
Estate is free of contamination from any Hazardous Material except for such
contamination that would not adversely impact the value or marketability of such
Real Estate and that would not result in Environmental Liabilities that could
reasonably be expected to exceed $2,500,000; (ii) no Credit Party has caused or
suffered to occur any material Release of Hazardous Materials on, at, in, under,
above, to, from or about any of its Real Estate; (iii) the Credit Parties are
and have been in compliance with all Environmental Laws, except for such
noncompliance that would not result in Environmental Liabilities which could
reasonably be expected to exceed $2,500,000; (iv) the Credit Parties have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to exceed
$2,500,000, and all such Environmental Permits are valid, uncontested and in
good standing; (v) no Credit Party is involved in operations or knows of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Credit Party which could reasonably be expected to exceed $2,500,000; (vi) there
is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $2,500,000 or injunctive relief against,
or that alleges criminal misconduct by, any Credit Party; (vii) no notice has
been received by any Credit Party identifying it as a “potentially responsible
party” or requesting information under CERCLA or analogous state statutes, and
to the knowledge of the Credit Parties, there are no facts, circumstances or
conditions that may result in any Credit Party being identified as a
“potentially responsible party” under CERCLA or analogous state statutes; and
(viii) the Credit Parties have made available to Agent copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential material Environmental Liabilities, in each case relating
to any Credit Party.

 

32



--------------------------------------------------------------------------------

(b) Each Credit Party hereby acknowledges and agrees that Agent (i) is not now,
and has not ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.

3.18 Insurance. Schedule (3.18) lists all material insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party.

3.19 Deposit and Disbursement Accounts. Schedule (3.19) lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, including any Disbursement Accounts, and
such Schedule identifies the name of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor, and is accurate in all material respects.

3.20 Government Contracts. Except as set forth in Schedule (3.20), as of the
Closing Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority and no Credit Party’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state or local
law, for amounts in excess of $1,000,000.

3.21 Customer and Trade Relations. As of the Closing Date, except as may be set
forth on Schedule (3.21), there exists no actual or, to the knowledge of any
Credit Party, threatened termination or cancellation of, or any material adverse
modification or change in: the business relationship of any Credit Party with
any customer or group of customers whose purchases during the preceding 12
months caused them to be ranked among the ten largest customers of such Credit
Party; or the business relationship of any Credit Party with any supplier
essential to its operations that could not reasonably be replaced.

3.22 Bonding; Licenses. Except as set forth on Schedule (3.22), as of the
Closing Date, no Credit Party is a party to or bound by any surety bond
agreement or bonding requirement with respect to products or services sold by it
or any trademark or patent license agreement with respect to products sold by
it.

3.23 Solvency. After giving effect to (a) the Loans and Letter of Credit
Obligations to be made or incurred on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or incurred,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower Representative, (c) the Refinancing and the consummation of the
other Related Transactions and (d) the payment and accrual of all transaction
costs in connection with the foregoing, the Credit Parties, taken as a whole,
are and will be Solvent.

3.24 Term Notes.

(a) Delivery. Parent has delivered to Agent complete and correct copies of
(i) each Term Note Document and of all exhibits and schedules thereto as of the
date hereof, and (ii) copies of any amendment, restatement, supplement or other
modification to or waiver of each Term Note Document entered into after the date
hereof.

 

33



--------------------------------------------------------------------------------

(b) Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required to be
obtained by the Term Note Documents as of the date of this Agreement have been
obtained and are in full force and effect.

(c) Conditions Precedent. On the Closing Date, all of the conditions to the
effectiveness of the Term Note Indenture have been duly satisfied or waived.

3.25 Intentionally Omitted.

3.26 Anti-Terrorism Laws. None of Borrowers nor any of their Affiliates is in
violation of any Anti-Terrorism Law, or engages in or conspires to engage in any
transaction that attempts to violate, or otherwise evades or avoids (or has the
purpose of evading or avoiding) any prohibitions set forth in any Anti-Terrorism
Law. None of Borrowers any of their Affiliates (a) is a Blocked Person;
(b) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person in any
manner that would violate any Anti-Terrorism Law; (c) has any of its assets in a
Blocked Person; (d) deals in, or otherwise engages in any transaction relating
to, any assets or property blocked pursuant to Executive Order No. 13224; or
(e) derives a substantial portion of any of its operating income from
investments in or transactions with a Blocked Person.

 

4. FINANCIAL STATEMENTS AND INFORMATION

4.1 Reports and Notices.

(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required herein, the Financial Statements, notices,
Projections and other information at the times, to the Persons and in the manner
set forth in Annex E.

(b) Each Credit Party executing this Agreement hereby agrees that, from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required herein, the various Collateral Reports
(including Borrowing Base Certificates in the form of Exhibit 4.1(b)) at the
times, to the Persons and in the manner set forth in Annex F.

4.2 Communication with Accountants and Other Financial Advisors. Each Credit
Party executing this Agreement authorizes (a) Agent and (b) so long as an Event
of Default has occurred and is continuing, each Lender, to communicate directly
with its independent certified public accountants, financial advisors,
investment bankers and consultants, including Deloitte & Touche LLP, and
authorizes and shall instruct those accountants, financial advisors, investment
bankers and consultants to communicate to Agent and each Lender information
relating to any Credit Party with respect to the business, results of operations
and financial condition of any Credit Party; provided that in each case Parent
shall be given reasonable prior notice of such direct communications and
afforded the opportunity to participate in such communications.

 

34



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS

Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the date hereof and until the
Termination Date:

5.1 Maintenance of Existence and Conduct of Business. Except as otherwise
permitted by this Agreement, each Credit Party shall: do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence and its material rights and franchises; continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder; and
at all times maintain, preserve and protect all of its assets and properties
used or useful in the conduct of its business, and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices.

5.2 Payment of Charges.

(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) material
amounts for all lawful claims for labor, materials, supplies and services or
otherwise, and (iii) material amounts for all storage or rental charges payable
to warehousemen or bailees, in each case, before any thereof shall become past
due.

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest and (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such compliance, payment or discharge, if such contest is
terminated or discontinued adversely to such Credit Party or the conditions set
forth in this Section 5.2(b) are no longer met.

5.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements attached as Schedule (3.4(a)).

5.4 Insurance; Damage to or Destruction of Collateral.

(a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Schedule (3.18) as in effect on the date
hereof or otherwise in

 

35



--------------------------------------------------------------------------------

form and amounts and with insurers reasonably acceptable to Agent. Such policies
of insurance (or the loss payable and additional insured endorsements delivered
to Agent) shall contain provisions pursuant to which the insurer agrees to
provide thirty (30) days prior written notice to Agent in the event of any
non-renewal, cancellation or amendment of any such insurance policy. If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above, or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable. Agent shall have no obligation to
obtain insurance for any Credit Party or pay any premiums therefor. By doing so,
Agent shall not be deemed to have waived any Default or Event of Default arising
from any Credit Party’s failure to maintain such insurance or pay any premiums
therefor. All sums so disbursed, including reasonable attorneys’ fees, court
costs and other charges related thereto, shall be payable on demand by Borrowers
to Agent and shall be additional Obligations hereunder secured by the
Collateral.

(b) Agent reserves the right at any time upon any change in any Credit Party’s
risk profile (including any change in the product mix maintained by any Credit
Party or any laws affecting the potential liability of such Credit Party) to
require additional forms and limits of insurance to, in Agent’s opinion,
adequately protect both Agent’s and Lenders’ interests in all or any portion of
the Collateral and to ensure that each Credit Party is protected by insurance in
amounts and with coverage customary for its industry. If reasonably requested by
Agent, each Credit Party shall deliver to Agent from time to time a report of a
reputable insurance broker, reasonably satisfactory to Agent, with respect to
its insurance policies.

(c) Each Credit Party shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, endorsements to (i) all “All Risk” and business
interruption insurance naming Agent, on behalf of itself and Lenders, and Term
Agent, on behalf of Term Note Holders, as loss payees, and (ii) all general
liability and other liability policies naming Agent, on behalf of itself and
Lenders, as additional insured. Each Credit Party irrevocably makes, constitutes
and appoints Agent (and all officers, employees or agents designated by Agent),
so long as any Default or Event of Default has occurred and is continuing, as
such Credit Party’s true and lawful agent and attorney-in-fact for the purpose
of making, settling and adjusting claims under such “All Risk” policies of
insurance, endorsing the name of such Credit Party on any check or other item of
payment for the proceeds of such “All Risk” policies of insurance and for making
all determinations and decisions with respect to such “All Risk” policies of
insurance. Agent shall have no duty to exercise any rights or powers granted to
it pursuant to the foregoing power-of-attorney. Borrower Representative shall
promptly notify Agent of any loss, damage, or destruction to the Collateral in
the amount of $1,000,000 or more, whether or not covered by insurance. After
deducting from such proceeds (i) the expenses incurred by Agent in the
collection or handling thereof, and (ii) amounts required to be paid to
creditors (other than Lenders) having Permitted Encumbrances, Agent may, at its
option, apply such proceeds to the reduction of the Obligations in accordance
with Section 1.3(d); provided that in the case of insurance proceeds pertaining
to any Credit Party that is not a Borrower, such insurance proceeds shall be
applied ratably to all of the Loans owing by each Borrower and; provided,
further, that at the option of the applicable Credit Party so long as no Default
or Event of Default shall have occurred and be continuing, the applicable Credit
Party may use such money, or any part thereof, to replace, repair, restore or
rebuild the Collateral in a diligent and expeditious manner with

 

36



--------------------------------------------------------------------------------

materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction. All insurance proceeds that are to be made
available to any Borrower to replace, repair, restore or rebuild the Collateral
shall be applied by Agent to reduce the outstanding principal balance of the
Revolving Loans (which application shall not result in a permanent reduction of
the Revolving Loan Commitment). All insurance proceeds made available to any
Credit Party that is not a Borrower to replace, repair, restore or rebuild
Collateral shall be deposited in a cash collateral account. Thereafter, such
funds shall be made available to that Borrower or Credit Party to provide funds
to replace, repair, restore or rebuild the Collateral as follows: (i) Borrower
Representative shall request a Revolving Credit Advance or a release from the
cash collateral account be made to such Borrower or Credit Party in the amount
requested to be released; and (ii) so long as the conditions set forth in
Section 2.2 have been met, Revolving Lenders shall make such Revolving Credit
Advance or Agent shall release funds from the cash collateral account. To the
extent not used to replace, repair, restore or rebuild the Collateral, such
insurance proceeds shall be applied in accordance with Section 1.3(d); provided
that in the case of insurance proceeds pertaining to any Credit Party that is
not a Borrower, such insurance proceeds shall be applied ratably to all of the
Loans owing by each Borrower. Notwithstanding anything to the contrary contain
in this Section 5.4(c), with respect to any Term Priority Collateral, the
provisions of this Section 5.4(c) shall be subject to the terms and conditions
of the Term Note Documents and the Intercreditor Agreement.

5.5 Compliance with Laws. Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to ERISA, labor laws, and Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.6 Supplemental Disclosure. From time to time as may be reasonably requested by
Agent (which request will not be made more frequently than once each year absent
the occurrence and continuance of an Event of Default) or at Credit Parties’
election, the Credit Parties shall supplement each Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
hereafter arising that, if existing or occurring at the date of this Agreement,
would have been required to be set forth or described in such Schedule or as an
exception to such representation or that is necessary to correct any information
in such Schedule or representation which has been rendered inaccurate in any
material respect thereby (and, in the case of any supplements to any Schedule,
such Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Schedule or representation
shall amend, supplement or otherwise modify any Schedule or representation, or
be or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Requisite Lenders in
writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.

5.7 Intellectual Property. Each Credit Party will conduct its business and
affairs without infringement of or interference with any intellectual property
of any other Person in any material respect and shall comply in all material
respects with the terms of its Licenses.

5.8 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in

 

37



--------------------------------------------------------------------------------

compliance with all Environmental Laws and Environmental Permits other than
noncompliance that could not reasonably be expected to have a Material Adverse
Effect; (b) implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate in all material
respects; (c) notify Agent promptly after such Credit Party becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate that is reasonably likely to
result in Environmental Liabilities in excess of $2,500,000; and (d) promptly
forward to Agent a copy of any order, notice, request for information or any
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $2,500,000, in each case whether or not
the Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter. If Agent at any time has a reasonable basis to believe that there may be
a violation of any Environmental Laws or Environmental Permits by any Credit
Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Credit Party shall, upon Agent’s written request
(i) cause the performance of such environmental audits including subsurface
sampling of soil and groundwater, and preparation of such environmental reports,
at Borrowers’ expense, as Agent may from time to time reasonably request, which
shall be conducted by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent, and (ii) permit Agent or its representatives to have access to all Real
Estate for the purpose of conducting such environmental audits and testing as
Agent reasonably deems appropriate, including subsurface sampling of soil and
groundwater. Borrowers shall reimburse Agent for the reasonable out-of-pocket
costs of such audits and tests and the same will constitute a part of the
Obligations secured hereunder.

5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. Each Credit Party shall use commercially reasonable efforts to obtain
a landlord’s agreement, mortgagee agreement or bailee letter, as applicable,
from the lessor of each leased property, mortgagee of owned property or bailee
with respect to any warehouse, processor or converter facility or other location
where Collateral having a value in excess of $500,000 is stored or located,
which agreement or letter shall contain a waiver or subordination of all Liens
or claims that the landlord, mortgagee or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to Agent. With respect to such locations or warehouse space
leased or owned as of the Closing Date and thereafter, if Agent has not received
a landlord or mortgagee agreement or bailee letter as of the Closing Date (or,
if later, as of the date such location is acquired or leased), Borrowers shall
have the option to elect that either (a) any Borrower’s Eligible Inventory at
that location shall be excluded from the Borrowing Base or (b) be subject to a
Reserve in the amount equal to the Rent Reserve Amount. Each Credit Party shall
timely and fully pay and perform its obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
Collateral is or may be located. To the extent otherwise permitted hereunder, if
any Credit Party proposes

 

38



--------------------------------------------------------------------------------

to acquire a fee ownership interest in Real Estate after the Closing Date, it
shall first provide to Agent a mortgage or deed of trust granting Agent a first
priority Lien on such Real Estate, together with environmental audits, mortgage
title insurance commitment, real property survey, local counsel opinion(s), and,
if required by Agent, supplemental casualty insurance and flood insurance, and
such other documents, instruments or agreements reasonably requested by Agent,
in each case, in form and substance reasonably satisfactory to Agent.

5.10 Intentionally Omitted.

5.11 Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon the reasonable request of Agent, duly execute and deliver, or
cause to be duly executed and delivered, to Agent such further instruments and
do and cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement, each Loan Document and any Bank Product Document.

5.12 New Subsidiaries. Within ten (10) Business Days of the formation of any
Material Subsidiary of any Credit Party, acquisition of a Material Subsidiary of
any Credit Party pursuant to Section 6.1 or at any time a Subsidiary becomes a
Material Subsidiary, Credit Parties, or any of them, as appropriate, shall
(a) cause each such new Material Subsidiary that is a Domestic Subsidiary to
join this Agreement by providing to Agent a joinder agreement, in form and
substance reasonably satisfactory to Agent, (b) cause each such new Material
Subsidiary that is a Domestic Subsidiary to deliver to Agent a Guaranty, a
supplement to the Security Agreement, a supplement to the Pledge Agreement, and
such other security documents reasonably requested by Agent, together with
appropriate UCC-1 financing statements, all in form and substance reasonably
satisfactory to Agent, (c) with respect to all new Material Subsidiaries that
are owned in whole or in part by a Credit Party, provide to Agent a supplement
to the Pledge Agreement providing for the pledge of the direct and beneficial
interests in such new Material Subsidiary (or, in the case of the pledge of a
direct foreign Subsidiary, 65% of all of the Stock of such Material Subsidiary)
as shall be requested by Agent, together with appropriate certificates and
powers or financing statements under the Uniform Commercial Code or other
applicable personal property or movable property registries or other documents
necessary to perfect such pledge, in form and substance reasonably satisfactory
to Agent, and (d) provide to Agent all other documentation, including one or
more opinions of counsel reasonably satisfactory to Agent, which in its opinion
is appropriate with respect to such formation and the execution and delivery of
the applicable documentation referred to above. Upon execution and delivery of
the joinder agreement by each new Material Subsidiary, such Material Subsidiary
shall become a Credit Party hereunder with the same force and effect as if
originally named as a Credit Party herein. The execution and delivery of the
joinder agreement shall not require the consent of any Credit Party or Lender
hereunder. The rights and obligations of each Credit Party hereunder shall
remain in full force and effect notwithstanding the addition of any Credit Party
hereunder. Any document, agreement or instrument executed or issued pursuant to
this Section 5.12 shall be a “Loan Document” for purposes of this Agreement.

 

39



--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

6.1 Mergers, Subsidiaires, Etc. No Credit Party shall directly or indirectly, by
operation of law or otherwise, (a) form or acquire any Subsidiary unless such
Subsidiary, if so required, becomes a Credit Party in accordance with
Section 5.12, or (b) merge with, consolidate with, acquire all or substantially
all of the assets or Stock of, or otherwise combine with or acquire, any Person,
except that (i) any Borrower may merge or consolidate with another Borrower or
other Credit Party or Subsidiary of a Borrower, so long as a Borrower is the
surviving entity in such merger or consolidation and (ii) any Borrower may
acquire all or substantially all of the assets of another Borrower or other
Credit Party or a Subsidiary of a Borrower.

6.2 Investments; Loans and Advances. Except as otherwise expressly permitted by
this Section 6, no Credit Party shall make or permit to exist any investment in,
or make, accrue or permit to exist loans or advances of money to, any Person,
through the direct or indirect lending of money, holding of securities or
otherwise, except that: (a) Borrowers may hold investments comprised of notes
payable, or stock or other securities issued by Account Debtors to any Borrower
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business consistent with past
practices; (b) each Credit Party may maintain its existing investments in its
Subsidiaries as of the Closing Date; (c) so long as no Default or Event of
Default has occurred and is continuing and there is no outstanding Revolving
Loan balance, Borrowers may make investments, subject to Control Letters in
favor of Agent for the benefit of Lenders or otherwise subject to a perfected
security interest in favor of Agent for the benefit of Lenders, in
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency thereof maturing within one year from the
date of acquisition thereof, (ii) commercial paper maturing no more than one
year from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Ratings Group or Moody’s Investors
Service, Inc., (iii) certificates of deposit maturing no more than one year from
the date of creation thereof issued by commercial banks incorporated under the
laws of the United States of America, each having combined capital, surplus and
undivided profits of not less than $300,000,000 and having a senior unsecured
rating of “A” or better by a nationally recognized rating agency (an “A Rated
Bank”), (iv) time deposits maturing no more than thirty (30) days from the date
of creation thereof with A Rated Banks and (v) mutual funds that invest solely
in one or more of the investments described in clauses (i) through (iv) above;
(d) acquisition of Equipment to be used in the business of a Borrower in
accordance with Annex G; (e) acquisitions of Inventory in the ordinary course of
business of a Borrower; (f) acquisitions of current assets acquired in the
ordinary course of business of a Borrower; (g) investments existing as of the
Closing Date that are set forth on Schedule (6.2); (h) investments by Credit
Parties consisting of equity investments in other Credit Parties made after the
Closing Date; (i) investments by Credit Parties made solely from the proceeds of
equity issuances or contributions; (j) loans and advances to officers and
employees, in an aggregate amount outstanding not to exceed $750,000, made in
the ordinary course of business; (k) loans and advances to Credit Parties
permitted pursuant to Section 6.3 and Guarantees thereof permitted pursuant to
Section 6.6; (l) loans and advances to

 

40



--------------------------------------------------------------------------------

customers and suppliers consistent with past practices or otherwise in the
ordinary course of business; (m) deposits as described in clauses (n) and (o) in
the definition of Permitted Encumbrances; and (n) other investments, loans and
advances not to exceed $5,000,000 in the aggregate at any time outstanding.

6.3 Indebtedness.

(a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c),
(ii) the Loans and the other Obligations, (iii) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (iv) existing Indebtedness
described in Schedule (6.3) and refinancings thereof or amendments or
modifications thereto that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same), the weighted average life to maturity is not shortened and the terms and
conditions thereof are consistent with the then current market terms for similar
transactions, (v) hedging obligations under swaps, caps and collar arrangements
arranged by any Lender or any Affiliate of any Lender entered into for the sole
purpose of hedging in the normal course of business and consistent with industry
practices, (vi) Indebtedness consisting of intercompany loans and advances made
by any Borrower to any other Borrower; provided, that: (A) each Borrower shall
record all intercompany transactions on its books and records in a manner
reasonably satisfactory to Agent; and (B) the obligations of each Borrower under
any such intercompany loans and advances shall be subordinated to the
Obligations of such Borrower hereunder in a manner reasonably satisfactory to
Agent, (vii) Indebtedness owing under the Sprague Bond Documents not to exceed
$4,700,000 in the aggregate principal amount at any time outstanding,
(viii) Indebtedness owing under the Crane Note Documents not to exceed
$3,500,000 in the aggregate principal amount at any time outstanding,
(ix) Indebtedness under the Term Note Indenture or under any term loan facility
refinancing such Indebtedness, in whole or in part, in an aggregate principal
amount not to exceed $85,000,000 plus any interest paid-in-kind; provided that,
(A) the Indebtedness under this clause (ix) shall remain at all time subject to
the Intercreditor Agreement (or another intercreditor agreement delivered
pursuant to this clause (ix)), (B) the Term Note Indenture is not amended to
increase the principal amount of Indebtedness outstanding under the Term Loan
Documents (except in connection with any interest paid-in-kind), and (C) in
connection with any such refinancing, (1) the aggregate outstanding principal
amount of the loans made pursuant to such new term loan facility shall not
exceed the amounts set forth in this clause (ix), (2) the lender or lenders
under such new term loan facility and the Credit Parties shall have executed and
delivered to Agent an intercreditor agreement, substantially in the form of the
Intercreditor Agreement or in such other form as may be reasonably acceptable to
Agent and (3) the Term Note Indenture is replaced with another term loan
agreement, the terms and conditions of which are no less favorable to the Credit
Parties and the Lenders than the Term Note Indenture entered into on the Closing
Date, unless such refinancing is consummated any time after the date that is
twelve (12) months prior to the stated maturity of the Term Note Indenture, then
the terms and conditions of such term loan agreement shall be consistent with
the then current market terms for similar transactions (such Indebtedness, the
“Term Loan Debt”), (x) Indebtedness consisting of loans and advances permitted
under Section 6.2, (xi) Indebtedness consisting of earn-out obligations, seller
financings, purchase price adjustments or customary indemnity obligations, in
each case, in respect of any acquisition or

 

41



--------------------------------------------------------------------------------

disposition of business permitted hereunder provided that the aggregate amount
of all such Indebtedness does not exceed $5,000,000 at any time outstanding,
(xii) Indebtedness consisting of obligations in respect of performance, bid,
appeal and other surety bonds and completion guarantees in the ordinary course
of business to the extent such Indebtedness does not result in any obligation
for the payment of borrowed money of others, and (xiii) additional Indebtedness
outstanding at any time in an aggregate amount not to exceed $1,000,000.

(b) No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations; (ii) Indebtedness secured by a Permitted Encumbrance
if the asset securing such Indebtedness has been sold or otherwise disposed of
in accordance with Sections 6.8(b) or (c); or (iii) as expressly permitted by
the terms of the Loan Documents.

6.4 Employee Loans and Affiliate Transactions.

(a) No Credit Party shall enter into or be a party to any transaction with any
Affiliate of any Credit Party (other than another Credit Party) except in the
ordinary course of and pursuant to the reasonable requirements of such Credit
Party’s business and upon fair and reasonable terms that are no less favorable
to such Credit Party than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of such Credit Party. In addition, if
any such transaction or series of related transactions involves payments in
excess of $500,000 in the aggregate, the terms of these transactions must be
disclosed in advance to Agent and Lenders. All such transactions existing as of
the date hereof are described in Schedule (6.4(a)).

(b) No Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except loans to its respective employees in
the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$750,000 in the aggregate at any one time outstanding.

6.5 Capital Structure and Business. If all or part of a Credit Party’s Stock is
pledged to Agent, that Credit Party shall not issue additional Stock. No Credit
Party shall amend its charter or bylaws in a manner that would adversely affect
Agent or Lenders or such Credit Party’s duty or ability to repay the
Obligations. No Credit Party shall engage in any business other than the
businesses currently engaged in by the Credit Parties or businesses reasonably
related thereto.

6.6 Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, and (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is expressly permitted by this Agreement.

6.7 Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its Accounts or any of its other properties or assets
(whether now owned or

 

42



--------------------------------------------------------------------------------

hereafter acquired) except for (a) Permitted Encumbrances; (b) Liens in
existence on the date hereof and summarized on Schedule (6.7) securing the
Indebtedness described on Schedule (6.3) and permitted refinancings, extensions
and renewals thereof, including extensions or renewals of any such Liens;
provided that the principal amount of the Indebtedness so secured is not
increased and the Lien does not attach to any other property; (c) liens created
after the date hereof by conditional sale or other title retention agreements
(including capital Leases) or in connection with purchase money Indebtedness
with respect to Equipment and Fixtures acquired by any Credit Party in the
ordinary course of business, involving the incurrence of an aggregate amount of
purchase money Indebtedness and Capital Lease Obligations of not more than
$5,000,000 outstanding at any one time for all such Liens (provided that such
Liens attach only to the assets subject to such purchase money debt and such
Indebtedness is incurred within twenty (20) days following such purchase and
does not exceed 100% of the purchase price of the subject assets); (d) Liens
securing the Term Loan Debt so long as any such Lien is subject to the
Intercreditor Agreement (or another intercreditor agreement delivered pursuant
to the terms of Section 6.3(a)(ix)); (e) Liens on Collateral (other than
Inventory and Accounts) in existence at the time such Credit Party acquired such
Collateral pursuant to Section 6.2; and (f) other Liens securing Indebtedness
not exceeding $1,000,000 in the aggregate at any time outstanding, so long as
such Liens do not attached to any Accounts or Inventory. In addition, no Credit
Party shall become a party to any agreement, note, indenture or instrument, or
take any other action, other than the Term Note Document, that would prohibit
the creation of a Lien on any of its properties or other assets in favor of
Agent, on behalf of itself and Lenders, as additional collateral for the
Obligations, except (i) instruments evidencing or governing purchase money
Indebtedness, operating leases, Capital Leases or Licenses which prohibit Liens
upon the assets that are subject thereto and (ii) purchase agreements which
prohibit Liens on the assets to be sold thereunder, in each case, to the extent
permitted hereunder.

6.8 Sale of Stock and Assets. No Credit Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale of Inventory in
the ordinary course of business, (b) the sale other disposition by a Credit
Party of Equipment or Fixtures that are obsolete or no longer used or useful in
such Credit Party’s business and having a book value not exceeding $5,000,000 in
the aggregate from the Closing Date to the Commitment Termination Date; (c) the
sale or other disposition of Term Priority Collateral in accordance with the
terms and conditions of Sections 4.13 and 4.22, as applicable, of the Term Note
Indenture (as in effect on the Closing Date); (d) the assets described on
Schedule (1.3(b)); (e) the sale or other disposition of cash equivalents or
other investments permitted under Section 6.2(c); and (f) the sale or transfer
of assets by (or from) any Borrower or its Subsidiaries to any other Borrower.

6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
a Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or (ii) an
ERISA Event to the extent such ERISA Event would reasonably be expected to
result in taxes, penalties and other liabilities in an aggregate amount in
excess of $500,000 in the aggregate.

6.10 Financial Covenants. Borrowers shall not breach or fail to comply with any
of the Financial Covenants.

 

43



--------------------------------------------------------------------------------

6.11 Hazardous Materials. No Credit Party shall cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities under, any Environmental Laws or Environmental
Permits or (b) otherwise adversely impact the value or marketability of any of
the Real Estate or any of the Collateral, other than such violations or
Environmental Liabilities that could not reasonably be expected to have a
Material Adverse Effect.

6.12 Sale-Leasebacks. No Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets unless (a) no
Default or Event of Default shall have occurred and be continuing at the time of
such transaction, or result therefrom, (b) the assets that are subject to any
such transaction would otherwise be permitted to be sold under Section 6.8,
(c) the sale proceeds of such transaction are at least equal to the fair market
value, as determined in good faith by the board of directors of Parent and set
forth in a certificate from the chief financial officer or chief executive
officer and delivered to Agent, of the property that is the subject of such
transaction, and (d) the net cash proceeds received by the Credit Parties from
such transaction are applied in compliance with Section 1.3(b).

6.13 Cancellation of Indebtedness. No Credit Party shall cancel any claim or
debt owing to it, except for (a) reasonable consideration negotiated on an arm’s
length basis and in the ordinary course of its business consistent with past
practices and (b) discounts and write-offs of Accounts and other payment
intangibles in the ordinary course of business.

6.14 Restricted Payments. No Credit Party shall make any Restricted Payment,
except (a) intercompany loans and advances between Borrowers to the extent
permitted by Section 6.3, (b) dividends and distributions by Subsidiaries of any
Borrower paid to such Borrower, (c) employee loans permitted under
Section 6.4(b), and (d) payments of principal and interest of intercompany loans
and advances permitted under Section 6.3; provided, that no Event of Default has
occurred and is continuing or would result after giving effect to any Restricted
Payment pursuant to clause (b) above.

6.15 Change of Corporate Name, State of Incorporation or Location; Change of
Fiscal Year. No Credit Party shall (a) change its name as it appears in official
filings in the state of its incorporation or other organization, (b) change its
chief executive office or principal place of business, or the location of its
records concerning the Collateral, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization, or (e) change its state of incorporation
or organization or incorporate or organize in any additional jurisdictions, in
each case without at least thirty (30) days prior written notice to Agent and
after Agent’s written acknowledgment that any reasonable action requested by
Agent in connection therewith, including to continue the perfection of any Liens
in favor of Agent, on behalf of Lenders, in any Collateral, has been completed
or taken, and provided that any such new location shall be in the continental
United States. No Credit Party shall change its Fiscal Year.

6.16 No Impairment of Intercompany Transfers. Except as may be set forth on
Schedule (6.16), no Credit Party shall directly or indirectly enter into or
become bound by any agreement, instrument, indenture or other obligation (other
than this Agreement, the other Loan

 

44



--------------------------------------------------------------------------------

Documents, the Term Note Documents, instruments evidencing or governing purchase
money Indebtedness, operating leases, Capital Leases or Licenses that prohibit
transfers or assignments of properties subject thereto and purchase agreements
that prohibit transfers or assignments of properties subject thereto) that could
directly or indirectly restrict, prohibit or require the consent of any Person
with respect to the payment of dividends or distributions or the making or
repayment of intercompany loans by a Subsidiary of any Borrower to any Borrower
or between Borrowers.

6.17 No Speculative Transactions. No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions, except solely to hedge against fluctuations in the prices of
commodities owned or purchased by it provided any such transaction is consistent
with past practices or is approved by the board of directors of Parent.

6.18 Real Estate Purchases. After the Closing Date, no Credit Party shall
purchase a fee simple ownership interest in Real Estate for an aggregate amount
greater than the sum of (a) the sale proceeds of any asset disposition
(including any “Event of Loss” as defined in the Term Note Indenture) permitted
to be reinvested in Real Estate in accordance Section 1.3 plus (b) $5,000,000.
To the extent any Credit Party proposes to acquire any fee ownership interest in
Real Estate after the Closing Date, it shall first provide to Agent a mortgage
or deed of trust granting Agent a first priority Lien (or if prior to the
Discharge of Note Obligations (as defined in the Intercreditor Agreement), a
second priority Lien) on such Real Estate, together with environmental audits,
real property survey, local counsel opinion(s), and, if required by Agent,
supplemental casualty insurance and flood insurance, and such other documents,
instruments or agreements reasonably requested by Agent, in each case, in form
and substance reasonably satisfactory to Agent (or if prior to the Discharge of
Note Obligations, consistent with the documentation delivered to the Term Note
Agent).

6.19 Anti-Terrorism Laws. Neither any Borrower nor any of its Subsidiaries shall
(a) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person that would violate
any Anti-Terrorism Law, (b) deal in, or otherwise engage in any transaction
relating to, any assets or property blocked pursuant to Executive Order
No. 13224, or (c) engage in on conspire to engage in any transaction that
attempts to violate, or evades or avoids (or has the purpose of evading or
avoiding) any prohibitions set forth in Executive Order No. 13224 or the USA
Patriot Act. Borrowers shall deliver to Agent and Lenders any certification or
other evidence requested from time to time by Agent or any Lender, in its
reasonable discretion, confirming each Borrower’s and its Subsidiaries’
compliance with this Section.

6.20 Changes Relating to Material Contracts. No Credit Party shall change or
amend the terms of any of the following material contracts: the Crane Note
Documents and the Sprague Bond Documents in any manner that would be adverse in
any material respect to such Credit Party or Lenders.

6.21 Term Note Documents. No Credit Party shall amend, modify or waive, or
request or agree to, any amendment, modification or waiver of any provision of
the Term Note Documents to the extent such amendment, modification or waiver is
prohibited by the terms of

 

45



--------------------------------------------------------------------------------

the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control as between the Agent and the Lenders, on the
one hand, and the Term Note Agent and the Term Note Holders, on the other hand.

 

7. TERM

7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

7.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of Agent and each Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the provisions of
Section 11, the payment obligations under Sections 1.15 and 1.16, and the
indemnities contained in the Loan Documents shall survive the Termination Date.

 

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

8.1 Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

(a) Any Borrower (i) fails to make any payment of principal of the Loans or any
of the other Obligations when due and payable, or (ii) fails to pay any interest
or Fees owing in respect of the Loans or other Obligations within three
(3) Business Days after the same became due and payable, or (iii) fails to pay
or reimburse Agent or Lenders for any expense reimbursable hereunder or under
any other Loan Document within ten (10) days following Agent’s demand for such
reimbursement or payment of expenses.

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4(a) or 6, or any of the provisions set forth
in the Post-Closing Letter or Annexes C or G, respectively.

(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4.1 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for ten (10) days or more.

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision

 

46



--------------------------------------------------------------------------------

embodied in or covered by any other clause of this Section 8.1) and the same
shall remain unremedied for thirty (30) days or more after such Credit Party
shall have actual knowledge thereof.

(e) A default or breach occurs under any other agreement, document or instrument
to which any Credit Party is a party that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of any Credit Party in excess of
$1,000,000 in the aggregate (including (x) undrawn committed or available
amounts and (y) amounts owing to all creditors under any combined or syndicated
credit arrangements), (ii) causes, or permits any holder of such Indebtedness or
Guaranteed Indebtedness or a trustee to cause, Indebtedness or Guaranteed
Indebtedness or a portion thereof in excess of $1,000,000 in the aggregate to
become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral in respect thereof to be demanded, in each
case, regardless of whether such default is waived, or such right is exercised,
by such holder or trustee or (iii) any event of default shall occur under the
Term Note Indenture.

(f) (i) Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (x) inadvertent, immaterial errors not
exceeding $500,000 in the aggregate in any Borrowing Base Certificate,
(y) errors understating the Borrowing Base and (z) errors occurring when
Borrowing Availability continues to exceed $10,000,000 after giving effect to
the correction of such errors), (ii) any representations or warranties in the
Mortgages that are untrue or incorrect in any material respect, taken as a whole
with respect to all such Mortgages, or (iii) any representation or warranty
herein or in any other Loan Document or in any written statement, report,
financial statement or certificate (other than a Borrowing Base Certificate)
made or delivered to Agent or any Lender by any Credit Party is untrue or
incorrect in any material respect as of the date when made or deemed made.

(g) Assets of any Credit Party with a fair market value of $500,000 or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
thirty (30) days or more.

(h) A case or proceeding is commenced against any Significant Credit Party
seeking a decree or order in respect of such Significant Credit Party (i) under
the Bankruptcy Code or any other applicable federal, state or foreign bankruptcy
or similar law, (ii) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for such Significant Credit Party
or for any substantial part of any such Significant Credit Party’s assets, or
(iii) ordering the winding up or liquidation of the affairs of such Significant
Credit Party, and such case or proceeding shall remain undismissed or unstayed
for sixty (60) days or more or a decree or order granting the relief sought in
such case or proceeding is granted by a court of competent jurisdiction.

(i) Any Significant Credit Party (i) files a petition seeking relief under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner to the institution of proceedings thereunder or to the filing of any such
petition or to the appointment of or taking possession by a

 

47



--------------------------------------------------------------------------------

custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Significant Credit Party or the benefit of creditors,
(iv) takes any action in furtherance of any of the foregoing, or (v) admits in
writing its inability to, or is generally unable to, pay its debts as such debts
become due.

(j) A final judgment or judgments for the payment of money in excess of $500,000
in the aggregate at any time are outstanding against one or more of the Credit
Parties (which judgments are not covered by insurance policies as to which
liability has been accepted by the insurance carrier), and the same are not,
within thirty (30) days after the entry thereof, discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay.

(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.

(l) Any Change of Control occurs.

(m) Any event occurs, whether or not insured or insurable, as a result of which
revenue-producing activities cease or are substantially curtailed (after giving
effect to any business interruption insurance proceeds received in connection
with such event) at facilities of Borrowers generating more than ten percent
(10.00%) of Borrowers’ consolidated revenues for the Fiscal Year preceding such
event and such cessation or curtailment continues for more than thirty
(30) days.

8.2 Remedies.

(a) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall) suspend the Revolving Loan
facility with respect to additional Advances and/or the incurrence of additional
Letter of Credit Obligations, whereupon any additional Advances and additional
Letter of Credit Obligations shall be made or incurred in Agent’s sole
discretion (or in the sole discretion of the Requisite Lenders, if such
suspension occurred at their direction) so long as such Default or Event of
Default is continuing. If any Event of Default has occurred and is continuing,
Agent may (and at the written request of Requisite Lenders shall), except as
otherwise expressly provided herein, increase the rate of interest applicable to
the Loans and the Letter of Credit Fees to the Default Rate.

(b) If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice :
(i) terminate the Revolving Loan facility with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) reduce the
Revolving Loan Commitment from time to time; (iii) declare all or any portion of
the Obligations, including all or any portion of any Loan to be forthwith due
and

 

48



--------------------------------------------------------------------------------

payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Section 8.1(h) or Section 8.1(i),
the Commitments shall be immediately terminated and all of the Obligations,
including the Revolving Loan, shall become immediately due and payable without
declaration, notice or demand by any Person. Agent shall, as soon as reasonably
practicable, provide to Borrower Representative notice of any actions taken
pursuant to this Section 8.2(b) (but failure to provide such notice shall not
impair the rights of Agent or the Lenders hereunder and shall not impose any
liability upon Agent or the Lenders for not providing such notice).

8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.

 

9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

9.1 Assignment and Participations.

(a) Subject to the terms of this Section 9.1, any Lender may make an assignment
to a Qualified Assignee of, or sell participations in, at any time or times, the
Loan Documents, Loans, Letter of Credit Obligations and any Commitment or any
portion thereof or interest therein, including any Lender’s rights, title,
interests, remedies, powers or duties thereunder. Any assignment by a Lender
shall: (i) require the consent of Agent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) and the execution of
an assignment agreement (an “Assignment Agreement”) substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000;
(iv) include a payment to Agent of an assignment fee of $3,500; and (v) so long
as no Event of Default has occurred and is continuing, require the consent of
Borrower Representative, which shall not be unreasonably withheld or delayed;
provided that no such consent shall be required for an assignment to a Qualified
Assignee. In the case of an assignment by a Lender under this Section 9.1, the
assignee shall have, to the extent of

 

49



--------------------------------------------------------------------------------

such assignment, the same rights, benefits and obligations as all other Lenders
hereunder. The assigning Lender shall be relieved of its obligations hereunder
with respect to its Commitments or assigned portion thereof from and after the
date of such assignment. Each Borrower hereby acknowledges and agrees that any
assignment shall give rise to a direct obligation of Borrowers to the assignee
and that the assignee shall be considered to be a “Lender”. In all instances,
each Lender’s liability to make Loans hereunder shall be several and not joint
and shall be limited to such Lender’s Pro Rata Share of the applicable
Commitment. In the event Agent or any Lender assigns or otherwise transfers all
or any part of the Obligations, Agent or any such Lender shall so notify
Borrowers and Borrowers shall, upon the request of Agent or such Lender, execute
new Notes in exchange for the Notes, if any, being assigned. Notwithstanding the
foregoing provisions of this Section 9.1(a), any Lender may at any time pledge
the Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to a Federal Reserve Bank, and any Lender that is an
investment fund may assign the Obligations held by it and such Lender’s rights
under this Agreement and the other Loan Documents to another investment fund
managed by the same investment advisor; provided, that no such pledge to a
Federal Reserve Bank shall release such Lender from such Lender’s obligations
hereunder or under any other Loan Document.

(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof; and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8 each
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”; provided, that, a participant shall not be entitled
to receive any greater payment under Section 1.15 than the applicable Lender
from whom it received its participation would have been entitled to receive with
respect to the participation sold to such participant (unless the sale of the
participation to the participant is made with the Borrowers’ prior written
consent). Except as set forth in the preceding sentence no Borrower or Credit
Party shall have any obligation or duty to any participant. Neither Agent nor
any Lender (other than the Lender selling a participation) shall have any duty
to any participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.

(c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

(d) Each Credit Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 9.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including

 

50



--------------------------------------------------------------------------------

the execution and delivery of any and all agreements, notes and other documents
and instruments as shall be requested and, if requested by Agent, the
preparation of informational materials for, and the participation of management
in meetings with, potential assignees or participants. Each Credit Party
executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by them and all other information
provided by them and included in such materials, except that any Projections
delivered by Borrowers shall only be certified by Borrowers as having been
prepared by Borrowers in compliance with the representations contained in
Section 3.4(c).

(e) Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to a potential Lender or participant, if; as of the date of the proposed
assignment or sale, the assignee Lender or participant would be subject to
capital adequacy or similar requirements under Section 1.16(a), increased costs
under Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c),
or withholding taxes in accordance with Section 1.15(a).

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrowers
and Agent and assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by Borrowers and
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 9.1(g) may not be
amended without the prior written consent of each Granting Lender, all or any of
whose Loans are being funded by an SPC at the time of such amendment. For the
avoidance of doubt, the Granting Lender shall for all purposes, including
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.

 

51



--------------------------------------------------------------------------------

(h) Nothing contained in this Section 9 shall require the consent of any party
for GE Capital to assign any of its rights in respect of any Swap Related
Reimbursement Obligation.

9.2 Appointment of Agent. GE Capital is hereby appointed to act on behalf of all
Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct.

If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent, be contrary to law or the terms of this Agreement or
any other Loan Document, (b) if such action would, in the opinion of Agent,
expose Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.

9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be

 

52



--------------------------------------------------------------------------------

liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

9.4 GE Capital and Affiliates. With respect to its Commitments hereunder, GE
Capital shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise the same as though it were
not Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include GE Capital in its individual capacity. GE Capital and its
Affiliates may lend money to, invest in, and generally engage in any kind of
business with, any Credit Party, any of their Affiliates and any Person who may
do business with or own securities of any Credit Party or any such Affiliate,
all as if GE Capital were not Agent and without any duty to account therefor to
Lenders. GE Capital and its Affiliates may accept fees and other consideration
from any Credit Party for services in connection with this Agreement or
otherwise without having to account for the same to Lenders. Each Lender
acknowledges the potential conflict of interest between GE Capital as a Lender
holding disproportionate interests in the Loans and GE Capital as Agent.

9.5 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

9.6 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement, any other Loan Document
or any Bank Product Document or any action taken or omitted to be taken by Agent
in connection therewith; provided, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or

 

53



--------------------------------------------------------------------------------

disbursements resulting from Agent’s gross negligence or willful misconduct.
Without limiting the foregoing, each Lender agrees to reimburse Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and each
other Loan Document, to the extent that Agent is not reimbursed for such
expenses by Credit Parties.

9.7 Successor Agent. Agent may resign at any time by giving not less than thirty
(30) days’ prior written notice thereof to Lenders and Borrower Representative.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
(a) Requisite Lenders shall thereafter perform all the duties of Agent hereunder
and (b) Agent shall deliver any possessory Collateral in its possession to the
Term Note Agent to be held in accordance with the Intercreditor Agreement or
delivered to such Person as a court of competent jurisdiction may otherwise
direct, in each case, until such time, if any, as the Requisite Lenders appoint
a successor Agent as provided above. Any successor Agent appointed by Requisite
Lenders hereunder shall be subject to the approval of Borrower Representative,
such approval not to be unreasonably withheld or delayed; provided that such
approval shall not be required if an Event of Default has occurred and is
continuing. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent. Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent’s resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue. After any resigning Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Loan Documents.

9.8 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Credit Party or to any Person other
than Agent, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of any Borrower or Guarantor (regardless of whether such
balances are then due to such Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of any Borrower or Guarantor against

 

54



--------------------------------------------------------------------------------

and on account of any of the Obligations that are not paid when due; provided
that the Lender exercising such offset rights shall give notice thereof to the
affected Credit Party promptly after exercising such rights. Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof shall purchase for cash
(and the other Lenders or holders shall sell) such participations in each such
other Lender’s or holder’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so offset or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares (other than offset rights exercised by any Lender with respect
to Sections 1.13, 1.15 or 1.16). Each Lender’s obligation under this Section 9.8
shall be in addition to and not in limitation of its obligations to purchase a
participation in an amount equal to its Pro Rata Share of the Swing Line Loans
under Section 1.1. Each Credit Party that is a Borrower or Guarantor agrees, to
the fullest extent permitted by law, that (a) any Lender may exercise its right
to offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

(a) Advances; Payments.

(i) Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clause (iii) of Section 1.1(c). If the Swing Line Lender
declines to make a Swing Line Loan or if Swing Line Availability is zero, Agent
shall notify Revolving Lenders, promptly after receipt of a Notice of Revolving
Credit Advance and in any event prior to 1:00 p.m. (New York time) on the date
such Notice of Revolving Advance is received, by telecopy, telephone or other
similar form of transmission. Each Revolving Lender shall make the amount of
such Lender’s Pro Rata Share of such Revolving Credit Advance available to Agent
in same day funds by wire transfer to Agent’s account as set forth in Annex H
not later than 3:00 p.m. (New York time) on the requested funding date, in the
case of an Index Rate Loan, and not later than 11:00 a.m. (New York time) on the
requested funding date, in the case of a LIBOR Loan. After receipt of such wire
transfers (or, in Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to Borrower designated by Borrower Representative in
the Notice of Revolving Credit Advance. All payments by each Revolving Lender
shall be made without setoff, counterclaim or deduction of any kind.

(ii) Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations

 

55



--------------------------------------------------------------------------------

required to be purchased by it under this Agreement and the other Loan Documents
as of such Settlement Date, Agent shall pay to each Lender such Lender’s Pro
Rata Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrowers.
Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.

(b) Availability of Lender’s Pro Rata Share. Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrowers
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder. To the extent that Agent advances funds to any
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such Advance is made, Agent shall be entitled to retain for
its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance or any payment required by it hereunder or to purchase
any participation in any Swing Line Loan to be made or purchased by it on the
date specified therefor

 

56



--------------------------------------------------------------------------------

shall not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such Advance or purchase such participation
on such date, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make an Advance, purchase a
participation or make any other payment required hereunder. Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Lender” (or be included in the calculation
of “Requisite Lenders” hereunder) for any voting or consent rights under or with
respect to any Loan Document. At Borrower Representative’s request, Agent or a
Person reasonably acceptable to Agent shall have the right (but shall have no
obligation) with Agent’s consent (which consent shall not be unreasonably
withheld or delayed with respect to a Qualified Assignee) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent or such Person, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.

(e) Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct. Lenders
acknowledge that Borrowers are required to provide Financial Statements and
Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall have no duty to provide the same to Lenders.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.

 

10. SUCCESSORS AND ASSIGNS

10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and permitted assigns (including, in the
case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and Lenders. Any such purported
assignment, transfer, hypothecation or other conveyance by any Credit Party
without the prior express written consent of Agent and Lenders shall be void. A
Lender may not assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder or under any of the other Loan

 

57



--------------------------------------------------------------------------------

Documents except in accordance with Section 9.1, and any other purported
assignment, transfer, hypothecation or conveyance shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

 

11. MISCELLANEOUS

11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the GE Capital
Fee Letter shall survive the execution and delivery of this Agreement and shall
continue to be binding obligations of the parties.

11.2 Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders or all affected
Lenders, as applicable. Except as set forth in clauses (b) and (c) below, all
such amendments, modifications, terminations or waivers requiring the consent of
any Lenders shall require the written consent of Requisite Lenders.

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that increases the percentage advance rates
set forth in the definition of the Borrowing Base, or that makes less
restrictive the nondiscretionary criteria for exclusion from Eligible Accounts
and Eligible Inventory set forth in Sections 1.6 and 1.7, shall be effective
unless the same shall be in writing and signed by Agent, Requisite Lenders and
Borrowers. No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 2.2 to the making of any Loan or the
incurrence of any Letter of Credit Obligations shall be effective unless the
same shall be in writing and signed by Agent, Requisite Lenders and Borrowers.
Notwithstanding anything contained in this Agreement to the contrary, no waiver
or consent with respect to any Default or any Event of Default shall be
effective for purposes of the conditions precedent to the making of Loans or the
incurrence of Letter of Credit Obligations set forth in Section 2.2 unless the
same shall be in writing and signed by Agent, Requisite Lenders and Borrowers.

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender and L/C Issuer directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed to

 

58



--------------------------------------------------------------------------------

directly affect all Lenders); (ii) reduce the principal of, rate of interest on
or Fees payable with respect to any Loan or Letter of Credit Obligations of any
affected Lender; (iii) extend any scheduled payment date (other than payment
dates of mandatory prepayments under Section 1.3(b)(ii)-(iv) or final maturity
date of the principal amount of any Loan of any affected Lender); (iv) waive,
forgive, defer, extend or postpone any payment of interest or Fees as to any
affected Lender; (v) except as otherwise permitted herein or in the other Loan
Documents, release, or permit any Credit Party to sell or otherwise dispose of,
any Collateral with a value exceeding $10,000,000 in the aggregate (which action
shall be deemed to directly affect all Lenders and the L/C Issuer) or release
any Guaranty other than in connection with the permitted sale of the Stock of
such Guarantor or its assets; (vi) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans that shall be required for
Lenders or any of them to take any action hereunder; and (vii) amend or waive
this Section 11.2 or the definition of the term “Requisite Lenders” insofar as
such definition affects the substance of this Section 11.2. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent or L/C Issuer, or of GE Capital in respect of any Swap Related
Reimbursement Obligations, under this Agreement or any other Loan Document,
including any increase in the L/C Sublimit or any release of any Guaranty or
Collateral requiring a writing signed by all Lenders, shall be effective unless
in writing and signed by Agent or L/C Issuer or GE Capital, as the case may be,
in addition to Lenders required hereinabove to take such action. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

(d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

(i) requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clause (ii) below being referred to as a “Non-Consenting
Lender”); or

(ii) requiring the consent of Requisite Lenders, the consent of Lenders holding
51% or more of the aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained;

then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right (but shall have no obligation) with Agent’s consent (which such
consent shall not be unreasonably withheld or delayed with respect to a
Qualified Assignee) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Commitments of such Non-Consenting
Lenders for an amount

 

59



--------------------------------------------------------------------------------

equal to the principal balance of all Loans held by the Non-Consenting Lenders
and all accrued interest and Fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment
Agreement.

(e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Commitments and a
release of all claims against Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to Borrowers termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.

11.3 Fees and Expenses. Borrowers shall reimburse (i) Agent for all fees and
reasonable out-of-pocket costs and expenses (including the reasonable fees and
expenses of all of its counsel, advisors, consultants and auditors) and
(ii) Agent (and, with respect to clauses (c) and (d) below, all Lenders) for all
fees and reasonable out-of-pocket costs and expenses, including the reasonable
fees, costs and expenses of counsel or other advisors (including environmental
and management consultants and appraisers), incurred in connection with the
negotiation, preparation and filing and/or recordation of the Loan Documents and
incurred in connection with:

(a) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof; in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents; including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders; provided, further, that no
Person shall be entitled to reimbursement under this clause (c) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person’s gross negligence, willful misconduct
or breach of its obligations under the Loan Documents (as determined by a final,
non-appealable judgment);

(c) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders;

 

60



--------------------------------------------------------------------------------

(d) any workout or restructuring of the Loans during the pendency of one or more
Events of Default; and

(e) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral (provided, however, that
unless an Event of Default shall have occurred and be continuing, Borrowers
shall not be required to pay such costs, expenses and fees in respect of more
than (x) 2 collateral audits in any 12-month period and (y) 1 appraisal during
any 12-month period); including, as to each of clauses (a) through (d) above,
all reasonable out-of-pocket attorneys’ and other professional and service
providers’ fees arising from such services and other advice, assistance or other
representation, including those in connection with any appellate proceedings,
and all reasonable out-of-pocket expenses, costs, charges and other fees
incurred by such counsel and others in connection with or relating to any of the
events or actions described in this Section 11.3, all of which shall be payable,
on demand, by Borrowers to Agent. Without limiting the generality of the
foregoing, such expenses, costs, charges and fees may include: fees, costs and
expenses of accountants, environmental advisors, appraisers, investment bankers,
management and other consultants and paralegals; court costs and expenses;
photocopying and duplication expenses; court reporter fees, costs and expenses;
long distance telephone charges; air express charges; telegram or telecopy
charges; secretarial overtime charges; and expenses for travel, lodging and food
paid or incurred in connection with the performance of such legal or other
advisory services.

11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.

11.5 Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

11.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be

 

61



--------------------------------------------------------------------------------

prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or such other Loan Document.

11.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, and subject to the immediately following sentence, if any
provision contained in this Agreement conflicts with any provision in any of the
other Loan Documents, the provision contained in this Agreement shall govern and
control.

11.8 Confidentiality. Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Agent or such Lender applies to maintaining
the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential for a period of two (2) years following receipt
thereof except that Agent and any Lender may disclose such information (a) to
Persons employed or engaged by Agent or such Lender and providing services in
respect of the transactions contemplated herein; (b) to any bona fide assignee
or participant or potential assignee or participant that has agreed to comply
with the covenant contained in this Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause
(a) above); (c) as required or requested by any Governmental Authority or
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any Litigation to which Agent or such Lender is a party; or (f) that ceases to
be confidential through no fault of Agent or any Lender.

11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
AND PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT

 

62



--------------------------------------------------------------------------------

OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT
PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT
PARTY AT THE ADDRESS SET FORTH IN ANNEX I AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF
OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE
PREPAID.

11.10 Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System set up by or at the direction of Agent in an appropriate
location or (iv) addressed to such other address as shall be notified in writing
(A) in the case of Borrower Representative, Agent and Swing Line Lender, to the
other parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is

 

63



--------------------------------------------------------------------------------

given to the recipient thereof in accordance with the standard procedures
applicable to such E-System. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than Borrower Representative or Agent) designated in Annex
I to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.

11.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

11.14 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of GE Capital or its
affiliates or referring to this Agreement, the other Loan Documents or the
Related Transactions Documents without at least two (2) Business Days’ prior
notice to GE Capital and without the prior written consent of GE Capital unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law and then, in any event, such Credit Party or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure.
Each Credit Party consents to the publication by Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using Borrower’s name, product photographs, logo or trademark. Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

11.15 Reinstatement. This Agreement shall remain in full force and effect and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof; is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations,

 

64



--------------------------------------------------------------------------------

whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

11.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

12. CROSS-GUARANTY

12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this Section 12 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(b) the absence of any action to enforce this Agreement (including this
Section 12) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);

(d) the insolvency of any Credit Party; or

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

65



--------------------------------------------------------------------------------

12.2 Waivers by Borrowers. Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent or Lenders to marshal assets or to proceed
in respect of the Obligations guaranteed hereunder against any other Credit
Party, any other party or against any security for the payment and performance
of the Obligations before proceeding against, or as a condition to proceeding
against, such Borrower. It is agreed among each Borrower, Agent and Lenders that
the foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.

12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and Agent or Lenders, the
obligations of such other Borrower under the Loan Documents.

12.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in
Section 12.7, each Borrower hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 12, and that Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 12.4.

12.5 Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and waives any claim based upon such action, even if such action by
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent or such Lender. Any election of remedies that results in the denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event Agent or any Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Agent or such Lender
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 12,

 

66



--------------------------------------------------------------------------------

notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

12.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 12 (which liability is in any event
in addition to amounts for which such Borrower is primarily liable under
Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:

(a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

(b) the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.

12.7 Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

 

67



--------------------------------------------------------------------------------

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of Borrower to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Commitments.

12.8 Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

12.9 Subordination.

(a) Each Credit Party covenants and agrees that the payment of any indebtedness
and all obligations and liabilities owing by any Credit Party in favor of any
other Credit Party, whether now existing or hereafter incurred (collectively,
the “Intercompany Obligations”) is subordinated, to the extent and in the manner
provided in this Section 12.9, to the prior payment in full in cash of all
Obligations owed or hereafter owing to Agent and Lenders by Borrowers and that
such subordination is for the benefit of Agent for itself and Lenders.

(b) Each Credit Party hereby (i) authorizes Agent on behalf of Lenders to demand
specific performance of the terms of this Section 12.9 at any time when any
Credit Party shall have failed to comply with any provisions of this
Section 12.9 which are applicable to it and (ii) irrevocably waives any defense
based on the adequacy of a remedy at law, which might be asserted as a bar to
such remedy of specific performance.

(c) Upon any distribution of assets of any Credit Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(i) Agent and Lenders shall first be entitled to receive payment in full in cash
of the Obligations before any Credit Party is entitled to receive any payment on
account of the Intercompany Obligations.

(ii) Any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, to which any other Credit
Party would be entitled except for the provisions of this Section 12.9(c), shall
be paid by the liquidating trustee or agent or other Person making such payment
or distribution directly to Agent for the benefit of Agent and the Lenders in
the manner set forth herein, to the extent necessary to make payment in full in
cash of all Obligations remaining unpaid after giving effect to any concurrent
payment or distribution or provisions therefor to Agent for itself and Lenders.

 

68



--------------------------------------------------------------------------------

(iii) In the event that notwithstanding the foregoing provisions of this
Section 12.9(c), any payment or distribution of assets of any Credit Party of
any kind or character, whether in cash, property or securities, shall be
received by any other Credit Party on account of any Intercompany Obligations
before all Obligations are paid in full in cash, such payment or distribution
shall be received and held in trust for and shall be paid over to Agent for
itself and Lenders for application to the payment of the Obligations until all
of the Obligations shall have been paid in full in cash, after giving effect to
any concurrent payment or distribution or provision therefor to Agent for itself
and Lenders.

(d) No right of Agent, any Lender or any other present or future holders of the
Obligations to enforce subordination as provided herein shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of any
Credit Party or by any act or failure to act, in good faith, by any Credit
Party, or by any noncompliance by any Credit Party with the terms of the
Intercompany Obligations, regardless of any knowledge thereof which any Credit
Party may have or be otherwise charged with.

[remainder of this page intentionally left blank]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

BORROWERS: CARAUSTAR INDUSTRIES, INC., a Delaware corporation By:  

 

Name:   William A. Nix, III Title:   Vice President, Finance and Chief
Accounting Officer CARAUSTAR CUSTOM PACKAGING GROUP, INC., a Delaware
corporation By:  

 

Name:   William A. Nix, III Title:   Vice President and Assistant Secretary
CARAUSTAR RECOVERED FIBER GROUP, INC., a Delaware corporation By:  

 

Name:   William A. Nix, III Title:   Treasurer and Assistant Secretary CARAUSTAR
INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC., a Delaware corporation By:  

 

Name:   William A. Nix, III Title:   Vice President and Assistant Secretary

CARAUSTAR MILL GROUP, INC., an Ohio corporation

By:  

 

Name:   Wilma E. Beaty Title:   Vice President



--------------------------------------------------------------------------------

SPRAGUE PAPERBOARD, INC., a Connecticut
corporation By:  

 

Name:   Wilma E. Beaty Title:   Vice President PBL INC., a Delaware corporation
By:  

 

Name:   Wilma E. Beaty Title:   Vice President GYPSUM MGC, INC., a Delaware
corporation By:  

 

Name:   Wilma E. Beaty Title:   Vice President MCQUEENEY GYPSUM COMPANY, a
Delaware corporation By:  

 

Name:   Wilma E. Beaty Title:   Vice President MCQUEENY GYPSUM COMPANY, LLC, a
Delaware limited liability company By:   McQueeney Gypsum Company, its Sole
Member By:  

 

Name:   Wilma E. Beaty Title:   Vice President



--------------------------------------------------------------------------------

CARAUSTAR, G.P., a South Carolina general
partnership By:   Caraustar Industries, Inc., its General Partner By:  

 

Name:   William A. Nix, III Title:   Vice President, Finance and Chief
Accounting Officer By:   Caraustar Industrial and Consumer Products Group, Inc.,
its General Partner By:  

 

Name:   William A. Nix, III Title:   Vice President and Assistant Secretary
RECCMG, LLC, a Georgia limited liability company By:   Caraustar Mill Group,
Inc., its Sole Member By:  

 

Name:   Wilma E. Beaty Title:   Vice President FEDERAL TRANSPORT, INC., an Ohio
corporation By:  

 

Name:   Wilma E. Beaty Title:   Vice President CAMDEN PAPERBOARD CORPORATION, a
New Jersey corporation By:  

 

Name:   Wilma E. Beaty Title:   Vice President



--------------------------------------------------------------------------------

AUSTELL HOLDING COMPANY, LLC, a
Georgia limited liability company By:   Caraustar Industries, Inc., its Sole
Member By:  

 

Name:   William A. Nix, III Title:   Vice President, Finance and Chief
Accounting Officer CHICAGO PAPERBOARD CORPORATION, an Illinois corporation By:  

 

Name:   Wilma E. Beaty Title:   Vice President HALIFAX PAPER BOARD COMPANY,
INC., a North Carolina corporation By:  

 

Name:   Wilma E. Beaty Title:   Vice President CARAUSTAR CUSTOM PACKAGING GROUP
(MARYLAND), INC., a Maryland corporation By:  

 

Name:   Wilma E. Beaty Title:   Vice President PARAGON PLASTICS, INC., a South
Carolina corporation By:  

 

Name:   Wilma E. Beaty Title:   Vice President



--------------------------------------------------------------------------------

AGENTS AND LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lender
By:  

 

          Duly Authorized Signatory [                                       
                                          ], as L/C Issuer By:  

 

          Duly Authorized Signatory



--------------------------------------------------------------------------------

ANNEX A (Recitals)

to

CREDIT AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

“ABL Priority Collateral” has the meaning ascribed to it in the Intercreditor
Agreement.

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

“Accounting Changes” has the meaning ascribed thereto in Annex G.

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party) and (e) all collateral security of any kind, given by any
Account Debtor or any other Person with respect to any of the foregoing.

“ACH Transactions” shall mean any cash management or related services including
the automated clearinghouse transfer of funds by the Administrative Agent (or
any Affiliate of the Administrative Agent) for the account of the Credit Parties
pursuant to agreement or overdrafts.

“Activation Event” and “Activation Notice” have the meanings ascribed thereto in
Annex C.

“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

“Advisors” means outside legal counsel (including local counsel), auditors,
accountants, consultants, appraisers or other advisors of Agent and the Lenders.

 

A-1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower. For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.

“Agreement” means the Credit Agreement by and among Borrowers, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).

“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin and the
Applicable Revolver LIBOR Margin.

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).

“Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(b), which fee is determined by reference to Section 1.5(a).

“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).

“Availability Reserve” means a reserve against Borrowing Availability at all
times in an amount equal to $10,000,000.

 

A-2



--------------------------------------------------------------------------------

“Bank Product Reserves” shall mean all reserves that Agent, from time to time,
establishes in its reasonable credit judgment for Bank Products then provided or
outstanding.

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Credit Parties by a Person who at the time such
services or facilities were extended was a Lender (or any Affiliate of a
Lender): (a) credit cards; (b) ACH Transactions; (c) cash management, including
controlled disbursement services; and (d) the Hedge Agreements.

“Bank Products Documents” shall mean all agreements entered into from time to
time by the Credit Parties in connection with any of the Bank Products and shall
include the Hedge Agreements.

“Bankruptcy Code” shall have the meaning assigned to it in the recitals to the
Agreement.

“Bankruptcy Court” shall have the meaning assigned to it in the recitals to the
Agreement.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as the same
may from time to time be in effect and applicable to the Chapter 11 Cases.

“Blocked Accounts” has the meaning ascribed to it in Annex C.

“Blocked Person” means (a) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (b) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; (d) a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order
No. 13224; (e) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control (OFAC) at its official website or any
replacement website or other replacement official publication of such list;
(f) a Person or entity who is affiliated with a Person or entity listed above;
or (g) an agency of the government of, an organization directly or indirectly
controlled by, or a Person resident in, a country on any official list
maintained by OFAC.

“Borrower Representative” means Parent in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(d).

“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.

“Borrowing Availability” means as of any date of determination, the lesser of
(i) the Maximum Amount and (ii) the Borrowing Base, in each case, less the sum
of the aggregate Revolving Loan and Swing Line Loan then outstanding.

 

A-3



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

(a) up to 85% of the book value of Borrowers’ Eligible Accounts; and

(b) the lesser of (i) up to 85% of the NOLV of Borrowers’ Eligible Inventory or
(ii) 45% of the book value of Borrowers’ Eligible Inventory valued at the lower
of cost (determined on a first-in, first-out basis) or market;

in each case, less any Reserves established by Agent at such time including,
without limitation, the Availability Reserve.

“Borrowing Base Certificate” means a certificate to be executed from time to
time by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower Representative and delivered to Agent in the form
attached to the Agreement as Exhibit 4.1(b).

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Cash Collateral Account” has the meaning ascribed to it Annex B.

“Cash Management Systems” has the meaning ascribed to it in Section 1.8.

“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934), other than
Stockholders of Parent on the Closing Date after giving effect to implementation
of the Plan of Reorganization, shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934,) of more than 50% of the issued and
outstanding shares of capital Stock of Parent having the right to vote for the
election of directors of Parent under ordinary circumstances; (b) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of Parent (together with any
new directors whose election by the board of directors of Parent or whose
nomination for election by the Stockholders of Parent was approved

 

A-4



--------------------------------------------------------------------------------

by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; (c) Borrowers cease to own and control all of the economic and voting
rights associated with all of the outstanding capital Stock of any of their
respective Subsidiaries.

“Chapter 11 Case” and “Chapter 11 Cases” shall have the respective meanings
assigned to them in the recitals to the Agreement.

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

“Closing Date” means August 20, 2009.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“Collateral” means the property covered by the Security Agreement and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Agent, on behalf of
itself and Lenders, to secure the Obligations.

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Intellectual Property Security Agreements and all
similar agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.

 

A-5



--------------------------------------------------------------------------------

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

“Collection Account” means that certain account of Agent, account number
50279513 in the name of Agent at DeutscheBank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account.”

“Commercial Tort Claim” means a claim arising in tort with respect to which:
(a) the claimant is an organization; or (b) the claimant is an individual and
the claim: (i) arose in the course of the claimant’s business or profession; and
(ii) does not include damages arising out of personal injury to or the death of
an individual.

“Commitment Termination Date” means the earliest of (a) June 1, 2012, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), and (c) the date of indefeasible prepayment in full by Borrowers
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of all Commitments
to zero dollars ($0).

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment (including without duplication the Swing Line Lender’s
Swing Line Commitment as a subset of its Revolving Loan Commitment) as set forth
on Annex J to the Agreement or in the most recent Assignment Agreement executed
by such Lender and (b) as to all Lenders, the aggregate of all Lenders’
Revolving Loan Commitments (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment),
which aggregate commitment shall be Seventy-Five Million Dollars ($75,000,000)
on the Closing Date, as to each of clauses (a) and (b), as such Commitments may
be reduced, amortized or adjusted from time to time in accordance with the
Agreement.

“Compliance Certificate” has the meaning ascribed to it in Annex E.

“Concentration Accounts” has the meaning ascribed to it in Annex C.

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security

 

A-6



--------------------------------------------------------------------------------

interest in the applicable financial assets in a manner reasonably satisfactory
to Agent, acknowledges the Lien of Agent, on behalf of itself and Lenders, on
such financial assets, and agrees to follow the instructions or entitlement
orders of Agent without further consent by the affected Credit Party.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights, Mask Works (as defined under
17 U.S.C. 901 of the United States Copyright Act) and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof; and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

“Crane Note Documents” means that certain Loan Agreement, dated as of June 1,
1992, between the City of Chicago, Illinois and Caraustar Custom Packaging
Group, Inc. (as successor to Crane Carton Company, LLC), that certain Trust
Indenture, dated as of June 1, 1992, between the City of Chicago, Illinois and
LaSalle Bank National Association, that certain letter of credit number 3041739
issued by Bank of America, N.A. in favor of LaSalle Bank National Association,
in a stated amount of $3,565,625.00 and expiring on December 16, 2009, and such
other documents, instruments and agreements executed in connection therewith, in
each case executed or issued in connection with the Crane Notes.

“Crane Notes” means the Economic Revenue Development Bonds, Series 1992 (Crane
Carton Company Project) issued by the City of Chicago, Illinois, in an original
aggregate principal amount of $3,500,000.

“Credit Parties” means each Borrower and each Guarantor.

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning ascribed to it in Section 1.5(d).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

“DIP Credit Agreement” has the meaning ascribed to it in the recitals hereto.

“Disbursement Accounts” has the meaning ascribed to it in Annex C.

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

“Dollars” or “$” means lawful currency of the United States of America.

 

A-7



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of a Credit Party that is organized
under the laws of the United States of America or any state thereof.

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities) (v) any debt issuance costs and expenses incurred in connection with
the DIP Credit Agreement, and (vi) any other non-cash gains that have been added
in determining consolidated net income, in each case to the extent included in
the calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) loss from extraordinary
items for such period, (iv) depreciation and amortization for such period,
(v) amortized debt discount for such period, (vi) the amount of any deduction to
consolidated net income as the result of any grant to any members of the
management of such Person of any Stock, (vii) non-cash restructuring charges,
(viii) any non-cash losses that have been deducted in determining consolidated
net income, and (ix) professional and advisory fees and expenses, U.S. Trustee
fees and expenses, and other administrative costs in respect of the Chapter 11
Cases and related restructuring, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (d) in the case of Parent
for any fiscal period ending after the Closing Date, the amount, if any, by
which the book value of Parent’s Inventory (on a consolidated basis) is
increased pursuant to “fresh start” accounting principles applicable to Parent
upon emergence from the Chapter 11 Cases, over the book value of such Inventory
as would be reflected on Parent’s consolidated balance sheet immediately prior
to the Closing Date, in accordance with GAAP, in an aggregate amount not to
exceed $5,000,000. For purposes of this definition, the following items shall be
excluded in determining consolidated net income of a Person: (1) the income (or
deficit) of any other Person accrued prior to the date it became a Subsidiary
of, or was merged or consolidated into, such Person or any of such Person’s
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (5) any write-up of any asset; (6) any net gain from the collection
of the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets; and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.

 

A-8



--------------------------------------------------------------------------------

“E-Fax” means any system used to receive or transmit faxes electronically.

“Eligible Accounts” has the meaning ascribed to it in Section 1.6.

“Eligible Inventory” has the meaning ascribed to it in Section 1.7.

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
§§ 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. § 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment

 

A-9



--------------------------------------------------------------------------------

of every kind and nature, trade fixtures and fixtures not forming a part of real
property, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) with respect to a Title IV Plan, any event described in Section 4043(c) of
ERISA for which notice to the PBGC has not been waived; (b) the withdrawal of
any Credit Party or ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 400l(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Credit Party or any ERISA Affiliate from any Multiemployer Plan; (d) the filing
of a notice of intent to terminate a Title IV Plan in a distress termination
described in Section 4041(c) of ERISA or the treatment of a plan amendment as a
termination under Section 4041 of ERISA; (e) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (f) with respect to
a Title IV Plan, the existence of an “accumulated funding deficiency” (as
defined in Section 412 of the IRC or Section 302 of ERISA) whether or not
waived, or the failure to make by its due date a required installment under
Section 412(m) of the Code or the failure to make any required contribution to a
Multiemployer Plan; (g) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to a Title IV Plan; (h) the making of any amendment to any
Title IV Plan which could result in the imposition of a lien or the posting of a
bond or other security; (i) with respect to a Title IV Plan an event described
in Section 4062(e) of ERISA; (j) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (k) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 or 4245 of ERISA; (1) the loss of a Qualified Plan’s
qualification or tax exempt status; or (in) the termination of a Plan described
in Section 4064 of ERISA.

“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.

“Event of Default” has the meaning ascribed to it in Section 8.1.

“Existing Letters of Credit” has the meaning ascribed to it in Section 1.2(b).

 

A-10



--------------------------------------------------------------------------------

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. § 201
et seq.

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

“Financial Covenants” means the financial covenants set forth in Annex G.

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.4 and Annex E.

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on last day of March, June, September and December of each year.

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
December 31 of each year.

“Fixed Charges” means, with respect to the Credit Parties for any fiscal period,
(a) the aggregate of all Interest Expense paid or accrued (without duplication,
but in each case excluding any interest paid-in-kind) during such period, plus
(b) scheduled payments of principal made or required to be made with respect to
Indebtedness (other than Term Loan Debt) during such period, plus (c) unfinanced
Capital Expenditures during such period, plus (d) income taxes paid or payable
(without duplication) in cash with respect to such fiscal period, plus (e) the
amount of any mandatory redemption of the Term Notes made in respect of “Excess
Cash Flow” as required by Section 3.09 of the Term Note Indenture.

“Fixed Charge Coverage Ratio” means, with respect to the Credit Parties for any
fiscal period, the ratio of (a) EBITDA during such fiscal period to (b) Fixed
Charges during such fiscal period; provided, however, for calculation of the
Fixed Charge Coverage Ratio for any period that includes EBITDA or Fixed Charges
on or prior to July 31, 2009, the amount of EBITDA and Fixed Charges for such
periods shall be deemed to be the EBITDA and Fixed Charges for such periods as
set forth on Schedule F-1 attached hereto.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or

 

A-11



--------------------------------------------------------------------------------

extendible at such Person’s option under a revolving credit or similar agreement
obligating the lender or lenders to extend credit over a period of more than one
year from the date of creation thereof and specifically including Capital Lease
Obligations, current maturities of long-term debt, revolving credit and
short-term debt extendible beyond one year at the option of the debtor, and also
including, in the case of Borrowers, the Obligations and, without duplication,
Guaranteed Indebtedness consisting of guaranties of Funded Debt of other
Persons.

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G to the
Agreement.

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

“GE Capital Fee Letter” means that certain letter, dated as of the date hereof
between GE Capital and Borrowers with respect to certain Fees to be paid from
time to time by Borrowers to GE Capital.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

A-12



--------------------------------------------------------------------------------

“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

“Guaranties” means, collectively, any guaranty executed by any Guarantor in
favor of Agent and Lenders in respect of the Obligations.

“Guarantors” means each Domestic Subsidiary of each Borrower that is not also a
Borrower and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents.

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “`hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Credit Party, on the
one hand, and a third party, on the other hand, which provides for an interest
rate, credit or equity swap, cap, floor, collar, forward foreign exchange
transaction, commodity exchange transactions, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging such Credit Party’s exposure
to fluctuations in commodity prices, interest or exchange rates, loan, credit
exchange, security or currency valuations. For the avoidance of doubt, forward
purchase contracts of energy and other commodities to be consumed or used in the
business of any Credit Party shall not constitute a Hedge Agreement for purposes
hereof.

 

A-13



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured,
(c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and the present value (discounted
at the Index Rate as in effect on the Closing Date) of future rental payments
under all synthetic leases, (f) all net obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all net
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
(i) the Obligations and (j) any net debt, liability or obligation of such Person
arising from or in connection with any Hedge Agreements and, without
duplication, any other debt, liability or obligation arising from or in
connection with any Bank Products.

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

“Indemnified Person” has the meaning ascribed to in Section 1.13.

“Index Rate” means, for any day, a floating rate equal to the highest of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), (ii) the Federal Funds Rate plus 50
basis points per annum and (iii) the one-month LIBOR Rate. Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

“Initial Lenders” means GE Capital and Wells Fargo Foothill, LLC.

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

A-14



--------------------------------------------------------------------------------

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

“Intellectual Property Security Agreements” means a Copyright Security
Agreement, a Trademark Security Agreement and a Patent Security Agreement, each
in the form attached to the Security Agreement, in each case made in favor of
Agent, on behalf of itself and Lenders, by each applicable Credit Party, as
amended, restated, supplemented or otherwise modified from time to time.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, by and between the Term Note Agent and Agent, and acknowledged by
Borrowers and the Guarantors, in form and substance satisfactory to Agent and
Lenders, as the same may be amended, supplemented or otherwise modified from
time to time and any annexes, exhibits, schedules to any of the foregoing.

“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash, and including the interest component
of Capital Lease Obligations) of such Person determined in accordance with GAAP
for the relevant period ended on such date, including, interest expense with
respect to any Funded Debt of such Person and interest expense for the relevant
period that has been capitalized on the balance sheet of such Person.

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided that, in
addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an “Interest Payment
Date” with respect to any interest that has then accrued under the Agreement.

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such

 

A-15



--------------------------------------------------------------------------------

securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of any Credit Party; (iv) all commodity contracts of any Credit Party;
and (v) all commodity accounts held by any Credit Party.

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

“IRS” means the Internal Revenue Service.

“L/C Issuer” means issuers of Letters of Credit to Borrowers as contemplated by
the Agreement, including with respect to stand-by Letters of Credit, the Lenders
and their Affiliates.

“L/C Sublimit” has the meaning ascribed to it in Annex B.

“Lease Expenses” means, with respect to any Person for any fiscal period, the
aggregate rental obligations of such Person determined in accordance with GAAP
which are payable in respect of such period under leases of real or personal
property (net of income from subleases thereof, but including taxes, insurance,
maintenance and similar expenses that the lessee is obligated to pay under the
terms of such leases), whether or not such obligations are reflected as
liabilities or commitments on a consolidated balance sheet of such Person or in
the notes thereto, excluding, however, any such obligations under Capital
Leases.

“Lender Hedge Agreement” shall mean any and all Hedge Agreements now existing or
hereafter entered into between or among any Credit Party, on the one hand, and
any Person that is a Lender (or an Affiliate of a Lender) at the time such Hedge
Agreement was entered into, on the other hand.

“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of such Lender.

“Letter of Credit Fee” has the meaning ascribed to it in Annex B.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent, Lenders and L/C Issuer at the request of Borrower Representative, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of Letters of Credit by the L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable at such time or at any time thereafter by L/C Issuer, Agent or
Lenders thereupon or pursuant thereto.

“Letters of Credit” means (i) documentary or standby letters of credit issued
for the account of any Borrower by any L/C Issuer, and bankers’ acceptances
issued by any Borrower, for which Agent and Lenders have incurred Letter of
Credit Obligations and (ii) the Existing Letters of Credit. The term does not
include a Swap Related L/C.

 

A-16



--------------------------------------------------------------------------------

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

“Leverage Ratio” means, as of any date of determination (a) the amount of
Parent’s and its Subsidiaries consolidated Indebtedness (to the extent such
Indebtedness would be required to be reflected as a liability on Parent’s
consolidated balance sheet in accordance with GAAP) minus consolidated collected
cash, divided by (b) Parent’s EBITDA for the 12 month period ended as of such
date; provided, however, for calculation of the Leverage Ratio for any period
that includes EBITDA on or prior to July 31, 2009, the amount of EBITDA for such
periods shall be deemed to be the EBITDA for such periods as set forth on
Schedule F-1 attached hereto.

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in
Section 1.5(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

(d) Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e) Borrower Representative shall select LIBOR Periods so that there shall be no
more than 5 separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, the greater of (a) a rate of interest
determined by Agent equal to (i) the offered rate for deposits in United States
Dollars for a three-month LIBOR Period that appears on Reuters Screen LIBOR01
Page as of 11:00 a.m. (London

 

A-17



--------------------------------------------------------------------------------

time), on the second full LIBOR Business Day next preceding the first day of
such LIBOR Period (unless such date is not a Business Day, in which event the
next succeeding Business Day will be used) divided by (ii) a number equal to 1.0
minus the aggregate (but without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements in effect on the day that is two
(2) LIBOR Business Days prior to the beginning of such LIBOR Period (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Federal Reserve Board or other Governmental Authority having jurisdiction
with respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board that are required to be maintained by a member bank of
the Federal Reserve System and (b) 2.00% per annum.

If no such offered rate exists, such rate will be the rate of interest per
annum, as determined by the Agent (rounded upwards, if necessary, to the nearest
 1/100 of 1%) at which deposits of Dollars in immediately available funds are
offered at 11:00 A.M. (London, England time) two (2) Business Days prior to the
first day in the applicable LIBOR Period by major financial institutions
reasonably satisfactory to the Agent in the London interbank market for the
applicable LIBOR Period and for an amount equal or comparable to the principal
amount of the Loans to be borrowed, converted or continued as LIBOR Rate loans
on such date of determination.

“License” means any Copyright License, Patent License, Trademark License or
other License of rights or interests now held or hereafter acquired by any
Credit Party.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

“Litigation” has the meaning ascribed to it in Section 3.13.

“Loan Account” has the meaning ascribed to it in Section 1.12.

“Loan Documents” means the Agreement, the Notes, the GE Capital Fee Letter, the
Collateral Documents, the Master Standby Agreement, the Post-Closing Letter, and
all other agreements, instruments, documents and certificates identified in the
Closing Checklist executed and delivered to, or in favor of, Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices and letter of credit agreements whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby;
provided, however, that, notwithstanding the foregoing, none of the Bank Product
Documents shall constitute Loan Documents. Any reference in the Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

A-18



--------------------------------------------------------------------------------

“Loans” means the Revolving Loan and the Swing Line Loan.

“Lock Boxes” has the meaning ascribed to it in Annex C.

“Margin Stock” has the meaning ascribed to in Section 3.10.

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among Borrowers, as Applicant(s), and L/C
Issuer.

“Material Adverse Effect” means a material adverse effect, other than the filing
of the Chapter 11 Cases, on (a) the business, assets, operations, prospects or
financial or other condition of any Credit Party, (b) any Borrower’s ability to
pay any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement, (c) the Collateral or Agent’s Liens, on behalf of itself
and Lenders, on the Collateral or the priority of such Liens, or (d) Agent’s or
any Lender’s rights and remedies under the Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, any event or
occurrence adverse to one or more Credit Parties which results or could
reasonably be expected to result in losses, costs, damages, liabilities or
expenditures in excess of $5,000,000 shall constitute a Material Adverse Effect.

“Material Subsidiary” means all Subsidiaries of Parent (i) with assets having an
aggregate fair market value in excess of $25,000 at any time of determination,
(ii) with revenues for the twelve month period immediately prior to any time of
determination in excess of $25,000 or (iii) that are guarantors with respect to
the Term Loan Debt.

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

“Mortgaged Properties” means the Real Estate listed on Schedule R-1.

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders, all in form and substance reasonably satisfactory to Agent.

“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

“NOLV” means, as to any particular asset, the value that is estimated to be
recoverable in an orderly liquidation thereof, as determined from time to time
by a qualified appraiser selected by Agent, net of all liquidation costs and
expenses.

“Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).

 

A-19



--------------------------------------------------------------------------------

“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement or other instrument, arising under the Agreement, any
of the other Loan Documents or any of the Bank Product Documents. This term
includes all principal, interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Credit Party in
bankruptcy, whether or not allowed in such case or proceeding), Fees, Swap
Related Reimbursement Obligations, hedging obligations under swaps, caps and
collar arrangements provided by any Lender, expenses, attorneys’ fees and any
other sum chargeable to any Credit Party under the Agreement, any of the other
Loan Documents or any of the Bank Product Documents.

“Parent” shall have the meaning assigned to it in the recitals to this
Agreement.

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b) or to the extent that
Borrowers do not take any action to pay; (b) pledges or deposits of money
securing statutory obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation
(excluding Liens under ERISA); (c) pledges or deposits of money securing bids,
tenders, contracts (other than contracts for the payment of money) or leases to
which any Credit Party is a party as lessee made in the ordinary course of
business; (d) inchoate and unperfected workers’, mechanics’ or similar liens
arising in the ordinary course of business, so long as such Liens attach only to
Equipment, Fixtures and/or Real Estate; (e) carriers’, landlord’s,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing past-due

 

A-20



--------------------------------------------------------------------------------

liabilities in an outstanding aggregate amount not in excess of $500,000 at any
time; (f) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Credit Party is a party; (g) any attachment or judgment
lien not constituting an Event of Default under Section 8.1(j); (h) zoning
restrictions, easements, Licenses, or other restrictions on the use of any Real
Estate or other minor irregularities in title (including leasehold title)
thereto in existence as of the Closing Date, or arising or coming into existence
thereafter, so long as any of the same that arise or come into existence after
the Closing Date do not materially impair the use, value, or marketability of
such Real Estate, taken as a whole; (i) presently existing or hereafter created
Liens in favor of Agent, on behalf of Lenders; (j) Liens expressly permitted
under clauses (b) and (d) of Section 6.7 of the Agreement; (k) cash collateral
in the maximum aggregate amount of $1,000,000 posted as security for Borrowers’
obligations under commodity hedge agreements; (l) Liens described on Schedule
(6.7); (m) setoff rights arising in the ordinary course of business; (n) credit
card deposits not to exceed $500,000; and (o) deposits in respect of purchases
of energy and other commodities for use or consumption in Borrowers’ business
not to exceed $1,000,000.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
7 years on behalf of participants who are or were employed by any Credit Party
or ERISA Affiliate.

“Plan of Reorganization” has the meaning ascribed to it in the recitals to the
Agreement.

“Pledge Agreement” means the Pledge Agreement of even date herewith executed by
Borrowers in favor of Agent, on behalf of itself and Lenders, pledging the Stock
of their Subsidiaries, if any.

“Post-Closing Letter” means that certain letter agreement, dated as of the date
hereof, between Agent and Borrower Representative, with respect to post-closing
obligations and covenants.

“Prior Agent” means the agent under the DIP Credit Agreement.

“Prior Lender Obligations” means all obligations of any Credit Party and any of
their Subsidiaries to the Prior Lenders or Prior Agent pursuant to the DIP
Credit Agreement, and all instruments and documents executed pursuant thereto or
in connection therewith.

“Prior Lenders” means the lenders under the DIP Credit Agreement.

“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from

 

A-21



--------------------------------------------------------------------------------

time to time with respect to any of the Collateral, (b) any and all payments (in
any form whatsoever) made or due and payable to any Credit Party from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of governmental authority), (c) any claim of
any Credit Party against third parties (i) for past, present or future
infringement of any Patent or Patent License, or (ii) for past, present or
future infringement or dilution of any Copyright, Copyright License, Trademark
or Trademark License, or for injury to the goodwill associated with any
Trademark or Trademark License, (d) any recoveries by any Credit Party against
third parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.

“Projections” means Borrowers’ forecasted consolidated: (a) balance sheet;
(b) profit and loss statement; and (c) cash flow statement, all prepared
consistent with the historical Financial Statements of Borrowers, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means with respect to all matters relating to any Lender,
(a) with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders, (b) with respect to all Loans, the percentage
obtained by dividing (i) the aggregate Commitments of that Lender by (ii) the
aggregate Commitments of all Lenders, and (c) with respect to all Loans on and
after the Commitment Termination Date, the percentage obtained by dividing
(i) the aggregate outstanding principal balance of the Loans held by that
Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders.

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided no Person
or Affiliate of such Person proposed to become a Lender after the Closing Date
and that holds Stock issued by any Credit Party shall be a Qualified Assignee.

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

A-22



--------------------------------------------------------------------------------

“Real Estate” means all of the real property owned, leased, subleased, or used
by any Credit Party.

“Refinancing” means the repayment in full by Borrowers of the Prior Lender
Obligations on the Closing Date.

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 1.1(c)(iii).

“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date, the Refinancing, the issuance of the Term Notes and the
cancellation of the prior Senior Notes as provided in the Plan of
Reorganization, the payment of all fees, costs and expenses associated with all
of the foregoing and the Chapter 11 Cases, and the execution and delivery of all
of the Loan Documents and the Term Note Documents.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

“Rent Reserve Amount” shall mean, with respect to any leased real property other
than leased premises in regard to which the landlord thereof shall have executed
and delivered to Agent a landlord or mortgagee agreement or bailee letter, an
amount equal to three (3) months rental expense for such leased real property.

“Requisite Lenders” means Lenders having (a) more than 50.1% of the Commitments
of all Lenders, or (b) if the Commitments have been terminated, more than 50.1%
of the aggregate outstanding amount of all Loans; provided, however, that so
long as (i) “Lenders” is comprised of only the Initial Lenders and their
Affiliates, Requisite Lenders shall include all Lenders and (ii) there are two
or fewer Lenders, Requisite Lenders shall include all Lenders.

“Reserves” means (a) reserves established by Agent from time to time against
Eligible Inventory pursuant to Section 5.9, (b) reserves established pursuant to
Section 5.4(c), (c) the Availability Reserve, (d) the Bank Product Reserve,
(e) reserves established by Agent with respect to the Rent Reserve Amount and
(f) such other reserves against Eligible Accounts, Eligible Inventory or
Borrowing Availability of any Borrower that Agent may, in its reasonable credit
judgment, establish from time to time. Without limiting the generality of the
foregoing, Reserves established to ensure the payment of accrued Interest
Expenses or Indebtedness shall be deemed to be a reasonable exercise of Agent’s
credit judgment.

“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Indebtedness under the Crane

 

A-23



--------------------------------------------------------------------------------

Note Documents or the Sprague Bond Documents; provided, however, with respect to
the Crane Note Documents and the Sprague Bond Documents, scheduled amortization,
interest payments and any mandatory repayment shall be excluded from this clause
(c) for all purposes; (d) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Stock of such Credit Party now or hereafter outstanding;
(e) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of:, any shares of such
Credit Party’s Stock or of a claim for reimbursement, indemnification or
contribution arising out of or related to any such claim for damages or
rescission; (f) any payment, loan, contribution, or other transfer of funds or
other property to any Stockholder of Parent other than (x) payment of
compensation in the ordinary course of business to Stockholders who are
employees of such Person and (y) payments in respect of any Indebtedness owing
to any Stockholder of Parent; and (g) any payment of management fees (or other
fees of a similar nature) of Parent to any Stockholder of Parent or its
Affiliates.

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.

“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate Letter
of Credit Obligations incurred on behalf of Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Advances or incur
Letter of Credit Obligations, which aggregate commitment shall be Seventy-Five
Million Dollars ($75,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.

“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

“Schedules” means the Schedules prepared by Borrowers and denominated as
Schedules (1.4) through (6.7) in the Index to the Agreement.

“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Credit Party
that is a signatory thereto.

 

A-24



--------------------------------------------------------------------------------

“Significant Credit Party” means Parent and each Significant Subsidiary.

“Significant Subsidiary” means the Credit Parties listed on Schedule S-1, as may
be updated by Borrower Representative from time to time. Notwithstanding
anything to the contrary contained herein, Significant Subsidiary shall at all
times include, whether or not listed on Schedule S-1, all Subsidiaries of Parent
(i) with assets having an aggregate fair market value in excess of $100,000 at
any time of determination or (ii) with revenues for the twelve month period
immediately prior to any time of determination in excess of $100,000.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person or its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in a business or transaction, and in not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably expected to
become an actual or matured liability.

“Sprague Bond Documents” means that certain Trust Indenture, dated as of
October 1, 1997, between the Town of Sprague, Connecticut and the Bank of New
York, as trustee, that certain Loan Agreement, dated as of October 1, 1997,
between the Town of Sprague, Connecticut and International Paper Company, that
certain Promissory Note, dated as of April 8, 1999, by the Parent in favor of
International Paper Company, in an aggregate principal amount of $4,700,000, and
such other documents, instruments and agreements executed in connection
therewith, in each case executed or issued in connection with the Sprague Bonds.

“Sprague Bonds” means the Environmental Improvement Revenue Bonds, 1997 Series A
(International Paper Company Project) issued by the Town of Sprague,
Connecticut, in an original principal amount of $4,700,000.

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

A-25



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by Borrowers
under an interest rate protection or hedging agreement or transaction
(including, but not limited to, interest rate swaps, caps, collars, floors and
similar transactions) designed to protect or manage exposure to the fluctuations
in the interest rates applicable to any of the Loans, and which agreement or
transaction Borrowers entered into as the result of a specific referral pursuant
to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for Borrowers to enter into such agreement
or transaction. The term includes a Swap Related L/C as it may be increased from
time to time fully to support Borrowers’ payment obligations under any and all
such interest rate protection or hedging agreements or transactions.

“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A.

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c)(i).

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c)(i).

“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Revolving Loan
Commitment of the Swing Line Lender.

“Swing Line Lender” means GE Capital.

“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c)(ii).

 

A-26



--------------------------------------------------------------------------------

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof.

“Term Loan Debt” has the meaning ascribed to it in Section 6.3(a).

“Term Note Agent” means Wilmington Trust FSB, as trustee under the Term Note
Indenture.

“Term Note Documents” means the Term Note Indenture and the Note Documents (as
defined in the Term Note Indenture), in form and substance satisfactory to
Agent.

“Term Note Holders” means the “Holders” (as defined in the Term Note Indenture).

“Term Note Indenture” means that certain Indenture, dated as of August     ,
2009, in form and substance satisfactory to Agent.

“Term Notes” means the “Notes” (as defined in the Term Note Indenture).

“Term Priority Collateral” shall mean “Note Priority Collateral” as defined in
the Intercreditor Agreement.

“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full in cash, (b) all other Obligations under the Agreement and the
other Loan Documents have been completely discharged, (c) all Letter of Credit
Obligations have been cash collateralized, canceled or backed by standby letters
of credit in accordance with Annex B, and (d) none of Borrowers shall have any
further right to borrow any monies under the Agreement.

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
subject to Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names, domain
names, corporate names, business names, trade styles, service marks, logos,
other source or business identifiers, prints and labels on which any of the
foregoing have appeared or appear, designs and general intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof; and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.

 

A-27



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such
Title IV Plan, and (b) for a period of five (5) years following a transaction
which might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

A-28



--------------------------------------------------------------------------------

ANNEX B (Section 1.2)

to

CREDIT AGREEMENT

LETTERS OF CREDIT

(a) Issuance. Subject to the terms and conditions of the Agreement, Agent and
Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of the
applicable Borrower and for such Borrower’s account, Letter of Credit
Obligations with respect to Letters of Credit issued by L/C Issuer for such
Borrower’s account. Each Revolving Lender shall, subject to the terms and
conditions hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below. The aggregate amount
of all such Letter of Credit Obligations shall not at any time exceed the least
of (i) Twenty Two Million Dollars ($22,000,000) (the “L/C Sublimit”), (ii) the
Maximum Amount less the aggregate outstanding principal balance of the Revolving
Credit Advances and the Swing Line Loan, and (iii) the Borrowing Base less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan. No such Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof; unless otherwise
determined by Agent and L/C Issuer, in their respective sole discretion
(including with respect to customary evergreen provisions), and neither Agent
nor Revolving Lenders shall be under any obligation to incur Letter of Credit
Obligations in respect of, or purchase risk participations in, any Letter of
Credit having an expiry date that is later than the Commitment Termination Date.

(b) (i) Advances Automatic; Participations. In the event that the L/C Issuer
makes or is required to make any payment on or pursuant to any Letter of Credit
Obligation, (1) it shall promptly notify Agent and Borrower Representative
thereof, (2) Agent shall pay the L/C Issuer the amount of such payment within
one Business Day after receipt of such notice, and (3) such payment shall be
deemed to be a Revolving Credit Advance to the applicable Borrower under
Section 1.1(a) of the Agreement, regardless of whether a Default or Event of
Default has occurred and is continuing and notwithstanding any Borrower’s
failure to satisfy the conditions precedent set forth in Section 2, and each
Revolving Lender shall be obligated to pay its Pro Rata Share thereof in
accordance with the Agreement. The failure of any Revolving Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Credit Advance or payment by Agent to the L/C Issuer shall not relieve
any other Revolving Lender of its obligation hereunder to make available to
Agent its Pro Rata Share thereof, but no Revolving Lender shall be responsible
for the failure of any other Revolving Lender to make available such other
Revolving Lender’s Pro Rata Share of any such payment.

(ii) If any Borrower shall be unable to incur Revolving Credit Advances as
contemplated by paragraph (b)(i) above or if it shall be illegal or unlawful for
any Revolving Lender to be deemed to have assumed a ratable share of the
reimbursement obligations owed to the L/C Issuer, then (A) immediately and
without further action whatsoever, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from the L/C Issuer an undivided
interest and participation equal to such Revolving Lender’s Pro Rata Share
(based on its Revolving Loan Commitment) of the Letter of Credit Obligations in
respect

 

B-1



--------------------------------------------------------------------------------

of all Letters of Credit then outstanding and (B) thereafter, immediately upon
issuance of any Letter of Credit, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from the L/C Issuer an undivided
interest and participation in such Revolving Lender’s Pro Rata Share (based on
its Revolving Loan Commitment) of the Letter of Credit Obligations with respect
to such Letter of Credit on the date of such issuance. Each Revolving Lender
shall fund its participation in all payments or disbursements made under the
Letters of Credit in the same manner as provided in the Agreement with respect
to Revolving Credit Advances, and Agent shall reimburse the L/C Issuer for such
payment and disbursements as set forth in clause (i) above.

(iii) The obligations of Lenders under clauses (i) and (ii) above shall be for
the benefit of Agent and L/C Issuer and may be enforced by L/C Issuer.

(c) Cash Collateral.

(i) If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement, including Section 8.2 of the
Agreement, prior to the Commitment Termination Date, each Borrower will pay to
Agent for the ratable benefit of itself and Revolving Lenders cash or cash
equivalents acceptable to Agent (“Cash Collateral”) in an amount equal to 105%
of the maximum amount then available to be drawn under each applicable Letter of
Credit outstanding for the benefit of such Borrower. Such Cash Collateral shall
be held by Agent and pledged to, and subject to the control of, Agent, for the
benefit of Agent, Lenders and L/C Issuer, in a manner satisfactory to Agent.
Each Borrower hereby pledges and grants to Agent, on behalf of itself and
Lenders, a security interest in all such Cash Collateral and all proceeds
thereof, as security for the payment of all amounts due in respect of the Letter
of Credit Obligations and other Obligations, whether or not then due. The
Agreement, including this Annex B, shall constitute a security agreement under
applicable law.

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Commitment Termination Date,
Borrowers shall either (A) provide Cash Collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver to L/C Issuer a stand-by
letter (or letters) of credit in guaranty of such Letter of Credit Obligations,
which stand-by letter (or letters) of credit shall be of like tenor and duration
(plus thirty (30) additional days) as, and in an amount equal to 105% of, the
aggregate maximum amount then available to be drawn under, the Letters of Credit
to which such outstanding Letter of Credit Obligations relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent and L/C Issuer in their respective sole discretion.

(iii) From time to time after funds are deposited as Cash Collateral by any
Borrower, whether before or after the Commitment Termination Date, Agent may
apply such funds then held by it to the payment of any amounts, and in such
order as Agent may elect, as shall be or shall become due and payable by such
Borrower to Agent and Lenders with respect to such Letter of Credit Obligations
of such Borrower and, upon the satisfaction in full of all Letter of Credit
Obligations of such Borrower, to any other Obligations of any Borrower then due
and payable.

 

B-2



--------------------------------------------------------------------------------

(iv) No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the Cash Collateral, except that upon
the termination of all Letter of Credit Obligations and the payment of all
amounts payable by Borrowers to Agent and Lenders in respect thereof, any
remaining Cash Collateral shall be applied to other Obligations then due and
owing and upon payment in full of such Obligations, any remaining amount shall
be paid to Borrowers or as otherwise required by law. Interest earned on Cash
Collateral shall be held as additional Cash Collateral.

(d) Fees and Expenses. Borrowers agree to pay to Agent for the benefit of
Revolving Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs and expenses incurred by Agent or
any Lender on account of such Letter of Credit Obligations, and (ii) for each
month during which any Letter of Credit Obligation shall remain outstanding, a
per annum fee (the “Letter of Credit Fee”) in an amount equal to the Applicable
L/C Margin from time to time in effect multiplied by the maximum amount
available from time to time to be drawn under the applicable Letter of Credit.
Such fee shall be paid to Agent for the benefit of the Revolving Lenders in
arrears, on the first Business Day of each month and on the Commitment
Termination Date. In addition, Borrowers shall pay to the L/C Issuer, on demand,
such fees (including all per annum fees), charges and expenses of the L/C Issuer
in respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

(e) Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent at least two (2) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed application for Standby Letter of
Credit or Application in the form of Exhibit B-1 attached hereto.
Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by Borrower Representative and approvals by Agent and the L/C
Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among Borrower
Representative, Agent and the L/C Issuer.

(f) Obligation Absolute. The obligation of Borrowers to reimburse Agent and
Revolving Lenders for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities, and the obligations of
each Revolving Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable. Such obligations of Borrowers and
Revolving Lenders shall be paid strictly in accordance with the terms hereof
under all circumstances including the following:

(i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;

(ii) the existence of any claim, setoff, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection

 

B-3



--------------------------------------------------------------------------------

with the Agreement, the Letter of Credit, the transactions contemplated herein
or therein or any unrelated transaction (including any underlying transaction
between any Borrower or any of their respective Affiliates and the beneficiary
for which the Letter of Credit was procured);

(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or the L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;

(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

(vi) the fact that a Default or an Event of Default has occurred and is
continuing.

(g) Indemnification; Nature of Lenders’ Duties.

(i) In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that Agent or any Lender may incur or be subject to as a consequence,
direct or indirect, of (A) the issuance of any Letter of Credit or guaranty
thereof, or (B) the failure of Agent or any Lender seeking indemnification or of
the L/C Issuer to honor a demand for payment under any Letter of Credit or
guaranty thereof as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of Agent or such Lender (as
finally determined by a court of competent jurisdiction).

(ii) As between Agent and any Lender and Borrowers, Borrowers assume all risks
of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct (as finally determined by a court of

 

B-4



--------------------------------------------------------------------------------

competent jurisdiction) in determining that the demand for payment under such
Letter of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for payment under such Letter of Credit or guaranty
thereof; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they may be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a payment under any Letter of Credit or guaranty thereof or of
the proceeds thereof; (G) the credit of the proceeds of any drawing under any
Letter of Credit or guaranty thereof; and (H) any consequences arising from
causes beyond the control of Agent or any Lender. None of the above shall
affect, impair, or prevent the vesting of any of Agent’s or any Lender’s rights
or powers hereunder or under the Agreement.

(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of the L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and the L/C Issuer,
including a Master Standby Agreement entered into with L/C Issuer.

 

B-5



--------------------------------------------------------------------------------

ANNEX C (Section 1.8)

to

CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

Each Borrower shall, and shall cause its Subsidiaries to, establish and maintain
the Cash Management Systems described below:

(a) Except as otherwise permitted in the Post-Closing Letter, on or before the
Closing Date and until the Termination Date, Borrowers shall (i) establish lock
boxes (“Lock Boxes”) or at Agent’s discretion, blocked accounts (“Blocked
Accounts”) at one or more of the banks set forth in Schedule (3.19), and shall
request in writing and otherwise take such reasonable steps to ensure that all
Account Debtors forward payment directly to such Lock Boxes, and (ii) deposit
and cause its Subsidiaries to deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all cash, checks, drafts or other similar items of payment relating to
or constituting payments made in respect of any and all Collateral, except for
proceeds of Term Priority Collateral, (whether or not otherwise delivered to a
Lock Box) into one or more Blocked Accounts in such Borrower’s name or any such
Subsidiary’s name and at a bank identified in Schedule (3.19) (each, a
“Relationship Bank”). On or before the Closing Date, Borrowers shall have
established concentration accounts in one or more of their respective names
(each a “Concentration Account” and collectively, the “Concentration Accounts”)
at the bank or banks that shall be designated as the Concentration Account bank
for each such Borrower or Borrowers in Schedule (3.19) (each a “Concentration
Account Bank” and collectively, the “Concentration Account Banks”), which banks
shall be reasonably satisfactory to Agent.

(b) Borrowers shall maintain, in one or more of their respective names, an
account (each a “Disbursement Account” and collectively, the “Disbursement
Accounts”) at a bank reasonably acceptable to Agent into which Agent shall, from
time to time, deposit proceeds of Revolving Credit Advances and Swing Line
Advances made to Borrowers pursuant to Section 1.1 for use by Borrowers solely
in accordance with the provisions of Section 1.4.

(c) Except as otherwise permitted in the Post-Closing Letter, on or before the
Closing Date (or such later date as Agent shall consent to in writing), each
Concentration Account Bank, each bank where a Disbursement Account is maintained
and all other Relationship Banks, shall have entered into tri-party blocked
account agreements with Agent, for the benefit of itself and Lenders, and the
applicable Borrower and Subsidiaries thereof, as applicable, in form and
substance reasonably acceptable to Agent, which shall become operative on or
prior to the Closing Date. Each such blocked account agreement shall provide,
among other things, that (i) all items of payment deposited in such account and
proceeds thereof deposited in the applicable Concentration Account are held by
such bank as agent or bailee-in-possession for Agent, on behalf of itself and
Lenders, (ii) the bank executing such agreement has no rights of setoff or
recoupment or any other claim against such account, as the case may be, other
than for payment of its service fees and other charges directly related to the
administration of such account and for returned checks or other items of
payment, and (iii) from and after the Closing Date (A) with respect to banks at
which a Blocked Account is maintained, such bank

 

C-1



--------------------------------------------------------------------------------

agrees, from and after the receipt of a notice (an “Activation Notice”) from
Agent (which Activation Notice may be given by Agent at any time at which (1) an
Event of Default has occurred and is continuing, or (2) an event or circumstance
having a Material Adverse Effect has occurred (any of the foregoing being
referred to herein as an “Activation Event”)), to forward immediately all
amounts in each Blocked Account to such Borrower’s Concentration Account Bank
and to commence the process of daily sweeps from such Blocked Account into the
applicable Concentration Account and (B) with respect to each Concentration
Account Bank, such bank agrees from and after the receipt of an Activation
Notice from Agent upon the occurrence of an Activation Event, to immediately
forward all amounts received in the applicable Concentration Account to the
Collection Account through daily sweeps from such Concentration Account into the
Collection Account. From and after the date Agent has delivered an Activation
Notice to any bank with respect to any Blocked Account(s), no Borrower shall, or
shall cause or permit any Subsidiary thereof to, accumulate or maintain cash in
Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.

(d) So long as no Event of Default has occurred and is continuing, Borrowers may
amend Schedule (3.19) to add or replace a Relationship Bank, Lock Box or Blocked
Account or to replace any Concentration Account or any Disbursement Account;
provided, that (i) Agent shall have consented in writing in advance to the
opening of such account or Lock Box with the relevant bank and (ii) prior to the
time of the opening of such account or Lock Box, the applicable Borrower or its
Subsidiaries, as applicable, and such bank shall have executed and delivered to
Agent a tri-party blocked account agreement, in form and substance reasonably
satisfactory to Agent. Borrowers shall close any of their accounts (and
establish replacement accounts in accordance with the foregoing sentence)
promptly and in any event within ninety (90) days following notice from Agent
that the creditworthiness of any bank holding an account is no longer acceptable
in Agent’s reasonable judgment, or as promptly as practicable and in any event
within ninety (90) days following notice from Agent that the operating
performance, funds transfer or availability procedures or performance with
respect to accounts or Lock Boxes of the bank holding such accounts or Agent’s
liability under any tri-party blocked account agreement with such bank is no
longer acceptable in Agent’s reasonable judgment.

(e) The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment, except for the proceeds of Term Priority
Collateral, in such accounts securing payment of the Loans and all other
Obligations, and in which each Borrower and each Subsidiary thereof shall have
granted a Lien to Agent, on behalf of itself and Lenders, pursuant to the
Security Agreement.

(f) All amounts deposited in the Collection Account shall be deemed received by
Agent in accordance with Section 1.10 and shall be applied (and allocated) by
Agent in accordance with Section 1.11. In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Collection Account.

(g) Each Borrower shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with such Borrower
(each a “Related

 

C-2



--------------------------------------------------------------------------------

Person”) to (i) hold in trust for Agent, for the benefit of itself and Lenders,
all checks, cash and other items of payment, except for the proceeds of Term
Priority Collateral, received by such Borrower or any such Related Person, and
(ii) within one (1) Business Day after receipt by such Borrower or any such
Related Person of any checks, cash or other items of payment, except for the
proceeds of Term Priority Collateral, deposit, or transmit for deposit, the same
into a Blocked Account of such Borrower. Each Borrower on behalf of itself and
each Related Person thereof acknowledges and agrees that all cash, checks or
other items of payment constituting proceeds of Collateral are part of the
Collateral, except for the proceeds of Term Priority Collateral. All proceeds of
the sale or other disposition of any ABL Priority Collateral, shall be deposited
directly into the applicable Blocked Accounts.

 

C-3



--------------------------------------------------------------------------------

ANNEX D (Section 2.1(a))

to

CREDIT AGREEMENT

CLOSING CHECKLIST

In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):

A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.

B. Security Agreement. Duly executed originals of the Security Agreement, dated
the Closing Date, and all instruments, documents and agreements executed
pursuant thereto.

C. Intentionally Omitted.

D. Insurance. Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
reasonably requested by Agent, in favor of Agent, on behalf of Lenders.

E. Security Interests and Code Filings. Evidence satisfactory to Agent that
Agent (for the benefit of itself and Lenders) has a valid and perfected first
priority security interest in the Collateral, including (a) such documents duly
executed by each Credit Party (including financing statements under the Code and
other applicable documents under the laws of any jurisdiction with respect to
the perfection of Liens) as Agent may request in order to perfect its security
interests in the Collateral and (b) copies of Code search reports listing all
effective financing statements that name any Credit Party as debtor, together
with copies of such financing statements, none of which shall cover the
Collateral, except for those relating to Permitted Encumbrances.

F. Payoff Letter; Termination Statements. Evidence reasonably satisfactory to
Agent, by and between all parties to the Prior Lender loan documents evidencing
repayment in full of all Prior Lender Obligations.

G. Intellectual Property Security Agreements. Duly executed originals of the
Intellectual Property Security Agreements, each dated the Closing Date and
signed by each Credit Party which owns Trademarks, Copyrights and/or Patents, as
applicable, all in form and substance reasonably satisfactory to Agent, together
with all instruments, documents and agreements executed pursuant thereto.

H. Post-Closing Letter. Duly executed originals of the Post-Closing Letter,
dated the Closing Date and signed Borrower Representative and Agent, all in form
and substance reasonably satisfactory to Agent.

 

D-1



--------------------------------------------------------------------------------

I. Intentionally Omitted.

J. Initial Borrowing Base Certificate. Duly executed originals of an initial
Borrowing Base Certificate from each Borrower, dated the Closing Date,
reflecting information concerning Eligible Accounts and Eligible Inventory of
such Borrower as of July 31, 2009.

K. Initial Notice of Revolving Credit Advance. Duly executed originals of a
Notice of Revolving Credit Advance, dated the Closing Date, with respect to the
initial Revolving Credit Advance to be requested by Borrower Representative on
the Closing Date.

L. Letter of Direction. Duly executed originals of a letter of direction from
Borrower Representative addressed to Agent, on behalf of itself and Lenders,
with respect to the disbursement on the Closing Date of the proceeds of the
initial Revolving Credit Advance.

M. Cash Management System; Blocked Account Agreements. Evidence satisfactory to
Agent that, as of the Closing Date, Cash Management Systems complying with Annex
C to the Agreement have been established and are currently being maintained in
the manner set forth in such Annex C, except for delivery of tri-party deposit
account control agreements and lock box agreements required under the
Post-Closing Letter.

N. Charter and Good Standing. For each Credit Party, such Person’s (i) charter
and all amendments thereto and (ii) good standing certificates in its state of
incorporation.

O. Bylaws and Resolutions. For each Credit Party, (i) such Person’s bylaws,
together with all amendments thereto and (ii) resolutions of such Person’s Board
of Directors, approving and authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, each certified as of the Closing Date by
such Person’s corporate secretary or an assistant secretary as being in full
force and effect without any modification or amendment.

P. Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary as being true, accurate, correct and complete.

Q. Opinions of Counsel. Duly executed originals of opinions of King & Spalding,
LLP, special counsel for the Credit Parties, in form and substance reasonably
satisfactory to Agent and its counsel, dated the Closing Date.

R. Pledge Agreement. Duly executed original of the Pledge Agreement accompanied
by (as applicable) (i) share certificates representing all of the outstanding
Stock being pledged pursuant to such Pledge Agreement and stock powers for such
share certificates executed in blank and (ii) the original instruments
evidencing Indebtedness being pledged pursuant to such Pledge Agreement, duly
endorsed in blank.

S. Fee Letter. Duly executed originals of the GE Capital Fee Letter.

 

D-2



--------------------------------------------------------------------------------

T. Officer’s Certificate. Agent shall have received duly executed originals of a
certificate of the Chief Financial Officer of Parent, dated the Closing Date,
stating that since March 31, 2009 except for the filing by Borrowers of the
Chapter 11 Cases and matters related thereto: (i) no event or condition has
occurred or is existing which could reasonably be expected to have a Material
Adverse Effect; (ii) no Litigation has been commenced which could reasonably be
expected to have a Material Adverse Effect or could challenge any of the
transactions contemplated by the Agreement and the other Loan Documents;
(iii) there have been no Restricted Payments made by any Credit Party that would
not be permitted pursuant to Section 6.14, except as described therein; and
(iv) there has been no material increase in liabilities, liquidated or
contingent, and no material decrease in assets of Borrowers and their
Subsidiaries (other than adjustments made as a result of “fresh start”
accounting upon the effectiveness of the Plan of Reorganization).

U. Mortgaged Properties. Except as otherwise provided in the Post-Closing
Letter, Mortgages covering all of the Real Estate together with evidence that
counterparts of the Mortgages have been recorded in all places to the extent
necessary to desirable, in the judgment of Agent, to create a valid and
enforceable Lien (subject to Permitted Encumbrances) on each Mortgaged Property
in favor of Agent for the benefit of itself and Lenders (or in favor of such
other trustee as may be required or desired under local law).

V. Audited Financials; Financial Condition. Agent shall have received the
Financial Statements, Projections and other materials set forth in Section 3.4,
certified by Borrower Representative’s Chief Financial Officer, in each case in
form and substance reasonably satisfactory to Agent, and Agent shall be
satisfied, in its reasonable credit judgment, with all of the foregoing. Agent
shall have further received a certificate of the Chief Executive Officer and/or
the Chief Financial Officer of Parent, based on such Projections, to the effect
that the Projections are based upon estimates and assumptions stated therein,
all of which Parent believes to be reasonable and fair in light of current
conditions and current facts known to Parent and, as of the Closing Date,
reflect Parent’s good faith and reasonable estimates of its future financial
performance and of the other information projected therein for the period set
forth therein (it being acknowledged that such estimates provide no assurance as
to actual future performance, and that such performance may differ materially
from such estimates).

W. Master Standby Agreement. A Master Agreement for Standby Letters of Credit
among Borrowers and GE Capital Financial Inc.

X. Term Note Indenture.

(a) Agent shall have received a fully executed copy of the Term Note Indenture
and each other Term Note Document executed in connection therewith, certified as
true and correct by an Authorized Officer of Parent. Each Term Note Document
shall be in full force and effect, and no provision thereof shall have been
modified in any respect determined by Agent to be materially adverse to the
interests of the Credit Parties or the Lenders, in each case without the consent
of Agent.

 

D-3



--------------------------------------------------------------------------------

(b) Agent shall have received evidence satisfactory to it that all conditions to
the closing of the transactions contemplated by the Term Note Documents (other
than the issuance of the Term Notes thereunder) have been satisfied or waived.

Y. Bankruptcy Matters.

(a) Agent shall have received, in each case, in form and substance reasonably
acceptable to Agent, (i) the Plan of Reorganization and (ii) all orders of the
Bankruptcy Court confirming, approving, implementing or affecting the Plan of
Reorganization and the Loan Documents, or affecting the rights, remedies and
obligations of Agent and the Lenders hereunder.

(b) Agent shall have received evidence that (i) the Plan of Reorganization has
been confirmed by a final order entered by the Bankruptcy Court, and such
confirmation order is in form and substance reasonably acceptable to Agent,
which has not been stayed by the Bankruptcy Court or any other court having
jurisdiction to issue any stay and (ii) the confirmation order has been entered
upon proper notice to all parties to be bound by the Plan of Reorganization, all
as may be required by the Bankruptcy Code, the Bankruptcy Rules and any
applicable local bankruptcy law. In addition, (A) the time to appeal the
confirmation order or to seek review, rehearing or certiorari with respect to
the confirmation order must have expired, (B) no appeal or petition for review,
rehearing or certiorari with respect to the confirmation order may be pending
and (C) the confirmation order shall be otherwise in full force and effect.

(c) Agent shall have received a certificate from the Borrower Representative
that (i) all conditions to the effectiveness of the Plan of Reorganization have
been satisfied or waived in a manner reasonably acceptable to Agent, (ii) the
Plan of Reorganization shall have been consummated or shall be consummated
contemporaneously with the closing of this Agreement and (iii) all
administrative expenses of Borrowers (excluding remaining professional fees and
expenses and ordinary course obligations of Borrowers) incurred under the
Chapter 11 Cases, including, without limitation, all debtor-in-possession
financing provided by Agent, or otherwise, that are then due and payable, have
been satisfied.

Z. Other Documents. Such other certificates, documents and agreements respecting
any Credit Party as Agent may reasonably request.

 

D-4



--------------------------------------------------------------------------------

ANNEX E (Section 4.1(a))

to

CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS – REPORTING

Borrowers shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:

(a) Monthly Financials. To Agent and Lenders, within thirty (30) days after the
end of each Fiscal Month commencing with the Fiscal Month ending September 30,
2009, financial information regarding Borrowers and their Subsidiaries,
certified by the Chief Financial Officer of Borrower Representative, consisting
of consolidated and consolidating (except with respect to cash flow statements)
(i) unaudited balance sheets as of the close of such Fiscal Month and the
related statements of income and cash flows for that portion of the Fiscal Year
ending as of the close of such Fiscal Month; and (ii) unaudited statements of
income and cash flows for such Fiscal Month, setting forth in comparative form
the figures for the corresponding period in the prior year and the figures
contained in the Projections for such Fiscal Year, all prepared in accordance
with GAAP (subject to normal year-end adjustments). Such financial information
shall be accompanied by the certification of the Chief Financial Officer of
Borrower Representative that (i) such financial information presents fairly in
accordance with GAAP (subject to normal year-end adjustments and the absence of
notes thereto) the financial position and results of operations of Borrowers and
their Subsidiaries, on a consolidated and consolidating (except with respect to
cash flow statements) basis, in each case as at the end of such Fiscal Month and
for that portion of the Fiscal Year then ended and (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default has occurred and is continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default.

(b) Quarterly Financials. To Agent and Lenders, within forty-five (45) days
after the end of each Fiscal Quarter, consolidated and consolidating (except
with respect to cash flow statements) financial information regarding Borrowers
and their Subsidiaries, certified by the Chief Financial Officer of Borrower
Representative, including (i) unaudited balance sheets as of the close of such
Fiscal Quarter and the related statements of income and cash flow for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter and
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form the figures for the corresponding
period in the prior year and the figures contained in the Projections for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and the absence of notes thereto). Such financial information shall
be accompanied by (A) a statement in reasonable detail (each, a “Compliance
Certificate”) showing the calculations used in determining compliance with each
of the Financial Covenants that is tested on a quarterly basis and (B) the
certification of the Chief Financial Officer of Borrower Representative that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments and the absence of notes thereto) the financial

 

E-1



--------------------------------------------------------------------------------

position, results of operations and statements of cash flows of Borrowers and
their Subsidiaries, on both a consolidated and consolidating (except with
respect to cash flow statements) basis, as at the end of such Fiscal Quarter and
for that portion of the Fiscal Year then ended, (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default has occurred and is continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default. In
addition, Borrowers shall deliver to Agent and Lenders, within forty-five
(45) days after the end of each Fiscal Quarter, a management discussion and
analysis that includes a comparison to budget for that Fiscal Quarter and a
comparison of performance for that Fiscal Quarter to the corresponding period in
the prior year.

(c) Operating Plan. To Agent and Lenders, as soon as available, but not later
than thirty (30) days after the end of each Fiscal Year, an annual operating
plan for Borrowers, on a consolidated basis, approved by the Board of Directors
of Parent, for the following Fiscal Year, which (i) includes a statement of all
of the material assumptions on which such plan is based, (ii) includes monthly
balance sheets, income statements and statements of cash flows for the following
year and (iii) integrates sales, gross profits, operating expenses, operating
profit, cash flow projections and Borrowing Availability projections, all
prepared on the same basis and in similar detail as that on which operating
results are reported (and in the case of cash flow projections, representing
management’s good faith estimates of future financial performance based on
historical performance), and including plans for personnel, Capital Expenditures
and facilities.

(d) Annual Audited Financials. To Agent and Lenders, within ninety (90) days
after the end of each Fiscal Year, audited Financial Statements for Borrowers
and their Subsidiaries on a consolidated and (unaudited) consolidating basis,
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in each case the figures for the
previous Fiscal Year, which Financial Statements shall be prepared in accordance
with GAAP and certified without qualification, by an independent certified
public accounting firm of national standing or otherwise acceptable to Agent.
Such Financial Statements shall be accompanied by (i) a statement prepared in
reasonable detail showing the calculations used in determining compliance with
each of the Financial Covenants, (ii) a report from such accounting firm (except
to the extent limited by professional accounting standards or practices) to the
effect that, in connection with their audit examination, nothing has come to
their attention to cause them to believe that a Default or Event of Default has
occurred with respect to the Financial Covenants (or specifying those Defaults
and Events of Default that they became aware of), it being understood that such
audit examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, (iii) the annual letters to such accountants (subject to
confidentiality and privilege limitations) in connection with their audit
examination detailing contingent liabilities and material litigation matters,
and (iv) the certification of the Chief Executive Officer or Chief Financial
Officer of Borrowers that all such Financial Statements present fairly in all
material respects in accordance with GAAP the financial position, results of
operations and statements of cash flows of Borrowers and their Subsidiaries on a
consolidated and consolidating basis, as at the end of such Fiscal Year and for
the period then ended, and that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.

 

E-2



--------------------------------------------------------------------------------

(e) Management Letters. To Agent and Lenders, within five (5) Business Days
after receipt thereof by any Credit Party, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants.

(f) Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within five (5) Business Days after an executive officer of any Borrower
has actual knowledge of the existence of any Default, Event of Default or other
event that has had a Material Adverse Effect, telephonic or telecopied notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof; which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.

(g) SEC Filings and Press Releases. To Agent and Lenders, promptly upon their
becoming available, copies of: (i) all Financial Statements, reports, notices
and proxy statements made publicly available by any Credit Party to its security
holders; (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by any Credit Party with any securities exchange
or with the Securities and Exchange Commission or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.

(h) Debt and Equity Notices. To Agent, as soon as practicable, copies of all
material written notices given or received by any Credit Party with respect to
the Crane Note Documents, the Sprague Bond Documents, the Term Note Documents or
Stock of such Person, and, within two (2) Business Days after any Credit Party
obtains knowledge of any matured or unmatured event of default with respect to
the Crane Note Documents, the Sprague Bond Documents or the Term Note Documents,
notice of such event of default.

(i) Supplemental Schedules. To Agent, supplemental disclosures, if any, required
by Section 5.6.

(j) Litigation. To Agent in writing, promptly upon learning thereof, notice of
any Litigation commenced or threatened against any Credit Party that (i) seeks
damages (to the extent not covered by insurance) that could reasonably be
expected to exceed $500,000, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets or against any Credit
Party or ERISA Affiliate in connection with any Plan, (iv) alleges criminal
misconduct by any Credit Party, (v) alleges the violation of any law regarding,
or seeks remedies in connection with, any Environmental Liabilities or
(vi) involves any product recall, and in any case described in clause (ii),
(iii), (v) and (vi) such action could reasonably be expected to have a Material
Adverse Effect.

(k) Insurance Notices. To Agent, disclosure of losses or casualties required by
Section 5.4.

 

E-3



--------------------------------------------------------------------------------

(l) Lease Default Notices. To Agent, (i) within five (5) Business Days after
receipt thereof, copies of any and all default notices received under or with
respect to any leased location or warehouse where Collateral having a value in
excess of $1,000,000 is located, (ii) within five (5) Business Days after
request from Agent, evidence of payment of lease or rental payments as to each
leased or rented location where Collateral having a value in excess of
$1,000,000 is located and for which a landlord or bailee waiver has not been
obtained and (iii) such other notices or documents as Agent may reasonably
request.

(m) Hedging Agreements. To Agent within two (2) Business Days after entering
into such agreement or amendment, copies of all interest rate, commodity or
currency hedging agreements or any material amendments thereto.

(n) Other Documents. To Agent and Lenders, such other financial and other
information respecting any Credit Party’s business or financial condition as
Agent or any Lender shall from time to time reasonably request.

Notwithstanding the financial statement reporting periods set forth in
paragraphs (a), (b) and (c) above and the related comparable prior period
comparative forms, Borrowers may deliver or cause to be delivered such financial
statements as are prescribed under GAAP taking into account Borrowers’ “fresh
start” accounting as applicable in connection with the effectiveness of the Plan
of Reorganization.

 

E-4



--------------------------------------------------------------------------------

ANNEX F (Section 4.1(b))

to

CREDIT AGREEMENT

COLLATERAL REPORTS

Borrowers shall deliver or cause to be delivered the following:

(a) To Agent, upon its request, and in any event no less frequently than 12:00
p.m. (New York time) on (i) so long as no Advances are outstanding, ten
(10) Business Days after the end of each Fiscal Month commencing with the Fiscal
Month ending September 30, 2009 or (ii) if any Advances are outstanding,
Wednesday of each second week commencing with the Fiscal Month ending
September 30, 2009, (in each case together with a copy of all or any part of the
following reports requested by Agent in writing after the Closing Date), each of
the following reports, each of which shall be prepared with respect to Borrowers
on a consolidated basis as of the last day of the applicable period:

(i) a Borrowing Base Certificate accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

(ii) a summary of Inventory accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion; and

(iii) a monthly trial balance showing Accounts outstanding aged from invoice
date as follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion.

(b) To Agent, if an Event of Default has occurred and is continuing, on a bi-
weekly basis or at such more frequent intervals as Agent may reasonably request
from time to time (together with a copy of all or any part of such delivery
requested by any Lender in writing after the Closing Date), collateral reports
with respect to Borrowers, including all additions and reductions (cash and
non-cash) with respect to Accounts of Borrowers, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion, each of which shall be prepared by Borrowers as of the
last day of the immediately preceding week or the date two (2) Business Days
prior to the date of any such request;

(c) To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex E:

(i) a reconciliation of the Accounts trial balance of Borrowers to Borrowers’
most recent Borrowing Base Certificate, general ledger and monthly Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

(ii) a reconciliation of inventory to Borrowers’ most recent Borrowing Base
Certificate, general ledger and monthly Financial Statements delivered pursuant
to Annex E, in each case accompanied by such supporting detail and documentation
as shall be requested by Agent in its reasonable discretion

 

F-1



--------------------------------------------------------------------------------

(iii) an aging of accounts payable and a reconciliation of that accounts payable
aging to Borrowers’ general ledger and monthly Financial Statements delivered
pursuant to Annex E, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

(iv) a reconciliation of the outstanding Loans as set forth in the monthly Loan
Account statement provided by Agent to Borrowers’ general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

(d) To Agent, at the time of delivery of each of the quarterly Financial
Statements delivered pursuant to Annex E, (i) a listing of government contracts
of Borrowers in an amount greater than $250,000 and subject to the Federal
Assignment of Claims Act of 1940; and (ii) a list of any applications for the
registration of any Patent, Trademark or Copyright filed by any Credit Party
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in the prior Fiscal Quarter;

(e) Borrowers, at their own expense, shall deliver to Agent the results of the
physical verifications, if any, that Borrowers and their Subsidiaries may in
their discretion have made, or caused any other Person to have made on their
behalf, of all or any portion of their Inventory (and, if a Default or an Event
of Default has occurred and is continuing, Borrowers shall, upon the request of
Agent, conduct, and deliver the results of, such physical verifications as Agent
may reasonably require);

(f) Borrowers, at their own expense, shall deliver to Agent such appraisals of
their assets as Agent may reasonably request at any time after the occurrence
and during the continuance of a Default or an Event of Default, such appraisals
to be conducted by an appraiser, and in form and substance, reasonably
satisfactory to Agent; and

(g) Such other reports, statements and reconciliations with respect to the
Borrowing Base, Collateral or Obligations of any or all Credit Parties as Agent
shall from time to time request in its reasonable discretion.

 

F-2



--------------------------------------------------------------------------------

ANNEX G (Section 6.10)

to

CREDIT AGREEMENT

FINANCIAL COVENANTS

Borrowers shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

(a) Minimum EBITDA. Borrowers shall not permit trailing twelve-month
consolidated EBITDA, measured on a monthly basis commencing with the month
ending September 30, 2009, to be less than $20,000,000; provided, however, for
calculation of the trailing twelve-month consolidated EBITDA for any period that
includes EBITDA on or prior to July 31, 2009, the amount of EBITDA for such
periods shall be deemed to be the EBITDA for such periods as set forth on
Schedule F-1 attached hereto.

(b) Leverage Ratio. Borrowers shall maintain a Leverage Ratio, measured on a
monthly basis commencing with the month ending September 30, 2009, of not
greater than 4.00 to 1.00.

(c) Maximum Consolidated Capital Expenditures. Borrowers shall not, and shall
not permit their Subsidiaries to, make or incur Capital Expenditures (other than
Capital Expenditures in an amount not to exceed $2,500,000 with respect to the
buyout of operating leases with Banc of America Leasing & Capital LLC), in any
Fiscal Year indicated below, in an aggregate amount for Parent and all of its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year:

 

Fiscal Year

   Consolidated Capital Expenditures

Closing Date through December 31, 2009

   $ 5,000,000

Fiscal Year ended December 31, 2010 and each Fiscal Year thereafter

   $ 12,000,000

; provided, however, that if during any Fiscal Year the amount of Capital
Expenditures permitted for that Fiscal Year is not utilized, 100% of such
unutilized amount (exclusive of any amounts carried over from the prior Fiscal
Year) may be utilized in the immediately succeeding Fiscal Year.

(d) Fixed Charge Coverage Ratio. If Borrowing Availability is less than
$17,500,000 (adjusted for any trade payables not paid in accordance with their
terms in the ordinary course of business consistent with past practices) (a
“Trigger Event”), Borrowers shall maintain, on a trailing twelve-month basis, a
Fixed Charge Coverage Ratio, measured on a monthly basis commencing with the
last month for which financial statements have been delivered pursuant to Annex
E, of not less than 1.00 to 1.00; provided, however, if after a Trigger Event
occurs, Borrowing Availability is greater than $17,500,000 (adjusted for any
trade payables not paid in accordance with their terms in the ordinary course of
business consistent with past practices) for sixty (60) consecutive days, then
the Borrowers shall no longer be subject to the requirements of this paragraph
(d) unless a subsequent Trigger Event shall occur.

 

G-1



--------------------------------------------------------------------------------

In calculating the financial covenants under this Annex G for any period that
includes the period from August 1, 2009 through September 30, 2009, Borrowers
may determine EBITDA and Fixed Charges for such period from August 1, 2009
through September 30, 2009 on a combined pro forma basis (the “Transition
Period”), using Borrowers’ financial statements for the period from August 1,
2009 through the day immediately preceding the Closing Date and from the Closing
Date through September 30, 2009. In calculating any financial covenant under
clause (a), (b) or (d) of this Annex G that contains the month of August 2009 or
September 2009 (but not both), the calculation for EBITDA and/or Fixed Charges,
as applicable, for such month shall be deemed to equal fifty percent (50%) of
the amount of EBITDA and Fixed Charges for the Transition Period.

 

G-2



--------------------------------------------------------------------------------

ANNEX H (Section 9.9(a))

to

CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

 

Name:    General Electric Capital Corporation Bank:   

DeutscheBank Trust Company Americas

New York, New York

ABA #:    021001033 Account #:    50279513 Account Name:    GECC/CAF Depository
Reference:    CFK1221 - Caraustar Industries

 

H-1



--------------------------------------------------------------------------------

ANNEX I (Section 11.10)

to

CREDIT AGREEMENT

NOTICE ADDRESSES

 

(A)   

If to Agent or GE Capital, at

General Electric Capital Corporation

10 Riverview Drive, Fourth Floor

Danbury, Connecticut 06810

Attention: Caraustar Industries Account Manager

Telecopier No.: 203-749-4307

Telephone No.: 203-749-6331

  

with copies to:

 

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, Suite 2400

Atlanta, Georgia 30308

Attention: Jesse H. Austin, III

Telecopier No.: 404-815-2424

Telephone No.: 404-815-2208

  

and

 

General Electric Capital Corporation

401 Merritt 7

Norwalk, CT 06851

Attention: Corporate Counsel – Corporate Lending

Telecopier No.: (203) 956-4001

Telephone No.: (203) 229-1800

(B)   

If to any Borrower, to Borrower Representative, at

 

Caraustar Industries, Inc.

5000 Austell Powder Springs Road

Suite 300

Austell, Georgia 30106

Attention: Chief Financial Officer

Telecopier No.: 770-732-3401

Telephone No.: 770-745-3754

  

with copies to:

 

King & Spalding LLP

1180 Peachtree Street, NE

Atlanta, GA 30309-3521

Attention: James A. Pardo

Telecopier No.: 404-572-5128

Telephone No.: 404-572-4794

 

I-1



--------------------------------------------------------------------------------

ANNEX J (from Annex A - Commitments definition)

to

CREDIT AGREEMENT

 

    

Lender(s)

Revolving Loan Commitment

(including a Swing Line Commitment of $7,500,000)

   $50,000,000    General Electric Capital Corporation $25,000,000    Wells
Fargo Foothill, LLC.

 

J-1